Exhibit 10.1

 

 

 

LOAN AGREEMENT

 


Dated as of March 6, 2020

 


between

 


PEACE COLISEUM, LLC,
as Borrower

 


and

 


LOANCORE CAPITAL MARKETS LLC,
as Lender

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

1.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

1

 

 

 

 

1.1

Specific Definitions

1

 

1.2

Index of Other Definitions

18

 

1.3

Principles of Construction

21

 

 

 

 

2.

GENERAL LOAN TERMS

21

 

 

 

 

2.1

The Loan

21

 

2.2

Interest; Monthly Payments

22

 

 

2.2.1

Generally

22

 

 

2.2.2

Default Rate

22

 

 

2.2.3

Taxes

22

 

 

2.2.4

New Payment Date

23

 

2.3

Loan Repayment

23

 

 

2.3.1

Repayment

23

 

 

2.3.2

Mandatory Prepayments

24

 

 

2.3.3

Defeasance

24

 

 

2.3.4

Optional Prepayments

27

 

2.4

Release of Property

27

 

 

2.4.1

Release on Defeasance

27

 

 

2.4.2

Release on Payment in Full

28

 

2.5

Payments and Computations

28

 

 

2.5.1

Making of Payments

28

 

 

2.5.2

Computations

28

 

 

2.5.3

Late Payment Charge

28

 

 

 

 

 

3.

CASH MANAGEMENT AND RESERVES

29

 

 

 

 

3.1

Cash Management Arrangements

29

 

3.2

Intentionally Omitted

29

 

3.3

Property Taxes

29

 

3.4

Insurance

30

 

3.5

Capital Expense Reserves

30

 

3.6

Rollover Reserves

31

 

 

3.6.1

Rollover Reserve

31

 

 

3.6.2

Special Rollover Reserve

32

 

3.7

Intentionally Omitted

33

 

3.8

Casualty/Condemnation Subaccount

33

 

3.9

Security Deposits

33

 

3.10

Cash Collateral Subaccount

34

 

3.11

Grant of Security Interest; Application of Funds

34

 

3.12

Property Cash Flow Allocation

35

 

--------------------------------------------------------------------------------



 

4.

REPRESENTATIONS AND WARRANTIES

37

 

 

 

 

4.1

Organization; Special Purpose

37

 

4.2

Proceedings; Enforceability

37

 

4.3

No Conflicts

37

 

4.4

Litigation

38

 

4.5

Agreements

38

 

4.6

Title

 

38

 

4.7

No Bankruptcy Filing

39

 

4.8

Full and Accurate Disclosure

39

 

4.9

Tax Filings

39

 

4.10

ERISA; No Plan Assets

40

 

4.11

Compliance

40

 

4.12

Major Contracts

41

 

4.13

Federal Reserve Regulations; Investment Company Act; Bank Holding Company

41

 

4.14

Easements; Utilities and Public Access

41

 

4.15

Physical Condition

41

 

4.16

Leases

 

42

 

4.17

Fraudulent Transfer

42

 

4.18

Ownership of Borrower

43

 

4.19

Purchase Options

43

 

4.20

Management Agreement

43

 

4.21

Hazardous Substances

43

 

4.22

Name; Principal Place of Business

44

 

4.23

Other Debt

44

 

4.24

Assignment of Leases and Rents

44

 

4.25

Insurance

44

 

4.26

FIRPTA

44

 

4.27

Fiscal Year

44

 

4.28

Intellectual Property/Websites

44

 

4.29

Operations Agreements

45

 

4.30

Illegal Activity

45

 

 

 

 

5.

COVENANTS

45

 

 

 

 

5.1

Existence

45

 

5.2

Property Taxes and Other Charges

45

 

5.3

Access to Property

46

 

5.4

Repairs; Maintenance and Compliance; Alterations

46

 

 

5.4.1

Repairs; Maintenance and Compliance

46

 

 

5.4.2

Alterations

47

 

5.5

Performance of Other Agreements

48

 

5.6

Cooperate in Legal Proceedings

48

 

5.7

Further Assurances

48

 

5.8

Environmental Matters

48

 

 

5.8.1

Hazardous Substances

48

 

i

--------------------------------------------------------------------------------



 

 

 

5.8.2

Environmental Monitoring

49

 

 

5.8.3

O & M Program

50

 

5.9

Title to the Property

51

 

5.10

Leases

 

51

 

 

5.10.1

Generally

51

 

 

5.10.2

Material Leases

51

 

 

5.10.3

Minor Leases

52

 

 

5.10.4

Additional Covenants with respect to Leases

53

 

5.11

Estoppel Statement

53

 

5.12

Property Management

53

 

 

5.12.1

Management Agreement

53

 

 

5.12.2

Termination of Manager

54

 

5.13

Special Purpose Bankruptcy Remote Entity

55

 

5.14

Assumption in Non-Consolidation Opinion

55

 

5.15

Change in Business or Operation of Property

55

 

5.16

Debt Cancellation

55

 

5.17

Affiliate Transactions

56

 

5.18

Zoning

 

56

 

5.19

No Joint Assessment

56

 

5.20

Principal Place of Business

56

 

5.21

Change of Name, Identity or Structure

56

 

5.22

Indebtedness

56

 

5.23

Licenses; Intellectual Property; Website

57

 

 

5.23.1

Licenses

57

 

 

5.23.2

Intellectual Property

57

 

 

5.23.3

Website

57

 

5.24

Compliance with Restrictive Covenants

57

 

5.25

ERISA

 

57

 

5.26

Prohibited Transfers

58

 

 

5.26.1

Generally

58

 

 

5.26.2

Transfer and Assumption

58

 

5.27

Liens

 

60

 

5.28

Dissolution

61

 

5.29

Expenses

61

 

5.30

Indemnity

62

 

5.31

Patriot Act Compliance

63

 

5.32

Approval of Major Contracts

64

 

5.33

Completion of Required Repairs

65

 

 

 

 

6.

NOTICES and REPORTING

65

 

 

 

 

6.1

Notices

 

65

 

6.2

Borrower Notices and Deliveries

66

 

6.3

Financial Reporting

67

 

 

6.3.1

Bookkeeping

67

 

 

6.3.2

Annual Reports

67

 

 

6.3.3

Quarterly Reports

68

 

ii

--------------------------------------------------------------------------------



 

 

 

6.3.4

Compliance Certificates

68

 

 

6.3.5

Other Reports

69

 

 

6.3.6

Annual Budget

69

 

 

6.3.7

Additional Operating Expenses

70

 

 

6.3.8

Breach

70

 

 

 

 

 

7.

INSURANCE; CASUALTY; AND CONDEMNATION

71

 

 

 

 

7.1

Insurance

71

 

 

7.1.1

Coverage

71

 

 

7.1.2

Policies

73

 

 

7.1.3

Overstock Insurance

74

 

7.2

Casualty

75

 

 

7.2.1

Notice; Restoration

75

 

 

7.2.2

Settlement of Proceeds

75

 

7.3

Condemnation

76

 

 

7.3.1

Notice; Restoration

76

 

 

7.3.2

Collection of Award

76

 

7.4

Application of Proceeds or Award

76

 

 

7.4.1

Application to Restoration

76

 

 

7.4.2

Application to Debt

77

 

 

7.4.3

Procedure for Application to Restoration

78

 

 

 

 

 

8.

DEFAULTS

79

 

 

 

 

8.1

Events of Default

79

 

8.2

Remedies

81

 

 

8.2.1

Acceleration

81

 

 

8.2.2

Remedies Cumulative

81

 

 

8.2.3

Severance

82

 

 

8.2.4

Delay

82

 

 

8.2.5

Lender’s Right to Perform

82

 

 

 

 

 

9.

SECONDARY MARKET PROVISIONS

83

 

 

 

 

9.1

Sale of Note and Secondary Market Transaction

83

 

 

9.1.1

General; Borrower Cooperation

83

 

 

9.1.2

Use of Information

84

 

 

9.1.3

Borrower’s Obligations Regarding Disclosure Documents

85

 

 

9.1.4

Borrower Indemnity Regarding Filings

86

 

 

9.1.5

Indemnification Procedure

86

 

 

9.1.6

Contribution

87

 

 

9.1.7

Survival

87

 

9.2

Severance of Loan

87

 

9.3

Costs and Expenses

88

 

iii

--------------------------------------------------------------------------------



 

10.

MISCELLANEOUS

88

 

 

 

 

10.1

Exculpation

88

 

10.2

Brokers and Financial Advisors

92

 

10.3

Retention of Servicer

92

 

10.4

Survival

93

 

10.5

Lender’s Discretion; Rating Agency Review Waiver

93

 

10.6

Governing Law

94

 

10.7

Modification, Waiver in Writing

95

 

10.8

Trial by Jury

95

 

10.9

Headings/Schedules

96

 

10.10

Severability

96

 

10.11

Preferences

96

 

10.12

Waiver of Notice

96

 

10.13

Remedies of Borrower

96

 

10.14

Prior Agreements

97

 

10.15

Offsets, Counterclaims and Defenses

97

 

10.16

Publicity

97

 

10.17

No Usury

97

 

10.18

Conflict; Construction of Documents; Reliance

98

 

10.19

No Joint Venture or Partnership; No Third Party Beneficiaries

98

 

10.20

Yield Maintenance Premium

98

 

10.21

Assignments and Participations

99

 

10.22

Intentionally Omitted

99

 

10.23

Waiver of Marshalling of Assets

99

 

10.24

Joint and Several Liability

99

 

10.25

Creation of Security Interest

99

 

10.26

Certain Additional Rights of Lender

100

 

10.27

Set-Off

100

 

10.28

Certain Payments from Mezzanine Lender

101

 

10.29

Counterparts

101

 

10.30

Negation of Implied Right to Cure Events of Default

101

 

10.31

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

101

 

10.32

Registered Obligations

103

 

iv

--------------------------------------------------------------------------------



 

Schedules and Exhibits

 

Schedules:

 

Schedule 1

 

Required Repairs

Schedule 2

 

Exceptions to Representations and Warranties

Schedule 3

 

Rent Roll

Schedule 4

 

Organization of Borrower

Schedule 5

 

Definition of Special Purpose Bankruptcy Remote Entity

Schedule 6

 

Intellectual Property/Websites

Schedule 7

 

REA

Schedule 8

 

Intentionally Omitted

Schedule 9

 

Monthly Debt Service Payment Amount

Schedule 10

 

Intentionally Omitted

Schedule 11

 

Intentionally Omitted

Schedule 12

 

Intentionally Omitted

Schedule 13

 

Schedule of Up-Front Reserves

Schedule 14-1

 

Annual Reports Officer’s Certificate

Schedule 14-2

 

Monthly/Quarterly Reports Officer’s Certificate

Schedule 14-3

 

Compliance Certificate

 

 

 

Exhibits:

 

 

 

 

 

Exhibit A

 

Secondary Market Transaction Information

 

v

--------------------------------------------------------------------------------



 

LOAN AGREEMENT

 

LOAN AGREEMENT dated as of March 6, 2020 (as the same may be modified,
supplemented, amended or otherwise changed, this “Agreement”) between PEACE
COLISEUM, LLC, a Delaware limited liability company (together with its permitted
successors and assigns, “Borrower”), and LOANCORE CAPITAL MARKETS LLC, a
Delaware limited liability company (together with its successors and assigns,
“Lender”).

 

1.                                      DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

1.1          Specific Definitions.  The following terms have the meanings set
forth below:

 

“Affiliate” shall mean, as to any Person (for purposes of this definition, the
“Subject Person”), any other Person:  (i) which, directly or indirectly, through
one or more intermediaries, Controls, is Controlled by, or is under common
Control with, the Subject Person; (ii) which, directly or indirectly,
beneficially owns or holds ten percent (10%) or more of any class of stock or
any other ownership interest in the Subject Person; (iii) ten percent (10%) or
more of the direct or indirect ownership of which is beneficially owned or held
by the Subject Person; (iv) which is a member of the family (as defined in
Section 267(c)(4) of the Code) of the Subject Person or which is a trust or
estate, the beneficial owners of which are members of the family (as defined in
Section 267(c)(4) of the Code) of the Subject Person; or (v) which, directly or
indirectly, is a general partner, controlling shareholder, managing member,
officer, director, trustee or employee of the Subject Person.

 

“Approved Capital Expenses” shall mean Capital Expenses incurred by Borrower,
which Capital Expenses shall either be (i) included in the Approved Capital
Expense Budget for the Property owned by Borrower for the current calendar month
or (ii) approved by Lender, which approval shall not be unreasonably withheld,
conditioned or delayed.

 

“Approved Lease Sweep Lease Leasing Expenses” shall mean the actual
out-of-pocket expenses incurred by Borrower and payable to third parties that
are not Affiliates of Borrower or Guarantor in re-leasing space demised under a
Lease Sweep Lease at the Property pursuant to replacement Leases entered into in
accordance with the Loan Documents, including brokerage commissions and tenant
improvements, which expenses (i) are (a) specifically approved by Lender in
connection with approving the applicable Lease, or (b) otherwise approved by
Lender, which approval shall not be unreasonably withheld, conditioned or
delayed, and (ii) are substantiated by executed documents and contracts
evidencing the same, including Lease documents and brokerage agreements.

 

“Approved Leasing Expenses” shall mean the actual out-of-pocket expenses
incurred by Borrower and payable to third parties that are not Affiliates of
Borrower or Guarantor in leasing space at the Property pursuant to Leases
entered into in accordance with the Loan Documents, including brokerage
commissions and tenant improvements, which expenses (i) are (a) specifically
approved by Lender in connection with approving the applicable Lease,
(b) incurred in the ordinary course of business and on market terms and
conditions in connection with Leases which do not require Lender’s approval
under the Loan Documents, and Lender shall have received (and approved, if
applicable) a budget for such tenant improvement costs and

 

1

--------------------------------------------------------------------------------



 

a schedule of leasing commission payments payable in connection therewith, or
(c) otherwise approved by Lender, which approval shall not be unreasonably
withheld, conditioned or delayed, and (ii) are substantiated by executed
documents and contracts evidencing the same, including Lease documents and
brokerage agreements.

 

“Approved Operating Expenses” shall mean operating expenses incurred by Borrower
which (i) are included in the Approved Operating Budget for the current calendar
month (which, for so long as the Overstock Lease remains in effect and Overstock
is operating at the Property, are not more than ten percent (10%) in excess of
the applicable budgeted line items), (ii) are for Real Estate Taxes, Insurance
Premiums, snow removal, electric, gas, oil, water, sewer or other utility
service to the Property, (iii) are Emergency Expenditures or (iv) have been
approved by Lender.

 

“Available Cash” shall mean, as of each Payment Date during the continuance of a
Cash Sweep Period, the amount of Rents, if any, remaining in the Cash Management
Account after the application of all of the payments required under
clauses (i) through (viii) of Section 3.12(a) hereof.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any day on
which commercial banks in New York, New York are authorized or required to
close.

 

“Capital Expenses” shall mean expenses that are capital in nature or required
under GAAP to be capitalized.

 

“Cash Management Bank” shall mean Wells Fargo Bank, National Association, or
such other bank or depository selected by Lender.

 

“Cash Sweep Period” shall mean a period that:

 

(i)            commences as of the Closing Date, and ends on the next Payment
Date following the date upon which Lender has determined that the Mezzanine Loan
has been paid in full pursuant to the terms of the Mezzanine Loan Documents; or

 

(ii)           commences upon the date on which an Event of Default occurs, and
ends on the next Payment Date following the date upon which such Event of
Default has been cured and such cure has been accepted by Lender, or such Event
of Default has been waived by Lender (provided that in no event shall Lender
have any obligation to accept such a cure of, or waive, any Event of Default),
and no other Event of Default is then continuing; or

 

(iii)          commences upon the commencement of a Lease Sweep Period, and ends
on the next Payment Date following the date upon which such Lease Sweep Period
is no longer continuing (and no other Lease Sweep Period is then continuing); or

 

2

--------------------------------------------------------------------------------



 

(iv)          commences upon Lender’s receipt of notice that a Mezzanine Loan
Event of Default has occurred, and ends on the next Payment Date following the
date upon which Lender receives notice from Mezzanine Lender that such Mezzanine
Event of Default is no longer continuing, and no other Mezzanine Loan Event of
Default is then continuing; or

 

(v)           To the extent te Overstock Lease is no longer in effect and
Overstock is not operating at the Property, commences upon Lender’s
determination that the Debt Yield is less than eight and one-half percent (8.5%)
as of any Calculation Date, and ends on the next Payment Date following the date
upon which Lender has determined that the Debt Yield equals or exceeds eight and
one-half percent (8.5%) for the two (2) most recent Calculation Dates (and if
the Debt Yield calculation required under Section 6.3.4 hereof is not delivered
to Lender as and when required hereunder, a Cash Sweep Period shall be deemed to
have commenced and be ongoing, unless and until such reports are delivered and
they indicate that, in fact, no Cash Sweep Period is ongoing under this clause
(v) and a Cash Sweep Period is not otherwise ongoing under this definition of
“Cash Sweep Period”).

 

Notwithstanding the foregoing, in no event shall a Cash Sweep Period be deemed
to have ended if (a) the Stated Maturity Date has occurred, or (b) any other
Cash Sweep Period is continuing.

 

“Closing Date” shall mean the date hereof.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Construction Consultant” shall mean one or more third party construction
consultants, construction loan administration or servicing firms or comparable
firms as may be retained by Lender, at Borrower’s sole cost and expense, from
time to time to monitor the scope and status of any Material Alteration or
Restoration.

 

“Control” shall mean, with respect to any Person, either (i) ownership directly
or indirectly of forty-nine percent (49%) or more of all equity interests in
such Person or (ii) the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
through the ownership of voting securities, by contract or otherwise, and the
terms Controlled, Controlling and Common Control shall have correlative
meanings, provided that the mere granting of commercially typical major decision
consent rights to a third party direct or indirect owner in Borrower shall not,
in and of itself, be deemed to constitute Control of Borrower by such third
party owner.

 

“Debt” shall mean the unpaid Principal, all interest accrued and unpaid thereon,
any Yield Maintenance Premium, all transaction costs, all late fees and all
other sums due to Lender in respect of the Loan or under any Loan Document.

 

“Debt Service” shall mean, with respect to any particular period, the scheduled
interest payments due under the Note in such period.

 

3

--------------------------------------------------------------------------------



 

“Debt Yield” shall mean, as of any date, the ratio (expressed as a percentage)
calculated by Lender of (i) the Net Operating Income for the twelve (12) month
period ending with the most recently completed calendar month preceding the date
of calculation to (ii) the original Principal (e.g., without giving effect to
any repayments or prepayments) and the original principal balance of the
Mezzanine Loan.

 

“Default” shall mean the occurrence of any event under any Loan Document which,
with the giving of notice or passage of time, or both, would be an Event of
Default.

 

“Default Rate” shall mean a rate per annum equal to the lesser of (i) the
maximum rate permitted by applicable law, or (ii) five percent (5%) above the
Interest Rate, compounded monthly.

 

“Defeasance Collateral” shall mean U.S. Obligations, which provide payments
(i) on or prior to, but as close as possible to, all Payment Dates and other
scheduled payment dates, if any, under the Note after the Defeasance Date and up
to and including the Permitted Open Prepayment Date, and (ii) in amounts equal
to or greater than (but as near as possible to) the Scheduled Defeasance
Payments; provided, however, in no event shall such payments, in the aggregate,
be less than the then outstanding Principal amount of the Loan as of the
Defeasance Date.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (i) an account or accounts
(or subaccounts thereof) (a) maintained with a federal or state-chartered
depository institution or trust company which complies with the definition of
Eligible Institution or (b) if a Securitization has occurred, as to which Lender
has received a Rating Comfort Letter from each of the applicable Rating Agencies
with respect to holding funds in such account, or (ii) a segregated trust
account or accounts (or subaccounts thereof) maintained with the corporate trust
department of a federal depository institution or state chartered depository
institution subject to regulations regarding fiduciary funds on deposit similar
to Title 12 of the Code of Federal Regulations §9.10(b), having in either case
corporate trust powers, acting in its fiduciary capacity, and a combined capital
and surplus of at least $50,000,000 and subject to supervision or examination by
federal and state authorities.  An Eligible Account will not be evidenced by a
certificate of deposit, passbook or other instrument.

 

“Eligible Institution” shall mean a depository institution insured by the
Federal Deposit Insurance Corporation the short term unsecured debt obligations
or commercial paper of which are rated at least “A-1” by S&P, “P-1” by Moody’s
and “F-1+” by Fitch, in the case of accounts in which funds are held for thirty
(30) days or less or, in the case of Letters of Credit or accounts in which
funds are held for more than thirty (30) days, the long term unsecured debt
obligations of which are rated at least (i) “AA” by S&P, (ii) “AA” and/or “F1+”
(for securities) and/or “AAAmmf” (for money market funds), by Fitch and
(iii) “Aa2” by Moody’s; provided, however, for the purposes of the Cash
Management Bank, the definition of Eligible Institution shall have the meaning
set forth in the Cash Management Agreement.

 

“Emergency Expenditures” shall mean expenses that are necessary in order (i) to
avoid imminent bodily injury, harm or damage to individuals or the Property,
(ii) to avoid the

 

4

--------------------------------------------------------------------------------



 

suspension of any necessary service to the Property, or (iii) to comply with
Legal Requirements, and, in each such case, with respect to which it would be
impractical, in Borrower’s reasonable judgment, under the circumstances, to
obtain Lender’s prior written consent; provided that Borrower shall give Lender
notice of such Emergency Expenditures as soon as practicable.

 

“Environmental Site Assessment” shall mean that certain Phase I Environmental
Site Assessment with respect to the Property, prepared by EBI Consulting, and
dated as of February 20, 2020.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
which is a member of the same controlled group of corporations or group of
trades or businesses under common control with Borrower and/or Guarantor, or is
treated as a single employer together with Borrower and/or Guarantor under
Section 414 of the Code or Title IV of ERISA.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to Lender or required to be withheld or deducted from a payment to
Lender, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of Lender being organized under the laws of, or having its principal office or
its applicable lending office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) U.S. federal withholding Taxes imposed on amounts payable to or for the
account of Lender with respect to an applicable interest in the Loan pursuant to
a law in effect on the date on which (i) Lender acquires such interest in the
Loan or (ii) Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.2.3, amounts with respect to such Taxes were
payable either to Lender’s assignor immediately before Lender became a party
hereto or to Lender immediately before it changed its lending office, (c) Taxes
attributable to Lender’s failure to comply with Section 2.2.3(e) and (d) any
U.S. federal withholding Taxes imposed under FATCA.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the Term.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, any court,
board, agency, commission, office or authority of any nature whatsoever for any
governmental unit (federal,

 

5

--------------------------------------------------------------------------------



 

state, commonwealth, county, district, municipal, city or otherwise) now or
hereafter in existence.

 

“Guarantor” shall mean OVERSTOCK.COM, INC., a Delaware corporation, or any other
Person that now or hereafter guarantees any of Borrower’s obligations hereunder
or any other Loan Document.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of
Borrower or Guarantor under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

 

“Institutional Controls and Restrictions” means the institutional controls,
protective covenants, conditions, requirements, restrictions and others similar
terms and the grants of easement and access applicable to the Property as
imposed by (i) the Remedial Design/Remedial Action Consent Decree entered in the
matter of United States v. Littleson, Inc., Civ. No. 2:99CV0757 ST (U.S.
District Court, Utah, 2004), recorded with the Salt Lake County Recorder on
December 8, 2004 as Entry 9243601, Book 9070, pages 3938-4038; (ii) the
Agreement, Grant of Access to UDEQ, and Covenant Not to Sue by and between the
State of Utah, Department of Environmental Quality and Littleson, Inc., as
amended, recorded with the Salt Lake County Recorder on March 10, 2006 as Entry
9659804, Book 9265, pages 4877-4962, and on May 1, 2008 as Entry 10415892, Book
9601, pages 8611-8623; (iii) Ordinance No. 06/26/2007 O-8 of Midvale City, Utah,
Section 8.10 in Chapter 8 of the Midvale City Municipal Code; (iv) the
Declaration and Establishment of Protective Covenants, Conditions and
Restrictions and Grant of Easements by Arbor Gardner Bingham Junction Office 3,
L.C., a Utah limited liability company and Arbor Gardner Bingham Junction Office
4, L.C., a Utah limited liability company, recorded with the Salt Lake County
Recorder on April 26, 2016 as Entry 12266951, Book 10424, pages 7958-7995; and
(v) any amendments to the foregoing or similar controls, covenants, conditions,
requirements and restrictions that may be adopted, enacted or agreed to with
respect to the Property.

 

“Interest Period” shall mean (i) the period from the date hereof through the
first day thereafter that is the 5th day of a calendar month and (ii) each
period thereafter from the 6th day of each calendar month through the 5th day of
the following calendar month; except that the Interest Period, if any, that
would otherwise commence before and end after the Maturity Date shall end on the
Maturity Date.  Notwithstanding the foregoing, if Lender exercises its right to
change the Payment Date to a New Payment Date in accordance with Section 2.2.4
hereof, then from and after such election, each Interest Period shall be the
period from the New Payment Date in each calendar month through the day in the
next succeeding calendar month immediately preceding the New Payment Date in
such calendar month.

 

“Interest Rate” shall mean a rate of interest equal to 4.2420% per annum (or,
when applicable pursuant to this Agreement or any other Loan Document, the
Default Rate).

 

“IRS” means the United States Internal Revenue Service.

 

6

--------------------------------------------------------------------------------



 

“Lease Sweep Lease” shall mean the Overstock Lease, and any other Lease which
covers 50,000 or more rentable square feet of the Improvements.

 

“Lease Sweep Period” shall mean a period that:

 

(a)           shall commence on the first Payment Date following the occurrence
of any of the following:

 

(i)            any Lease Sweep Lease is surrendered, cancelled or terminated
prior to its then current expiration date; or

 

(ii)           any Lease Sweep Tenant shall discontinue its business at its
premises (i.e., “goes dark”) or give notice that it intends to discontinue its
business; or

 

(iii)          the occurrence and continuance (beyond any applicable notice and
cure periods) of a default under any Lease Sweep Lease by the applicable Lease
Sweep Tenant thereunder; or

 

(iv)          the occurrence of a Lease Sweep Tenant Insolvency Proceeding;

 

(b)           shall end upon the occurrence of any of the following:

 

(i)            with respect to a Lease Sweep Period caused by a matter described
in clauses (a)(i), or (ii) above, upon the earlier to occur of (A) the date on
which the subject tenant(s) irrevocably exercise its/their renewal or extension
option(s) (or otherwise enters into an extension agreement(s) with Borrower and
acceptable to Lender) with respect to all of the space demised under the subject
Lease(s), and in Lender’s judgment, sufficient funds have been accumulated in
the Special Rollover Reserve Subaccount (during the continuance of the subject
Lease Sweep Period) to pay for all anticipated Approved Lease Sweep Lease
Leasing Expenses or Approved Leasing Expenses (as the case may be) for such
Lease(s) and any other anticipated expenses in connection with such
renewal(s) or extension(s), or (B) the date on which all of the space demised
under the subject Lease(s) that gave rise to the subject Lease Sweep Period has
been fully leased pursuant to a replacement Lease or replacement Leases approved
by Lender, and entered into in accordance with Section 5.10 hereof, and all
Approved Lease Sweep Lease Leasing Expenses or Approved Leasing Expenses (as the
case may be) (and any other expenses in connection with the re-tenanting of such
space(s)) have been paid in full (or sufficient funds for such payment are then
on deposit in the Special Rollover Reserve Account for payment of the same);

 

(ii)           with respect to a Lease Sweep Period caused by a matter described
in clause (a)(iii) above, if the subject Lease Sweep Tenant default has been
cured, and no other Lease Sweep Tenant default has occurred for a period of six
(6) consecutive months following such cure; or

 

(iii)          with respect to a Lease Sweep Period caused by a matter described
in clause (a)(iv) above, either (a) the applicable Lease Sweep Tenant Insolvency
Proceeding has terminated and the applicable Lease Sweep Lease has been
affirmed,

 

7

--------------------------------------------------------------------------------



 

assumed or assigned in a manner satisfactory to Lender or (b) the applicable
Lease has been assumed and assigned to a third party in a manner reasonably
satisfactory to Lender;

 

“Lease Sweep Tenant” shall mean any tenant under either a Lease Sweep Lease, or
under one or more Leases (leased by such tenant and/or its Affiliates), which
when taken together cover in the aggregate 50,000 or more rentable square feet
of the Improvements.

 

“Lease Sweep Tenant Guarantor” shall mean the lease guarantor under any Lease
Sweep Lease.

 

“Lease Sweep Tenant Insolvency Proceeding” shall mean (i) the admission in
writing by any Lease Sweep Tenant or Lease Sweep Tenant Guarantor of its
inability to pay its debts generally, or the making of a general assignment for
the benefit of creditors, or the instituting by any Lease Sweep Tenant or Lease
Sweep Tenant Guarantor of any proceeding seeking to adjudicate it insolvent or
seeking a liquidation or dissolution, or the taking advantage by any Lease Sweep
Tenant or Lease Sweep Tenant Guarantor of any Insolvency Law (as hereinafter
defined), or the commencement by any Lease Sweep Tenant of a case or other
proceeding naming it as debtor under any Insolvency Law or the instituting of a
case or other proceeding against or with respect to any Lease Sweep Tenant or
Lease Sweep Tenant Guarantor under any Insolvency Law or (ii) the instituting of
any proceeding against or with respect to any Lease Sweep Tenant or Lease Sweep
Tenant Guarantor seeking liquidation of its assets or the appointment of (or if
any Lease Sweep Tenant or Lease Sweep Tenant Guarantor shall consent to or
acquiesce in the appointment of) a receiver, liquidator, conservator, trustee or
similar official in respect of it or the whole or any substantial part of its
properties or assets or the taking of any corporate, partnership or limited
liability company action in furtherance of any of the foregoing.  As used
herein, the term “Insolvency Law” shall mean Title 11 of the United States Code
(11 U.S.C. §§ 101 et seq.) as the same has been or may be amended or superseded
from time to time, or any other applicable domestic or foreign liquidation,
conservatorship, bankruptcy, receivership, insolvency, reorganization, or any
similar debtor relief laws affecting the rights, remedies, powers, privileges
and benefits of creditors generally.

 

“Lease Termination Payments” shall mean (i) all fees, penalties, commissions or
other payments made to Borrower in connection with or relating to the rejection,
buy-out, termination, surrender or cancellation of any Lease (including in
connection with any bankruptcy proceeding), (ii) any security deposits or
proceeds of letters of credit held by Borrower in lieu of cash security
deposits, which Borrower is permitted to retain pursuant to the applicable
provisions of any Lease and (iii) any payments made to Borrower relating to
unamortized tenant improvements and leasing commissions under any Lease.

 

“Leases” shall mean all leases and other agreements or arrangements heretofore
or hereafter entered into affecting the use, enjoyment or occupancy of, or the
conduct of any activity upon or in, the Property or the Improvements, including
any guarantees, extensions, renewals, modifications or amendments thereof and
all additional remainders, reversions and other rights and estates appurtenant
thereunder.

 

“Legal Requirements” shall mean statutes, laws, rules, orders, regulations,
ordinances, judgments, decrees and injunctions of Governmental Authorities
(including those

 

8

--------------------------------------------------------------------------------



 

regarding fire, health, handicapped access, sanitation, ecological, historic,
zoning, environmental protection, wetlands and building laws and the Americans
with Disabilities Act of 1990, Pub. L. No. 89-670, 104 Stat. 327 (1990), as
amended, and all regulations promulgated pursuant thereto) affecting Borrower,
any Loan Document or all or part of the Property or the construction, ownership,
use, alteration or operation thereof, whether now or hereafter enacted and in
force, and all permits, licenses and authorizations and regulations relating
thereto, and all covenants, agreements, restrictions and encumbrances contained
in any instrument, either of record or known to Borrower, at any time in force
affecting all or part of the Property.

 

“Lien” shall mean any mortgage, deed of trust, lien (statutory or otherwise),
pledge, hypothecation, easement, restrictive covenant, preference, assignment,
security interest, PACE Loan or any other encumbrance, charge or transfer of, or
any agreement to enter into or create any of the foregoing, on or affecting all
or any part of the Property or any interest therein, or any direct or indirect
interest in Borrower or Sole Member, including any conditional sale or other
title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, the filing of any financing statement,
and mechanic’s, materialmen’s and other similar liens and encumbrances.

 

“LoanCore” shall mean LoanCore Capital Markets LLC, a Delaware limited liability
company.

 

“Loan Documents” shall mean this Agreement and all other documents, agreements
and instruments now or hereafter evidencing, securing or delivered to Lender in
connection with the Loan, including the following, each of which is dated as of
the date hereof:  (i) the Promissory Note or Promissory Notes made by Borrower
to Lender in the aggregate principal amount equal to the Loan (the “Note”);
(ii) the Deed of Trust, Assignment of Leases and Rents and Security Agreement
made by Borrower to a trustee, in favor of Lender which covers the Property (the
“Mortgage”); (iii) the Assignment of Leases and Rents from Borrower to Lender
(the “Assignment of Leases and Rents”); (iv) the Assignment of Agreements,
Licenses, Permits and Contracts from Borrower to Lender; (v) the Clearing
Account Agreement (the “Clearing Account Agreement”) among Borrower, Lender,
Manager and the Clearing Bank; (vi) the Cash Management Agreement (the “Cash
Management Agreement”) among Borrower, Lender and the Cash Management Bank;
(vii) the Guaranty of Recourse Obligations made by Guarantor (the “Guaranty”)
for the benefit of Lender; and (viii) any Consent and Subordination of Manager
from Manager to Lender as may be executed following the date hereof (“Manager
Consent”), as each of the foregoing may be (and each of the foregoing defined
terms shall refer to such documents as they may be) amended, restated, replaced,
severed, split, supplemented or otherwise modified from time to time (including
pursuant to Section 9.2 hereof).

 

“Major Contract” shall mean (i) any management or leasing brokerage agreement,
(ii) any cleaning, maintenance, service or other contract or agreement of any
kind (other than Leases) which are not terminable on thirty (30) days’ or less
notice and are of a material nature (materiality for these purposes to include
contracts which extend beyond one year (unless cancelable on thirty (30) days or
less notice without requiring the payment of termination fees or payments of any
kind)) and which require payment in the amount of more than $100,000 or more on
an annual basis, in either case, relating to the ownership, leasing, management,
use, operation, maintenance, repair or restoration of the Property, whether
written or oral or (iii) any

 

9

--------------------------------------------------------------------------------



 

management, brokerage, leasing, cleaning, maintenance, service or other contract
or agreement of any kind (other than Leases) that is between Borrower and an
Affiliate of Borrower.

 

“Management Agreement” shall mean any property management agreement, pursuant to
which Manager is to manage the Property, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time in accordance
with Section 5.12 hereof.

 

“Manager” shall mean any designated property manager, or any successor, assignee
or replacement manager appointed by Borrower in accordance with Section 5.12
hereof.

 

“Material Adverse Effect” shall mean a material adverse effect on (i) the
Property, (ii) the business, profits, prospects, management, operations or
condition (financial or otherwise), taken as a whole, of Borrower, Guarantor or
the Property, (iii) the enforceability, validity, perfection or priority of the
lien of the Mortgage or the other Loan Documents, (iv) the ability of Borrower
to perform its obligations under the Mortgage or the other Loan Documents, or
(v) the ability of Guarantor to perform its obligations under the Guaranty.

 

“Material Alteration” shall mean (i) any individual alteration affecting
(a) structural elements of the Property, (b) a roof of the Property (excluding
installations of satellite dishes, antennae or solar panels) or (c) any building
system of the Property or (ii) any non-structural alteration the cost of which
exceeds $500,000; provided, however, that in no event shall any of the following
constitute a Material Alteration: (1) any Required Repairs, (2) any tenant
improvement work performed or required to be performed pursuant to any Lease
existing on the date hereof or entered into hereafter in accordance with the
provisions of this Agreement, or (3) alterations performed as part of a
Restoration.

 

“Material Lease” shall mean all Leases which (i) individually or in the
aggregate with respect to the same tenant and its Affiliates (a) cover more than
50,000 square feet of the Improvements, (b) have a gross annual rent of more
than ten percent (10%) of the total annual Rents of the Property or (c) demise
at least one (1) full floor of the Improvements, (ii) provide the tenant
thereunder with an option or other preferential right to purchase all or any
portion of the Property, or (iii) are entered into with a tenant who is an
Affiliate of Borrower.

 

“Maturity Date” shall mean the date on which the final payment of principal of
the Note becomes due and payable as therein provided, whether at the Stated
Maturity Date, by declaration of acceleration, or otherwise.

 

“Mezzanine Loan” shall mean that certain mezzanine loan in the principal amount
of $13,000,000.00 made on the date hereof by Mezzanine Loan Lender to Mezzanine
Loan Borrower, and evidenced and secured by the Mezzanine Loan Documents.

 

“Mezzanine Loan Borrower” shall mean Sole Member.

 

“Mezzanine Loan Debt Service” shall mean, with respect to any particular period,
the scheduled interest payments due under the Mezzanine Loan in such period.

 

10

--------------------------------------------------------------------------------



 

“Mezzanine Loan Documents” shall mean (i) that certain Mezzanine Loan Agreement
of even date herewith between Mezzanine Loan Lender and Mezzanine Loan Borrower;
(ii) that certain Mezzanine Promissory Note of even date herewith in the
original principal amount of the Mezzanine Loan made by Mezzanine Loan Borrower
and payable to Mezzanine Loan Lender; (iii) that certain Pledge and Security
Agreement of even date herewith made by Mezzanine Loan Borrower in favor of
Mezzanine Loan Lender; (iv) each UCC Financing Statement filed in connection
with the foregoing; and (v) any other “Loan Document”, as defined in the
Mezzanine Loan Agreement referred to in clause (i) above, as each of the
foregoing may be modified, amended and restated from time to time in accordance
with the terms and provisions of the Intercreditor Agreement of even date
herewith between Lender and Mezzanine Loan Lender (the “Intercreditor
Agreement”).

 

“Mezzanine Loan Event of Default” shall have the meaning ascribed to the term
“Event of Default” in the Mezzanine Loan Documents.

 

“Mezzanine Loan Lender” shall mean LoanCore, and any subsequent holder of the
Mezzanine Loan to whom the Mezzanine Loan has been assigned pursuant to the
terms of the Intercreditor Agreement.

 

“Mezzanine Loan Liens” shall mean the Liens in favor of Mezzanine Loan Lender
created pursuant to the Mezzanine Loan Documents.

 

“Minor Lease” shall mean any Lease that is not a Material Lease.

 

“Monthly Mezzanine Loan Debt Service Payment” shall mean, as to each Payment
Date, an amount equal to the scheduled payment of principal and interest payable
by Mezzanine Loan Borrower pursuant to the terms of the Mezzanine Loan
Documents.

 

“Monthly Operating Expense Budgeted Amount” shall mean the monthly amount set
forth in the Approved Operating Budget incurred or to be incurred for or as of
the calendar month in which such Payment Date occurs; provided that, management
fees payable to Manager as part of the Monthly Operating Expense Budgeted Amount
shall not exceed 3.5% of Rents (the “Management Fee Cap”).

 

“Net Operating Income” shall mean for any period, the net operating income of
the Property determined by Lender in its sole but reasonable discretion and on a
cash basis of accounting, after deducting therefrom, without duplication
(i) deposits to (but not withdrawals from) any reserves required under this
Agreement, (ii) any Rents from tenants operating under bankruptcy protection or
from tenants that are not open for business (i.e., have “gone dark”), and
(iii) non-recurring extraordinary items of income.

 

“NRSRO” shall mean any credit rating agency that has elected to be treated as a
nationally recognized statistical rating organization for purposes of
Section 15E of the Exchange Act, without regard to whether or not such credit
rating agency has been engaged by Lender or its designees in connection with, or
in anticipation of, a Securitization.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender which is
signed by an authorized senior officer or authorized representative of the
Person on behalf of

 

11

--------------------------------------------------------------------------------



 

whom the certificate is delivered, in such capacity as officer, manager or other
representative of such Person, which officer or representative is knowledgeable
with respect to the subject matter set forth in the applicable Officer’s
Certificate.

 

“Operations Agreements” shall mean the REA, and any other covenants,
restrictions, easements, declarations or agreements of record relating to the
construction, operation or use of the Property, together with all amendments,
modifications or supplements thereto.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including vault charges and license
fees for the use of vaults, chutes and similar areas adjoining the Property, now
or hereafter levied or assessed or imposed against the Property or any part
thereof.

 

“Other Connection Taxes” shall mean, with respect to Lender, Taxes imposed as a
result of a present or former connection between Lender and the jurisdiction
imposing such Tax (other than connections arising from Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Overstock” shall mean Overstock.com, Inc., a Delaware corporation, as tenant
under the Overstock Lease.

 

“Overstock Lease” shall mean that certain Lease Agreement, dated as of March 1,
2020, by and between Borrower, as landlord, and Overstock.com, Inc., as tenant,
as the same may be amended, replaced and/or modified.

 

“PACE Loan” shall mean (i) any “Property-Assessed Clean Energy loan” or (ii) any
other indebtedness, without regard to the name given to such indebtedness, which
is (a) incurred for improvements to the Property for the purpose of increasing
energy efficiency, increasing use of renewable energy sources, resource
conservation, or a combination of the foregoing, and (b) repaid through
multi-year assessments against the Property.

 

“Payment Date” shall mean the 6th day of each calendar month or, upon Lender’s
exercise of its right to change the Payment Date in accordance with
Section 2.2.4 hereof, the New Payment Date (in either case, if such day is not a
Business Day, the Payment Date shall be the first Business Day thereafter).  The
first Payment Date hereunder shall be April 6, 2020.

 

“Permitted Encumbrances” shall mean (i) the Liens created by the Loan Documents;
(ii) all Liens and other matters disclosed in the Title Insurance Policy;
(iii) Liens, if any, for Real Estate Taxes or Other Charges not yet due and
payable and not delinquent; (iv) any

 

12

--------------------------------------------------------------------------------



 

workers’, mechanics’ or other similar Liens on the Property provided that any
such Lien is bonded or discharged within thirty (30) days after Borrower first
receives notice of such Lien; (v) the Mezzanine Loan Liens; and (vi) such other
title and survey exceptions as Lender approves in writing.

 

“Permitted Open Prepayment Date” shall mean the Payment Date that occurs in
December, 2029.

 

“Permitted Transfers” shall mean:

 

(i)                                     a Lease entered into in accordance with
the Loan Documents; or

 

(ii)                                  a Permitted Encumbrance; or

 

(iii)                               a Transfer and Assumption; or

 

(iv)                              provided that no Event of Default shall then
exist, a Transfer of a direct or indirect interest in Sole Member to any Person
provided that:

 

(A)                               such Transfer shall not (y) cause the
transferee (which is not Guarantor), together with its Affiliates, to acquire
Control of Borrower or Sole Member or to increase its direct or indirect
interest in Borrower or in Sole Member to an amount which equals or exceeds
forty-nine percent (49%) or (z) result in Borrower or Sole Member no longer
being Controlled by Guarantor;

 

(B)                               after giving effect to such Transfer,
Guarantor shall continue to Control the day to day operations of Borrower and
shall continue to own at least fifty-one percent (51%) of all equity interests
(direct or indirect) of Borrower;

 

(C)                               if such Transfer would cause the transferee
(which is not Guarantor) to increase its direct or indirect interest in Borrower
or in Sole Member to an amount which equals or exceeds ten percent (10%), Lender
shall have approved in its reasonable discretion such proposed transferee, which
approval shall be based upon Lender’s satisfactory determination as to the
reputable character and creditworthiness of such proposed transferee, as
evidenced by credit and background checks performed by Lender and such other
financial statements and other information reasonably requested by Lender;

 

(D)                               Borrower shall give Lender notice of such
Transfer together with copies of all instruments effecting such Transfer not
less than ten (10) days prior to the date of such Transfer (other than a
Transfer by devise or descent or by operation of law upon the death or as a
result of the legal incapacity of a natural person of such Person’s interest in
Borrower to the person or persons lawfully entitled thereto, provided Borrower
delivers written notice to Lender as soon as practicable thereafter);

 

13

--------------------------------------------------------------------------------



 

(E)                                the legal and financial structure of Borrower
and its members and the single purpose nature and bankruptcy remoteness of
Borrower and its members after such Transfer, shall satisfy Lender’s then
current applicable underwriting criteria and requirements; and

 

(F)                                 such Transfer is permitted under the
Mezzanine Loan; or

 

(v)                                 the Mezzanine Loan Liens; or

 

(vi)                              the Transfer (but not pledge) of the direct or
indirect interest of Borrower, Sole Member or Guarantor which is the result of
the issuance, sale or other Transfer of shares of common stock in Guarantor,
which is a publicly traded entity, provided such shares of common stock are
listed on the New York Stock Exchange or another nationally recognized stock
exchange, provided, (a) there is no change of Control of the direct interests in
Sole Member or Borrower as a result of the transfers permitted under this
clause, and (b) as a result of any such Transfer, Guarantor does not breach any
of the financial covenants set forth in Section 6 of the Guaranty; provided,
however, Guarantor shall, as a publicly-traded company, not be prohibited from
permitting its shareholders from pledging their shares; or

 

(vii)                           the Transfer of direct interest in Borrower to
Mezzanine Loan Lender.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
person or entity, and any federal, state, county or municipal government or any
bureau, department or agency thereof and any fiduciary acting in such capacity
on behalf of any of the foregoing.

 

“Physical Conditions Report” shall mean that certain Property Condition Report,
prepared by EBI Consulting and dated as of February 20, 2020.

 

“Plan” shall mean an employee benefit or other plan established or maintained by
Borrower, Guarantor or any ERISA Affiliate or to which Borrower, Guarantor or
any ERISA Affiliate makes or is obligated to make contributions and which is
subject to Title IV of ERISA or Section 302 of ERISA or Section 412 of the Code.

 

“Pooling and Servicing Agreement” shall mean any pooling and servicing agreement
or similar agreement entered into as a result of a Secondary Market Transaction.

 

“Principal” shall mean the unpaid principal balance of the Loan at the time in
question.

 

“Property” shall mean the parcel of real property and Improvements thereon owned
by Borrower and encumbered by the Mortgage, together with all rights pertaining
to such real property and Improvements, and all other collateral for the Loan as
more particularly described in the Granting Clauses of the Mortgage and referred
to therein as the Trust Property.  The Property is located in Midvale, Utah.

 

14

--------------------------------------------------------------------------------



 

“Property Taxes” shall mean all (i) real estate taxes, assessments, water rates
or sewer rents, maintenance charges, impositions, vault charges and license fees
(“Real Estate Taxes”), or (ii) personal property taxes, in each case, now or
hereafter levied or assessed or imposed against all or part of the Property.  In
no event shall any PACE Loan be considered a Property Tax for purposes of this
Agreement.

 

“Rating Agency” shall mean, prior to the final Securitization of the Loan (or if
a Securitization has not occurred), each of Standard & Poor’s, a division of The
McGraw-Hill Companies, Inc. (“S&P”), Moody’s Investors Service, Inc.
(“Moody’s”), Fitch, Inc., a division of Fitch Ratings Ltd. (“Fitch”),
DBRS, Inc., Morningstar, Inc., Kroll Bond Rating Agency or any other
nationally-recognized statistical rating organization which has been designated
by Lender, and after the final Securitization of the Loan, any of the foregoing
that have rated any of the securities issued in connection with the
Securitization.

 

“Rating Comfort Letter” shall mean a letter issued by each of the applicable
Rating Agencies which confirms that the taking of the action referenced to
therein will not result in any qualification, withdrawal or downgrading of any
existing ratings of Securities created in a Secondary Market Transaction.

 

“REA” shall mean collectively, those certain agreements more particularly
described on Schedule 7 attached hereto, as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms of this Agreement.

 

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

 

“Related Loan” shall mean a loan to an Affiliate of Borrower or any Guarantor or
secured by a Related Property, that is included in a Securitization with the
Loan, and any other loan that is cross-collateralized with the Loan.

 

“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of Significant Obligor, to the Property.

 

“Release Date” shall mean the earlier to occur of (i) the forty second (42nd)
Payment Date of the Term, and (ii) the date that is two (2) years from the
“startup day” (within the meaning of Section 860G(a)(9) of the Code) of the
REMIC Trust established in connection with the final Secondary Market
Transaction involving this Loan.

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

 

“Rents” shall mean all rents, rent equivalents, moneys payable as damages
(including payments by reason of the rejection of a Lease in a Bankruptcy
Proceeding) or in lieu of rent or rent equivalents, royalties (including all oil
and gas or other mineral royalties and bonuses), income, fees, receivables,
receipts, revenues, deposits (including security, utility and other deposits),
accounts, cash, issues, profits, charges for services rendered, and other
payment and consideration of whatever form or nature received by or paid to or
for the account of or

 

15

--------------------------------------------------------------------------------



 

benefit of Borrower, Manager or any of their agents or employees from any and
all sources arising from or attributable to the Property and the Improvements,
including all receivables, customer obligations, installment payment obligations
and other obligations now existing or hereafter arising or created out of the
sale, lease, sublease, license, concession or other grant of the right of the
use and occupancy of the Property or rendering of services by Borrower, Manager
or any of their agents or employees and proceeds, if any, from business
interruption or other loss of income insurance.

 

“Restoration Threshold” shall mean an amount equal to 3% of the sum of (i) the
outstanding Principal and (ii) the outstanding principal of the Mezzanine Loan.

 

“Scheduled Defeasance Payments” shall mean the Monthly Interest Payment Amounts
required under the Note for all Payment Dates occurring after the Defeasance
Date up to and including the Permitted Open Prepayment Date (including the
outstanding Principal balance on the Note as of the Permitted Open Prepayment
Date).

 

“Security Agreement” shall mean a security agreement in form and substance that
would be satisfactory to Lender (in Lender’s sole but good faith discretion)
pursuant to which Borrower grants Lender a perfected, first priority security
interest in the Defeasance Collateral Account and the Defeasance Collateral.

 

“Servicer” shall mean a servicer selected by Lender to service the Loan,
including any “master servicer” or “special servicer” appointed under the terms
of any Pooling and Servicing Agreement.

 

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

 

“Sole Member” shall mean Peace Coliseum Mezzanine, LLC, a Delaware limited
liability company, the sole member of Borrower.

 

“State” shall mean the state in which the Property is located.

 

“Stated Maturity Date” shall mean March 6, 2030, as such date may be changed in
accordance with Section 2.2.4 hereof.

 

“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Lender.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Term” shall mean the entire term of this Agreement, which shall expire upon
repayment in full of the Debt and full performance of each and every obligation
to be performed by Borrower pursuant to the Loan Documents.

 

16

--------------------------------------------------------------------------------



 

“Title Insurance Policy” shall mean the ALTA mortgagee title insurance policy in
the form acceptable to Lender issued with respect to the Property and insuring
the Lien of the Mortgage.

 

“Transfer” shall mean:

 

(i)                                     any sale, conveyance, transfer,
encumbrance, pledge, hypothecation, lease or assignment, or the entry into any
agreement to sell, convey, transfer, encumber, pledge, hypothecate, lease or
assign, whether by law or otherwise, of, on, in or affecting (a) all or part of
Borrower’s interest in the Property (including any legal or beneficial direct or
indirect interest therein), (b) any direct or indirect interest in Borrower
(including any profit interest), or (c) any direct or indirect interest in Sole
Member;

 

(ii)                                  entering into or subjecting the Property
to a PACE Loan;

 

(iii)                               with respect to Borrower or Sole Member or
any Person that has a direct or indirect interest in Borrower, the division of
any assets and liabilities of such entity amongst one or more new or existing
entities; or

 

(iv)                              any change of Control of Borrower or Sole
Member.

 

For purposes hereof, (A) a Transfer of an interest in Borrower or Sole Member
shall be deemed to include (y) with respect to a corporation, the voluntary or
involuntary sale, conveyance or transfer of such corporation’s stock (or the
stock of any corporation directly or indirectly controlling such corporation by
operation of law or otherwise) or the creation or issuance of new stock in one
or a series of transactions by which an aggregate of more than ten percent (10%)
of such corporation’s stock shall be vested in a party or parties who are not
now stockholders or any change in the control of such corporation and (z) with
respect to a limited or general partnership, joint venture or limited liability
company, the change, removal, resignation or addition of a general partner,
managing partner, limited partner, joint venturer or member or the transfer of
the partnership interest of any general partner, managing partner or limited
partner or the transfer of the interest of any joint venturer or member and
(B) a change of Control of Borrower or Sole Member shall be deemed to have
occurred if (y) there is any change in the identity of any individual or entity
or any group of individuals or entities who have the right, by virtue of any
partnership agreement, articles of incorporation, by-laws, articles of
organization, operating agreement or any other agreement, with or without taking
any formative action, to cause Borrower (or Sole Member) to take some action or
to prevent, restrict or impede Borrower (or Sole Member) from taking some action
which, in either case, Borrower (or Sole Member) could take or could refrain
from taking were it not for the rights of such individuals or (z) the individual
or entity or group of individuals or entities that Control Borrower (and Sole
Member) as described in clause (y) ever cease to Control the day to day
operations of Borrower or own at least fifty-one percent (51%) of all equity
interests (direct or indirect) in Borrower (and Sole Member).

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State or the
state in which any of the Cash Management System Accounts are located, as the
case may be.

 

17

--------------------------------------------------------------------------------



 

“U.S. Obligations” shall mean obligations that are “government securities”
within the meaning of Section 2(a)(16) of the Investment Company Act of 1940, as
amended that are not subject to prepayment, call or early redemption and that
are acceptable to the applicable Rating Agencies.

 

“Welfare Plan” shall mean an employee welfare benefit plan, as defined in
Section 3(1) of ERISA.

 

“Yield Maintenance Premium” shall mean an amount equal to the greater of (A) the
present value as of the Prepayment Date (as defined below) of the remaining
scheduled payments of principal and interest from the Prepayment Date through
the Permitted Open Prepayment Date on the Principal amount of the Loan being
prepaid (including an amount equal to the outstanding principal balance on the
Principal amount of the Loan being prepaid on the Permitted Open Prepayment
Date) determined by discounting such payments at the Discount Rate (as defined
below) less the Principal amount of the Loan being prepaid and (B) three percent
(3%) of the Principal amount of the Loan being prepaid as of the Prepayment
Date.  As used in this definition, (i) the term “Prepayment Date” means the date
on which the applicable prepayment is made; and (ii) the term “Discount Rate” is
the rate which, when compounded monthly, is equivalent to the Treasury Rate (as
defined below) when compounded semi-annually.  The “Treasury Rate” is the yield
calculated by the linear interpolation of the yields, as reported in the Federal
Reserve Statistical Release H.15 Selected Interest Rates (the “Release”) under
the heading “U.S. Government Securities”, and the subheading “Treasury Constant
Maturities” for the week ending prior to the Prepayment Date, of U.S. Treasury
Constant Maturities with maturity dates (one longer and one shorter) most nearly
approximating the Stated Maturity Date.  In the event that the Release is no
longer published, Lender shall select a comparable publication to determine the
Treasury Rate in its reasonable discretion.  Lender shall notify Borrower of the
amount and the basis of determination of the required prepayment consideration. 
Lender shall not be obligated to accept any prepayment of the principal balance
of this Loan unless it is accompanied by the prepayment consideration due in
connection therewith.  The calculation of the Yield Maintenance Premium shall be
made by Lender and shall, absent manifest error, be final, conclusive and
binding upon the parties.

 

1.2                               Index of Other Definitions.  The following
terms are defined in the sections or Loan Documents indicated below:

 

“Acceptable Blanket Policy” — 7.1.2

“Additional Operating Expense” — 6.3.7(a)

“Annual Budget” — 6.3.6

“Approved Additional Operating Expense” — 6.3.7(a)

“Approved Annual Budget” — 6.3.6

“Approved Capital Expense Budget” — 6.3.6

“Approved Operating Budget” — 6.3.6

“Assignment of Leases and Rents” — 1.1 (Definition of Loan Documents)

“Award” — 7.3.2

“Bail-In Action” — 10.31

“Bail-In Legislation” — 10.31

“Bankruptcy Proceeding” — 4.7

 

18

--------------------------------------------------------------------------------



 

“Borrower Obligation” — 10.32

“Borrower’s Recourse Liabilities” — 10.1

“Broker” — 10.2

“Capital Expense Reserve Subaccount” — 3.4

“Cash Collateral Subaccount” — 3.10

“Cash Management Account” — 3.1

“Cash Management System Accounts” — 3.13

“Cash Management Agreement” — 1.1 (Definition of Loan Documents)

“Casualty” — 7.2.1

“Casualty/Condemnation Prepayment” — 2.3.2

“Casualty/Condemnation Subaccount” — 3.8

“Cause” — Schedule 5

“Clearing Account” — 3.1

“Clearing Account Agreement” — 1.1 (Definition of Loan Documents)

“Clearing Bank” — 3.1

“Condemnation” — 7.3.1

“Defeasance Collateral Account” — 2.3.3

“Defeasance Date” — 2.3.3

“Defeasance Event” — 2.3.3

“Delaware Act” — Schedule 5

“Disclosure Document” — 9.1.2

“Easements” — 4.14

“EEA Financial Institution” — 10.31

“EEA Member Country” — 10.31

“EEA Resolution Authority” — 10.31

“Embargoed Person” — 5.31(c)

“Endorsement” — 5.26.2

“Environmental Laws” — 4.21

“Equipment” — Mortgage

“EU Bail-In Legislation Schedule” — 10.31

“Event of Default” — 8.1

“Exchange Act” — 9.1.2

“Fitch” — 1.1 (Definition of Rating Agency)

“Government Lists” — 5.31

“Guaranty” — 1.1 (Definition of Loan Documents)

“Hazardous Substances” — 4.21

“Improvements” — Mortgage

“Indemnified Liabilities” — 5.30

“Indemnified Party” — 5.30

“Independent Director” — Schedule 5

“Insolvency Law” — (Definition of Lease Sweep Tenant Insolvency Proceeding)

“Insurance Premiums” — 7.1.2

“Insurance Subaccount” — 3.4

“Insured Casualty” — 7.2.2

“Intellectual Property” — 4.28

“Intercreditor Agreement” — 1.1 (Definition of Mezzanine Loan Documents)

 

19

--------------------------------------------------------------------------------



 

“Issuer” — 9.1.3

“Late Payment Charge” — 2.5.3

“Lender Group” — 9.1.3

“Lender’s Consultant” — 5.8.1

“Liabilities” — 9.1.3

“Licenses” — 4.11

“Loan” — 2.1

“Management Fee Cap” — 1.1 (Definition of Monthly Operating Expense Budgeted
Amount)

“Manager Consent” — 1.1 (Definition of Loan Documents)

“Monthly Interest Payment Amount” — 2.2.1

“Moody’s” — 1.1 (Definition of Rating Agency)

“Mortgage” — 1.1 (Definition of Loan Documents)

“Nationally Recognized Service Company” — Schedule 5

“New Payment Date” — 2.2.4

“Note” — 1.1 (Definition of Loan Documents)

“Notice” — 6.1

“O & M Program” — 5.8.3

“OFAC” — 5.31

“Participant Register” — 10.32(b)

“Patriot Act” — 5.31

“Patriot Act Offense” — 5.31

“Permitted Indebtedness” — 5.22

“Permitted Investments” — Cash Management Agreement

“Policies” — 7.1.2

“Proceeds” — 7.2.2

“Proposed Material Lease” — 5.10.2

“Provided Information” — 9.1.1

“Qualified Carrier” — 7.1.1

“Real Estate Taxes” — 1.1 (Definition of Property Taxes)

“Register” — 10.32(c)

“Registration Statement” — 9.1.3

“Remedial Work” — 5.8.2

“Rent Roll” — 4.16

“Required Records” — 6.3.9

“Required Repairs” — 5.33

“Restoration” — 7.4.1

“Review Waiver” — 10.5

“Rollover Reserve Subaccount” — 3.6.1(a)

“S&P” — 1.1 (Definition of Rating Agency)

“Secondary Market Transaction” — 9.1.1

“Securities” — 9.1.1

“Securities Act” — 9.1.2

“Securitization” — 9.1.1

“Security Deposit Subaccount” — 3.9

“Servicing Agreement” — 10.3

“Significant Casualty” — 7.2.2

 

20

--------------------------------------------------------------------------------

 



 

“Single Member Bankruptcy Remote LLC” — Schedule 5

“Special Member”— Schedule 5

“Special Purpose Bankruptcy Remote Entity” — 5.13

“Special Rollover Reserve Subaccount” — 3.6.2

“Springing Recourse Event” — 10.1

“Subaccounts” — 3.1

“Subject Person” — 1.1 (Definition of Affiliate)

“Successor Borrower” — 2.3.3

“Tax Subaccount” — 3.3

“Toxic Mold” — 4.21

“Transfer and Assumption” — 5.26

“Transferee Borrower” — 5.26

“Underwriter Group” — 9.1.3

“Underwriters” — 9.1.3

“Write-Down and Conversion Powers” — 10.31

 

1.3                               Principles of Construction.

 

(a)                                 Unless otherwise specified, (i) all
references to sections and schedules are to those in this Agreement, (ii) the
words “hereof,” “herein” and “hereunder” and words of similar import refer to
this Agreement as a whole and not to any particular provision, (iii) all
definitions are equally applicable to the singular and plural forms of the terms
defined, (iv) the word “including” means “including but not limited to,” and
(v) accounting terms not specifically defined herein shall be construed in
accordance with GAAP.

 

(b)                                 Notwithstanding anything to the contrary
contained herein, including references to the Mezzanine Loan or to capitalized
terms being defined in the Mezzanine Loan Agreement, nothing herein creates any
obligation of Borrower with respect to any of the Mezzanine Loan Documents, and
Borrower has no obligation to comply with and shall not be liable under any
Mezzanine Loan Document, and nothing herein creates any obligation of Mezzanine
Borrower with respect to any of the Loan Documents and Mezzanine Borrower does
not have any obligation to comply with and shall not be liable under this
Agreement or any Loan Document.

 

2.                                      GENERAL LOAN TERMS

 

2.1                               The Loan.  Subject to and upon the terms and
conditions set forth herein, Lender is making a loan (the “Loan”) to Borrower on
the date hereof, in the original principal amount of $34,500,000.00, which shall
mature on the Stated Maturity Date.  Borrower acknowledges receipt of the Loan,
the proceeds of which are being and shall be used to (i) fund certain of the
Subaccounts, and (ii) pay transaction costs.  Any excess proceeds may be used
for any lawful purpose.  Borrower shall receive only one borrowing hereunder in
respect of the Loan and no amount repaid in respect of the Loan may be
reborrowed.  The Loan shall be evidenced by the Note and shall be repaid in
accordance with the terms of this Agreement, the Note and the other Loan
Documents.

 

21

--------------------------------------------------------------------------------



 

2.2                               Interest; Monthly Payments.

 

2.2.1                     Generally.

 

(a)                                 From and after the date hereof, interest on
the unpaid Principal shall accrue at the Interest Rate and be due and payable as
hereinafter provided.

 

(b)                                 On April 6, 2020 and each Payment Date
thereafter through and including February 6, 2030, Borrower shall pay interest
on the unpaid Principal accrued at the Interest Rate during the Interest Period
immediately preceding such Payment Date (collectively, the “Monthly Interest
Payment Amount”).

 

(c)                                  All accrued and unpaid interest shall be
due and payable on the Maturity Date.  If the Loan is repaid on any date other
than on a Payment Date (whether prior to or after the Stated Maturity Date),
Borrower shall also pay interest that would have accrued on such repaid
Principal at the Interest Rate to but not including the next Payment Date.

 

2.2.2                     Default Rate.  After the occurrence and during the
continuance of an Event of Default, the entire unpaid Debt shall bear interest
at the Default Rate, calculated from the date such payment was due or such
underlying Default shall have occurred without regard to any grace or cure
periods contained herein, and shall be payable upon demand from time to time, to
the extent permitted by applicable law.

 

2.2.3                     Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of Borrower or Guarantor hereunder and under the other Loan Documents
shall be made free and clear of and without deduction or withholding for any
Taxes, except as required by applicable law.  If any applicable law requires the
deduction or withholding of any Tax from any such payment by Borrower or
Guarantor, then Borrower or Guarantor, as applicable, shall be entitled to make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by Borrower or
Guarantor shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) Lender receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.

 

(b)                                 Borrower and Guarantor shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of Lender timely reimburse it for the payment of, any Other Taxes.

 

(c)                                  Borrower and Guarantor shall jointly and
severally indemnify Lender, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
Lender or required to be withheld or deducted from a payment to Lender and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental

 

22

--------------------------------------------------------------------------------



 

Authority.  A certificate as to the amount of such payment or liability
delivered to Borrower by a Lender shall be conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Taxes by Borrower or Guarantor to a Governmental Authority pursuant to this
Section 2.2.3, Borrower or Guarantor, as applicable, shall deliver to Lender the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Lender.

 

(e)                                  If Lender is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document, Lender shall deliver to Borrower, at the time or times reasonably
requested by Borrower, such properly completed and executed documentation
reasonably requested by Borrower as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, if reasonably
requested by Borrower, Lender shall deliver such other documentation prescribed
by applicable law or reasonably requested by Borrower as will enable Borrower to
determine whether or not Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation shall not be required if in Lender’s reasonable judgment such
completion, execution or submission would subject Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of Lender.

 

(f)                                   Each party’s obligations under this
Section 2.2.3 shall survive any assignment of rights by, or the replacement of,
Lender, and the repayment, satisfaction or discharge of all obligations under
any Loan Document.

 

2.2.4                     New Payment Date.  Lender shall have the right, to be
exercised not more than once during the term of the Loan, to change the Payment
Date to a date not earlier than the sixth (6th) day of each month (a “New
Payment Date”), on thirty (30) days’ written notice to Borrower; provided,
however, that any such change in the Payment Date:  (a) shall not modify the
amount of regularly scheduled monthly principal and interest payments, except
that the first payment of principal and interest payable on the New Payment Date
shall be accompanied by interest at the interest rate herein provided for the
period from the Payment Date in the month in which the New Payment Date first
occurs to the New Payment Date, and (b) shall change the Stated Maturity Date to
the New Payment Date occurring in the month set forth in the definition of
Stated Maturity Date.

 

2.3                               Loan Repayment.

 

2.3.1                     Repayment.  Borrower shall pay to Lender on the
Maturity Date the entire outstanding principal balance of the Loan, all accrued
and unpaid interest and all other amounts due and owing under the Loan
Documents, including all interest that would accrue on the outstanding principal
balance of the Loan through and including the end of the Interest Period in
which the Maturity Date occurs (even if such Interest Period extends beyond the
Maturity Date).  Borrower shall have no right to prepay or defease all or any
portion of the Principal except in accordance with Sections 2.3.2, 2.3.3 and
2.3.4 hereof.  Except during the continuance of an Event of Default, all
proceeds of any repayment, including any prepayments of

 

23

--------------------------------------------------------------------------------



 

the Loan, shall be applied by Lender as follows in the following order of
priority:  First, accrued and unpaid interest at the Interest Rate; Second, to
Principal; and Third, to any other amounts then due and owing under the Loan
Documents.  If prior to the Stated Maturity Date the Debt is accelerated by
reason of an Event of Default, then Lender shall be entitled to receive, in
addition to the unpaid Principal and accrued interest and other sums due under
the Loan Documents, an amount equal to the Yield Maintenance Premium applicable
to such Principal so accelerated.  During the continuance of an Event of
Default, all proceeds of repayment, including any payment or recovery on the
Property (whether through foreclosure, deed-in-lieu of foreclosure, or
otherwise) shall, unless otherwise provided in the Loan Documents, be applied in
such order and in such manner as Lender shall elect.

 

2.3.2                     Mandatory Prepayments.  The Loan is subject to
mandatory prepayment in certain instances of Insured Casualty or Condemnation
(each a “Casualty/Condemnation Prepayment”), in the manner and to the extent set
forth in Section 7.4.2 hereof.  Each Casualty/Condemnation Prepayment, after
deducting Lender’s actual out-of-pocket costs and expenses (including reasonable
attorneys’ fees and expenses) in connection with the settlement or collection of
the Proceeds or Award, shall be applied in the same manner as repayments under
Section 2.3.1 hereof, and if such Casualty/Condemnation Prepayment is made on
any date other than a Payment Date, then such Casualty/Condemnation Prepayment
shall include interest that would have accrued on the Principal prepaid to but
not including the next Payment Date.  Provided that no Event of Default is
continuing, any such mandatory prepayment under this Section 2.3.2 shall be
without the payment of the Yield Maintenance Premium.  Provided that no Event of
Default is continuing, if Lender elects to make a Casualty/Condemnation
Prepayment, Borrower may, within one hundred twenty (120) days of Lender’s
election to so make such Casualty/Condemnation Prepayment, upon prior written
notice to Lender, prepay the entire remaining principal balance of the Loan
without payment of the Yield Maintenance Premium or any other fee, payment or
penalty; provided, however, that together with such prepayment, Borrower shall
also pay to Lender all accrued and unpaid interest and all other sums due and
payable under the Loan Documents.  Notwithstanding anything to the contrary
contained herein, each Casualty/Condemnation Prepayment shall be applied in
inverse order of maturity and shall not extend or postpone the due dates of the
monthly installments due under the Note or this Agreement, or change the amounts
of such installments (except to the extent of a reduction in the amount of
interst payable due to a decrease in the outstanding Principal).

 

2.3.3                     Defeasance.

 

(a)                                 Conditions to Defeasance.  Provided no Event
of Default shall be continuing, Borrower shall have the right after the Release
Date and prior to the Permitted Open Prepayment Date to voluntarily defease the
entire amount of the Principal and obtain a release of the Lien of the Mortgage
by providing the Defeasance Collateral (a “Defeasance Event”), subject to the
satisfaction of the following conditions precedent:

 

(i)                                     Borrower shall give Lender not less than
thirty (30) days prior written notice specifying a date (the “Defeasance Date”)
on which the Defeasance Event is to occur;

 

24

--------------------------------------------------------------------------------



 

(ii)                                  Borrower shall pay to Lender (A) all
payments of Principal and interest due on the Loan to and including the
Defeasance Date and (B) all other sums, then due under the Note, this Agreement
and the other Loan Documents;

 

(iii)                               Borrower shall, at Lender’s option, either
(A) deposit the Defeasance Collateral into the Defeasance Collateral Account and
otherwise comply with the provisions of subsections (b) and (c) of this
Section 2.3.3, or (B) pay to Lender the amount required to purchase the
Defeasance Collateral, in which case Lender shall purchase the Defeasance
Collateral and deposit the Defeasance Collateral into the Defeasance Collateral
Account;

 

(iv)                              Borrower shall execute and deliver to Lender a
Security Agreement in respect of the Defeasance Collateral Account and the
Defeasance Collateral;

 

(v)                                 Borrower shall deliver to Lender an opinion
of counsel for Borrower that is standard in commercial lending transactions and
subject only to customary qualifications, assumptions and exceptions opining,
among other things, that (A) Lender has a legal and valid perfected first
priority security interest in the Defeasance Collateral Account and the
Defeasance Collateral, and (B) if a Securitization has occurred, the REMIC Trust
formed pursuant to such Securitization will not fail to maintain its status as a
“real estate mortgage investment conduit” within the meaning of Section 860D of
the Code as a result of a Defeasance Event pursuant to this Section 2.3.3;

 

(vi)                              Borrower shall deliver to Lender and the
Rating Agencies a Rating Comfort Letter as to the Defeasance Event (if required
pursuant to a Pooling and Servicing Agreement from and after the occurrence of a
Secondary Market Transaction);

 

(vii)                           Borrower shall deliver an Officer’s Certificate
certifying that the requirements set forth in this Section 2.3.3 have been
satisfied;

 

(viii)                        Borrower shall deliver a certificate of a
nationally recognized public accounting firm acceptable to Lender certifying
that (A) the Defeasance Collateral will generate monthly amounts equal to or
greater than the Scheduled Defeasance Payments, (B) the revenue from the
Defeasance Collateral will be applied within four (4) months of receipt towards
payments of Debt Service, (C) the securities that comprise the Defeasance
Collateral are not subject to prepayment, call or early redemption and (D) the
interest income to Borrower (or the Successor Borrower, if applicable) from the
Defeasance Collateral will not in any tax year exceed the interest expense
associated with the defeased Loan;

 

(ix)                              Borrower shall deliver such other
certificates, opinions, documents and instruments as Lender may reasonably
request;

 

(x)                                 Borrower shall pay all actual out-of-pocket
costs and expenses of Lender incurred in connection with the Defeasance Event,
including Lender’s reasonable

 

25

--------------------------------------------------------------------------------



 

attorneys’ fees and expenses and, if a Securitization has occurred, Rating
Agency fees and expenses, and

 

(xi)                              All conditions with respect to the defeasance
of the Mezzanine Loan (as set forth in the Mezzanine Loan Documents) shall have
been satisfied.

 

(b)                                 Defeasance Collateral Account.  On or before
the date on which Borrower delivers the Defeasance Collateral, Borrower shall
open at any Eligible Institution the defeasance collateral account (the
“Defeasance Collateral Account”) which shall at all times be an Eligible
Account.  The Defeasance Collateral Account shall contain only (i) Defeasance
Collateral, and (ii) cash from interest and principal paid on the Defeasance
Collateral.  All cash from interest and principal payments paid on the
Defeasance Collateral shall be paid over to Lender on each Payment Date and
applied first to accrued and unpaid interest and then to Principal.  Any cash
from interest and principal paid on the Defeasance Collateral not needed to pay
accrued and unpaid interest or Principal shall be retained in the Defeasance
Collateral Account as additional collateral for the Loan.  Borrower shall cause
the Eligible Institution at which the Defeasance Collateral is deposited to
enter an agreement with Borrower and Lender, satisfactory to Lender in its sole
discretion, pursuant to which such Eligible Institution shall agree to hold and
distribute the Defeasance Collateral in accordance with this Agreement.  The
Successor Borrower shall be the owner of the Defeasance Collateral Account and
shall report all income accrued on Defeasance Collateral for federal, state and
local income Tax purposes in its income Tax return.  Borrower shall prepay all
cost and expenses associated with opening and maintaining the Defeasance
Collateral Account.  Lender shall not in any way be liable by reason of any
insufficiency in the Defeasance Collateral Account.

 

(c)                                  Successor Borrower.  In connection with a
Defeasance Event under this Section 2.3.3, Borrower shall, at the option of the
Lender named herein, transfer and assign all obligations, rights and duties
under and to the defeased Note, together with the Defeasance Collateral, to a
successor entity designated by the Lender named herein in its sole discretion
or, at the option of the Lender named herein, designated by Borrower and
approved by the Lender named herein (in each case, the “Successor Borrower”). 
The Successor Borrower shall be a Special Purpose Bankruptcy Remote Entity.  The
Lender named herein shall have the right to establish or designate the Successor
Borrower and to purchase, or cause to be purchased, the Defeasance Collateral,
which rights may be exercised in the herein named Lender’s sole discretion and
shall be retained by the Lender named herein notwithstanding the transfer or
securitization of the Loan.  Such successor entity shall execute an assumption
agreement in form and substance satisfactory to the Lender named herein and
Lender in their sole discretion pursuant to which it shall assume all such
obligations, rights and duties under and to the Note and the Security
Agreement.  As conditions to such assignment and assumption, Borrower shall
(i) deliver to Lender an opinion of counsel in form and substance and delivered
by counsel satisfactory to Lender in its sole discretion stating, among other
things, that such assumption agreement is enforceable against Borrower and the
Successor Borrower in accordance with its terms and that the Note, the Security
Agreement and the other Loan Documents, as so assumed, are enforceable against
Successor Borrower in accordance with their respective terms, and (ii) pay all
costs and expenses incurred by the Lender named herein, Lender or their agents
in connection with such assignment and assumption (including, without
limitation, the review of the proposed transferee and the preparation of the
assumption agreement and related

 

26

--------------------------------------------------------------------------------



 

documentation).  Additionally, Borrower shall pay all actual out-of-pocket costs
and expenses incurred by Successor Borrower, including reasonable attorneys’
fees and expenses, incurred in connection therewith.  If required by any of the
Rating Agencies, in connection with a transfer of the Defeasance Collateral to
the Successor Borrower, Borrower shall, as a condition to such defeasance,
deliver or cause to be delivered a non-consolidation opinion in form and
substance satisfactory to Lender and the Rating Agencies.  Upon such assumption,
Borrower shall be relieved of its obligations hereunder, under the other Loan
Documents and under the Security Agreement other than those obligations which
are specifically intended to survive the termination, satisfaction or assignment
of this Agreement or the exercise of Lender’s rights and remedies hereunder and
Guarantor shall be released from any further liability under the Guaranty,
provided that Guarantor shall remain liable for any acts, events or conditions
that first arise or occur prior to the date of such assumption by Successor
Borrower.

 

(d)                                 Appointment as Attorney in Fact.  Upon the
defeasance of the Loan in accordance with clauses (a), (b) and (c) of this
Section 2.3.3, Borrower shall have no further right to prepay the Note pursuant
to the other provisions of this Section 2.3.3 or otherwise prior to the
Permitted Open Prepayment Date.  In connection with the conditions set forth in
this Section 2.3.3, Borrower hereby appoints Lender as its agent and
attorney-in-fact for the purpose of purchasing the Defeasance Collateral with
funds provided by Borrower.  Borrower shall pay any and all expenses incurred in
the purchase of the Defeasance Collateral and any revenue, documentary stamp or
intangible Taxes or any other Tax or charge due in connection with the transfer
of the Note or otherwise required to accomplish the agreements of this
Section 2.3.3.

 

2.3.4                     Optional Prepayments.  From and after the Permitted
Open Prepayment Date, Borrower shall have the right to prepay the Loan in whole
(but not in part), provided that Borrower gives Lender at least ten (10) days’
prior written notice thereof.  If any such prepayment is not made on a Payment
Date, Borrower shall also pay interest that would have accrued on such prepaid
Principal to, but not including, the next Payment Date.  Any such prepayment
shall be made without payment of the Yield Maintenance Premium.

 

2.4                               Release of Property.

 

2.4.1                     Release on Defeasance.  If Borrower has elected to
defease the Note and the requirements of Section 2.3.3 above and this
Section 2.4 have been satisfied, (a) the Property shall be released from the
Lien of the Mortgage and the Defeasance Collateral pledged pursuant to the
Security Agreement shall be the sole source of collateral securing the Note and
(b) Borrower shall be released from all obligations under the Loan Documents
arising from and after the Defeasance Date other than those which expressly
survive the repayment of the Loan (and Guarantor shall be released from any
further liability under the Guaranty, provided that Guarantor shall remain
liable for any acts, events or conditions that first arise or occur prior to the
Defeasance Date).  In connection with the release of the Lien, Borrower shall
submit to Lender, not less than thirty (30) days prior to the Defeasance Date
(or such shorter time as is acceptable to Lender in its sole discretion), a
release of Lien (and related Loan Documents) for execution by Lender.  Such
release shall be in a form appropriate in the jurisdiction in which the Property
is located and contain standard provisions protecting the rights of the
releasing lender.  In addition, Borrower shall provide all other documentation
Lender reasonably requires to be delivered by Borrower in connection with such
release, together with an Officer’s Certificate

 

27

--------------------------------------------------------------------------------



 

certifying that such documentation (a) is in compliance with all Legal
Requirements, and (b) will effect such release in accordance with the terms of
this Agreement.  Borrower shall pay all actual out-of-pocket costs, Taxes and
expenses associated with the release of the Lien of the Mortgage, including
Lender’s reasonable attorneys’ fees.  Borrower, pursuant to the Security
Agreement, shall authorize and direct that the payments received from Defeasance
Collateral be made directly to Lender and applied to satisfy the obligations
under the Loan Documents, including payment in full of the unpaid Principal as
of the Permitted Open Prepayment Date.

 

2.4.2                     Release on Payment in Full.  Lender shall, upon the
written request and at the expense of Borrower, upon payment in full of the Debt
in accordance herewith, release or, if requested by Borrower, assign to
Borrower’s designee (without any representation or warranty by and without any
recourse against Lender whatsoever), the Lien of the Loan Documents if not
theretofore released.  In connection with the release of the Lien, Borrower
shall submit to Lender, not less than thirty (30) days prior to the date of
repayment (or such shorter time as is acceptable to Lender in its reasonable
discretion), a release of Lien (and related Loan Documents) for execution by
Lender.  Such release shall be in a form appropriate in the jurisdiction in
which the Property is located and contain standard provisions protecting the
rights of the releasing lender.  In addition, Borrower shall provide all other
documentation Lender reasonably requires to be delivered by Borrower in
connection with such release, together with an Officer’s Certificate certifying
that such documentation (a) is in compliance with all Legal Requirements, and
(b) will effect such release in accordance with the terms of this Agreement. 
Borrower shall pay all actual out-of-pocket costs, Taxes and expenses associated
with the release of the Lien of the Mortgage, including Lender’s reasonable
attorneys’ fees.

 

2.5                               Payments and Computations.

 

2.5.1                     Making of Payments.  Each payment by Borrower shall be
made in funds settled through the New York Clearing House Interbank Payments
System or other funds immediately available to Lender by 11:00 a.m., New York
City time, on the date such payment is due, to Lender by deposit to such account
as Lender may designate by written notice (which notice may be sent by email) to
Borrower.  Whenever any such payment shall be stated to be due on a day that is
not a Business Day, such payment shall be made on the first Business Day
thereafter (notwithstanding such adjustment of due dates, Borrower shall not be
entitled to any deduction of interest due under this Agreement, the Note or any
of the other Loan Documents).  All such payments shall be made irrespective of,
and without any deduction, set-off or counterclaim whatsoever and are payable
without relief from valuation and appraisement laws and with all costs and
charges incurred in the collection or enforcement thereof, including attorneys’
fees and court costs.

 

2.5.2                     Computations.  Interest payable under the Loan
Documents shall be computed on the basis of the actual number of days elapsed
over a 360-day year.

 

2.5.3                     Late Payment Charge.  If any Principal, interest or
other sum due under any Loan Document is not paid by Borrower on the date on
which it is due (other than the payment of Principal on the Maturity Date,
including any acceleration of the Maturity Date),  (except to the extent
sufficient funds to pay the same have been deposited into the Clearing Account
or Cash Management Account to pay the same on the date due and Lender or
Servicer

 

28

--------------------------------------------------------------------------------



 

fails, in bad faith, to pay the same), Borrower shall pay to Lender upon demand
an amount equal to the lesser of five percent (5%) of such unpaid sum or the
maximum amount permitted by applicable law (the “Late Payment Charge”), in order
to defray the expense incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment.  Such amount shall be secured by the Loan Documents.

 

3.                                      CASH MANAGEMENT AND RESERVES

 

3.1                               Cash Management Arrangements.  Borrower shall
at all times cause all Rents to be transmitted directly into an Eligible Account
(the “Clearing Account”) established and maintained by Borrower at a local bank
selected by Borrower and reasonably approved by Lender, which shall at all times
be an Eligible Institution (the “Clearing Bank”) as more fully described in the
Clearing Account Agreement.  Without in any way limiting the foregoing, if
Borrower or Manager receive any Rents (other than amounts disbursed to Borrower
in accordance with this Article 3), then (a) such amounts shall be deemed to be
collateral for the Loan and shall be held in trust for the benefit, and as the
property, of Lender, (b) such amounts shall not be commingled with any other
funds or property of Borrower or Manager, and (c) Borrower or Manager shall
deposit such amounts into the Clearing Account within one (1) Business Day of
receipt.  Funds deposited into the Clearing Account shall be swept by the
Clearing Bank on a daily basis into an Eligible Account at the Cash Management
Bank controlled by Lender (the “Cash Management Account”) and applied and
disbursed in accordance with this Agreement.  Funds in the Cash Management
Account shall be invested at Lender’s discretion only in Permitted Investments. 
Lender will also establish subaccounts of the Cash Management Account which
shall at all times be Eligible Accounts (and may be ledger or book entry
accounts and not actual accounts) (such subaccounts are referred to herein as
“Subaccounts”).  The Cash Management Account and any Subaccounts will be under
the sole control and dominion of Lender, and Borrower shall have no right of
withdrawal therefrom.  Borrower shall pay for all expenses of opening and
maintaining all of the above accounts.

 

3.2                               Intentionally Omitted.

 

3.3                               Property Taxes.  Borrower shall pay to Lender
(a) $290,000.00 on the date hereof on account of Real Estate Taxes, and (b) on
each Payment Date, one-twelfth (1/12) of the Real Estate Taxes that Lender
estimates will be payable during the next twelve (12) months (initially
$72,000.00 per month) in order to accumulate with Lender sufficient funds to pay
all such Real Estate Taxes at least thirty (30) days prior to their respective
due dates.  Such amounts will be transferred by Lender to a Subaccount (the “Tax
Subaccount”).  Provided that no Event of Default has occurred and is continuing,
Lender will (i) apply funds in the Tax Subaccount to payments of Real Estate
Taxes required to be made by Borrower pursuant to Section 5.2 hereof, provided
that Borrower has promptly supplied Lender with notices of all Real Estate Taxes
due, or (ii) if Borrower or Overstock, pursuant to the Overstock Lease, has paid
such Real Estate Taxes, reimburse Borrower for such amounts upon presentation of
evidence of payment; subject, however, to Borrower’s right to contest Real
Estate Taxes in accordance with Section 5.2 hereof.  Lender will, if Lender pays
such Real Estate Taxes, endeavor to provide Borrower with proof of payment of
such Real Estate Taxes.  In making any payment relating to Real Estate Taxes,
Lender may do so according to any bill, statement or estimate procured from the
appropriate public office, without inquiry into the accuracy of such bill,
statement or estimate or into the

 

29

--------------------------------------------------------------------------------



 

validity of any tax, assessment, sale, forfeiture, tax lien or title or claim
thereof.  If Lender determines in its reasonable judgment that the funds in the
Tax Subaccount will be insufficient to pay (or in excess of) the Real Estate
Taxes next coming due, Lender may increase (or decrease) the monthly
contribution required to be made by Borrower to the Tax Subaccount.

 

3.4                               Insurance.  Borrower shall pay to Lender
(a) $170,000.00 on the date hereof on account of Insurance Premiums and (b) on
each Payment Date one-twelfth (1/12) of the Insurance Premiums that Lender
estimates will be payable (initially $14,500.00 per month) for the renewal of
the coverage afforded by the Policies upon the expiration thereof in order to
accumulate with Lender sufficient funds to pay all such Insurance Premiums at
least thirty (30) days prior to the expiration of the Policies.  Such amounts
will be transferred by Lender to a Subaccount (the “Insurance Subaccount”). 
Provided that no Event of Default has occurred and is continuing, Lender will
(i) apply funds in the Insurance Subaccount to payments of Insurance Premiums
required to be made by Borrower pursuant to Section 7.1 hereof, provided that
Borrower has promptly supplied Lender with notices of all Insurance Premiums
due, or (ii) if Borrower or Overstock has paid such Insurance Premiums,
reimburse Borrower for such amounts upon presentation of evidence of payment. 
In making any payment relating to Insurance Premiums, Lender may do so according
to any bill, statement or estimate procured from the insurer or agent, without
inquiry into the accuracy of such bill, statement or estimate.  If Lender
determines in its reasonable judgment that the funds in the Insurance Subaccount
will be insufficient to pay (or in excess of) the Insurance Premiums next coming
due, Lender may increase (or decrease) the monthly contribution required to be
made by Borrower to the Insurance Subaccount.

 

3.5                               Capital Expense Reserves.  To the extent the
Overstock Lease is no longer in effect, and Overstock no longer occupies the
Property, then under such circumstances, Borrower shall pay to Lender on each
Payment Date, an amount initially equal to $4,930.09.  Lender will transfer such
amounts into a Subaccount (the “Capital Expense Reserve Subaccount”). 
Additionally, upon thirty (30) days’ prior notice to Borrower, Lender may
reassess and increase the amount of the monthly payment required under this
Section 3.5 from time to time in its reasonable discretion (based upon its then
current underwriting standards) ; provided, however, that Lender shall only
increase the amount of such monthly contributions if such Capital Expenses are
not paid or required to be paid by Overstock pursuant to the Overstock Lease and
Lender reasonably determines that such increase is necessary to address
unanticipated material changes after the date hereof in the anticipated Capital
Expenses for the Property (in which event such reassessment shall be limited to
address only such issues) and any increase shall be based on an amount which is
not greater than amounts necessary to pay such Capital Expenses when such
Capital Expenses are estimated to be incurred.  Provided that no Event of
Default has occurred and is continuing, Lender shall disburse funds held in the
Capital Expense Reserve Subaccount to Borrower, within fifteen (15) days after
the delivery by Borrower to Lender of a request therefor (but not more often
than once per month), in increments of at least $10,000 provided that:  (i) such
disbursement is for an Approved Capital Expense; (ii)  Lender shall have (if it
desires) verified (by an inspection conducted at Borrower’s expense) performance
of the work associated with such Approved Capital Expense; and (iii) the request
for disbursement is accompanied by (A) an Officer’s Certificate certifying
(1) that such funds will be used to pay or reimburse Borrower for Approved
Capital Expenses and a description thereof, or such Approved Capital Expenses
have been paid by Overstock pursuant to the Overstock Lease, (2) that all of

 

30

--------------------------------------------------------------------------------



 

Borrower’s outstanding trade payables (other than those to be paid from the
requested disbursement or those constituting Permitted Indebtedness) have been
paid in full, (3) that the same has not been the subject of a previous
disbursement, and (4) that all previous disbursements have been used to pay the
previously identified Approved Capital Expenses (or such previously identified
Approved Capital Expenses were paid by Overstock pursuant to the Overstock
Lease), and (B) lien waivers (which may be conditioned on payment) or other
evidence of payment reasonably satisfactory to Lender unless the requested
disbursement shall be used to pay for such Approved Capital Expense directly
(and not reimburse Borrower or Overstock for the Approved Capital Expense
previously paid for by Borrower or Overstock), in which case Borrower shall be
required to deliver such items with respect to the Approved Capital Expense
which was the subject of the previous disbursement and conditional lien waivers
with respect to the requested items to be paid for from the requested
disbursement, (C) at Lender’s option, a title search for the Property indicating
that the Property is free from all Liens, claims and other encumbrances not
previously approved by Lender and (D) such other evidence as Lender shall
reasonably request that the Approved Capital Expenses at the Property to be
funded by the requested disbursement have been completed and are paid for or
will be paid upon such disbursement to Borrower.  Any such disbursement of more
than $25,000 to pay (rather than reimburse) Approved Capital Expenses may, at
Lender’s option, be made by direct check payable to the payee on such Approved
Capital Expenses.

 

3.6                               Rollover Reserves.

 

3.6.1                     Rollover Reserve.

 

(a)                                 To the extent the Overstock Lease is no
longer in effect, and Overstock no longer occupies the Property, then under such
circumstances, Borrower shall pay to Lender an amount initially equal to
$19,715.00 on each Payment Date.  Lender will transfer such amount into a
Subaccount (the “Rollover Reserve Subaccount”).  Other than as set forth in
Section 3.6.2 with respect to Lease Termination Payments from any Lease Sweep
Tenant, Borrower shall also pay to Lender for transfer into the Rollover Reserve
Subaccount all Lease Termination Payments received by Borrower.  If Lender
determines in its reasonable judgment that the funds in the Rollover Reserve
Subaccount will be insufficient to pay the amounts due or to become due for
Approved Leasing Expenses, Lender may increase the monthly contribution required
to be made by Borrower to the Rollover Reserve Subaccount; provided, however,
that Lender shall only increase the amount of such monthly contributions if the
Overstock Lease has been terminated or if Lender reasonably determines that such
increase is necessary to address unanticipated material changes after the date
hereof in the anticipated tenant improvement costs and brokerage commissions for
the Property (in which event such reassessment shall be limited to address only
such issues) and any increase shall be based on an amount which is not greater
than amounts necessary to pay such additional commercially reasonable expenses
as estimated by Lender in its reasonable discretion taking into account amounts
deposited into the Rollover Reserve Subaccount and, if applicable, the Special
Rollover Reserve Subaccount.

 

(b)                                 Provided that no Event of Default has
occurred and is continuing, Lender shall disburse funds held in the Rollover
Reserve Subaccount to Borrower, within fifteen (15) days after the delivery by
Borrower to Lender of a request therefor (but not more often than once per
month), in increments of at least $10,000, provided that:  (i) such disbursement
is for an

 

31

--------------------------------------------------------------------------------



 

Approved Leasing Expense; (ii) Lender shall have (if it desires) verified (by an
inspection conducted at Borrower’s expense) performance of any construction work
in excess of $500,000 associated with such Approved Leasing Expense; (iii) with
respect to any tenant improvement work, Borrower shall have furnished to Lender
copies of all permits, licenses and approvals required by any Governmental
Authority with regard to such work that is the subject of the requested
disbursement, whether necessary for commencement, completion, use or otherwise;
and (iv) the request for disbursement is accompanied by (A) an Officer’s
Certificate certifying (1) that such funds will be used only to pay (or
reimburse Borrower for) Approved Leasing Expenses and a description thereof,
(2) that all outstanding trade payables of Borrower (other than those to be paid
from the requested disbursement or those constituting Permitted Indebtedness)
have been paid in full, (3) that the same has not been the subject of a previous
disbursement, and (4) that all previous disbursements have been used only to pay
(or reimburse Borrower for) the previously identified Approved Leasing Expenses,
and (B) reasonably detailed supporting documentation as to the amount, necessity
and purpose therefor.  Any such disbursement of more than $100,000 to pay
(rather than reimburse) Approved Leasing Expenses may, at Lender’s option, be
made by direct check payable to the payee of such Approved Leasing Expenses.

 

(c)                                  Any Lease Termination Payments and any
other funds deposited into the Rollover Reserve Subaccount from the Security
Deposit Subaccount in accordance with Section 3.9 hereof shall be applied, at
Lender’s election, towards either (i) subject to the rights of Borrower under
the applicable Lease, rent arrearages under such Lease (or to cure any other
tenant default under such Lease), (ii) debt service shortfalls that may arise as
a result of a termination of such Lease (and Borrower hereby authorizes Lender
to disburse to itself any such amounts without any request therefor by Borrower)
or (iii) funding any Approved Leasing Expenses (or Approved Lease Sweep Lease
Leasing Expenses, if applicable) which are anticipated to occur in connection
with the re-tenanting of the space under the Lease that was the subject of such
termination (in accordance with the terms and conditions of
Section 3.6.1(b) hereof, or Section 3.6.2 hereof, if applicable).

 

3.6.2                     Special Rollover Reserve.

 

(a)                                 On each Payment Date occurring during the
continuance of a Lease Sweep Period (provided that no Cash Sweep Period is then
continuing other than a Cash Sweep Period triggered solely as a result of a
Lease Sweep Period), all Available Cash (or such portion of Available Cash that
shall be allocated by Lender for deposit into the Special Rollover Reserve
Subaccount pursuant to Section 3.12 hereof) shall be paid to Lender.  Lender
will transfer such amount into a Subaccount (the “Special Rollover Reserve
Subaccount”).  Borrower shall also pay to Lender for transfer into the Special
Rollover Reserve Subaccount any Lease Termination Payments received from any
Lease Sweep Tenant.  Provided that no Event of Default has occurred and is
continuing, Lender shall disburse funds held in the Special Rollover Reserve
Subaccount to Borrower, within fifteen (15) days after the delivery by Borrower
to Lender of a request therefor (but not more often than once per month), in
increments of at least $10,000, provided that:  (i) such disbursement is for an
Approved Lease Sweep Lease Leasing Expense or Approved Leasing Expense (as the
case may be); (ii) Lender shall have (if it desires) verified (by an inspection
conducted at Borrower’s expense) performance of any construction work in excess
of $500,000 associated with such Approved Lease Sweep Lease Leasing Expense or
Approved

 

32

--------------------------------------------------------------------------------



 

Leasing Expense (as the case may be); and (iii) the request for disbursement is
accompanied by (A) an Officer’s Certificate certifying (1) that such funds will
be used only to pay (or reimburse Borrower for) Approved Lease Sweep Lease
Leasing Expenses or Approved Leasing Expenses (as the case may be) and a
description thereof, (2) that all outstanding trade payables (other than those
to be paid from the requested disbursement or those constituting Permitted
Indebtedness) have been paid in full, (3) that the same has not been the subject
of a previous disbursement, and (4) that all previous disbursements have been
used only to pay (or reimburse Borrower for) the previously identified Approved
Lease Sweep Lease Leasing Expenses or Approved Leasing Expenses (as the case may
be), and (B) reasonably detailed supporting documentation as to the amount,
necessity and purpose therefor.  Any such disbursement of more than $25,000 to
pay (rather than reimburse) Approved Lease Sweep Lease Leasing Expenses or
Approved Leasing Expenses (as the case may be) may, at Lender’s option, be made
by direct check payable to the payee of such Approved Lease Sweep Lease Leasing
Expenses or Approved Leasing Expenses (as the case may be).

 

(b)                                 Provided no Default or Event of Default is
continuing, upon the termination of the subject Lease Sweep Period, and Lender’s
receipt of satisfactory evidence that all Approved Lease Sweep Lease Leasing
Expenses or Approved Leasing Expenses (as the case may be) incurred in
connection therewith (and any other expenses in connection with the re-tenanting
of the applicable space) have been paid in full (which evidence may include
(i) a letter or certification from the applicable broker, if any, that all
brokerage commissions payable in connection therewith have been paid and (ii) an
estoppel certificate executed by each applicable tenant which certifies that all
contingencies under such Lease to the payment of full rent (including Borrower’s
contribution to the cost of any tenant improvement work) have been satisfied),
any funds (if any) remaining in the Special Rollover Reserve Subaccount that
have been deposited therein as a result of such Lease Sweep Period shall,
provided that no other Lease Sweep Period shall then be continuing, be disbursed
to Borrower; provided, however, (A) if a Cash Sweep Period is then continuing,
then no such funds shall be disbursed to Borrower, and all such funds shall
instead be deposited into the Cash Collateral Subaccount, to be applied in
accordance with Section 3.10 hereof and (B) if a Lease Sweep Period is then
continuing (provided no Cash Sweep Period is then continuing other than a Cash
Sweep Period triggered solely as a result of another Lease Sweep Period), then
no such funds shall be disbursed to Borrower, and all such funds shall remain in
the Special Rollover Reserve Subaccount, to be applied in accordance with this
Section 3.6.2.

 

3.7                               Intentionally Omitted.

 

3.8                               Casualty/Condemnation Subaccount.  Borrower
shall pay, or cause to be paid, to Lender all Proceeds or Awards due to any
Casualty or Condemnation to be transferred to a Subaccount (the
“Casualty/Condemnation Subaccount”) in accordance with the provisions of
Article 7 hereof.  All amounts in the Casualty/Condemnation Subaccount shall be
disbursed in accordance with the provisions of Article 7 hereof.

 

3.9                               Security Deposits.  Borrower shall keep and
hold all security deposits under Leases in accordance with applicable Legal
Requirements (and in the case of a letter of credit, assigned with full power of
attorney and executed sight drafts to Lender) so that the security deposits
shall not be commingled with any other funds of Borrower.  Upon the occurrence
and

 

33

--------------------------------------------------------------------------------



 

during the continuance of an Event of Default, Borrower shall, upon Lender’s
request, if permitted by applicable Legal Requirements, turn over to Lender the
security deposits (and any interest theretofore earned thereon) under Leases, to
be held by Lender in a Subaccount (the “Security Deposit Subaccount”) subject to
the terms of the Leases.  Security deposits held in the Security Deposit
Subaccount will be released by Lender upon notice from Borrower together with
such evidence as Lender may reasonably request that such security deposit is
required to be returned to a tenant pursuant to the terms of a Lease or may be
applied as Rent pursuant to the rights of Borrower under the applicable Lease. 
Any funds in the Security Deposit Subaccount which Borrower is permitted to
retain pursuant to the applicable provisions of any Lease shall be transferred
by Lender into the Rollover Reserve Subaccount, to be applied and disbursed in
accordance with the provisions of Section 3.6 hereof.  Any letter of credit or
other instrument that Borrower receives in lieu of a cash security deposit under
any Lease entered into after the date hereof shall (a) be maintained in full
force and effect in the full amount unless replaced by a cash deposit as
hereinabove described and (b) if permitted pursuant to any Legal Requirements,
name Lender as payee or mortgagee thereunder (or at Lender’s option, be fully
assignable to Lender).

 

3.10                        Cash Collateral Subaccount.  If a Cash Sweep Period
shall have commenced, then on the immediately succeeding Payment Date and on
each Payment Date thereafter during the continuance of such Cash Sweep Period,
all Available Cash shall be paid to Lender, which amounts shall be transferred
by Lender into a Subaccount (the “Cash Collateral Subaccount”) as cash
collateral for the Debt.  Notwithstanding the foregoing, if such Cash Sweep
Period has commenced and is continuing solely because a Lease Sweep Period has
commenced and is continuing, Lender shall have the right (but not the
obligation) to allocate any funds in the Cash Collateral Subaccount to the
Special Rollover Reserve Subaccount to be applied in accordance with the terms
and conditions of Section 3.6.2 hereof.  Any funds in the Cash Collateral
Subaccount and not previously disbursed or applied shall, upon the termination
of such Cash Sweep Period, be applied and disbursed in accordance with
Section 3.12 hereof.  Lender shall have the right, but not the obligation, at
any time during the continuance of an Event of Default to apply all or any
portion of the sums then on deposit in the Cash Collateral Subaccount to the
Debt, in such order and in such manner as Lender shall elect, including to make
a prepayment of Principal (together with the applicable Yield Maintenance
Premium applicable thereto).

 

3.11                        Grant of Security Interest; Application of Funds. 
As security for payment of the Debt and the performance by Borrower of all other
terms, conditions and provisions of the Loan Documents, Borrower hereby pledges
and assigns to Lender, and grants to Lender a security interest in, all of
Borrower’s right, title and interest in and to all Rents and in and to all
payments to or monies held in the Clearing Account, the Cash Management Account,
and all Subaccounts created pursuant to this Agreement (collectively, the “Cash
Management System Accounts”).  Borrower hereby grants to Lender a continuing
security interest in, and agrees to hold in trust for the benefit of Lender, all
Rents in its possession prior to the (a) payment of such Rents to Lender or
(b) deposit of such Rents into the Cash Management System Account.  Borrower
shall not, without obtaining the prior written consent of Lender, further
pledge, assign or grant any security interest in any Cash Management System
Account, or permit any Lien to attach thereto, or any levy to be made thereon,
or any UCC Financing Statements, except those naming Lender as the secured
party, to be filed with respect thereto.  This Agreement is, among other things,
intended by the parties to be a security agreement for purposes of the UCC. 
Upon

 

34

--------------------------------------------------------------------------------



 

the occurrence and during the continuance of an Event of Default, Lender may
apply any sums in any Cash Management System Account in any order and in any
manner as Lender shall elect without seeking the appointment of a receiver and
without adversely affecting the rights of Lender to foreclose the Lien of the
Mortgage or exercise its other rights under the Loan Documents.  Cash Management
System Accounts shall not constitute trust funds and may be commingled with
other monies held by Lender.  All interest which accrues on the funds in any
Cash Management System Account (other than the Tax Subaccount and the Insurance
Subaccount) shall accrue for the benefit of Borrower and shall be taxable to
Borrower and shall be added to and disbursed in the same manner and under the
same conditions as the principal sum on which said interest accrued.  The amount
of funds on deposit in each Subaccount as of the date hereof is set forth on
Schedule 13 attached hereto.  Upon repayment in full of the Debt, all remaining
funds in the Subaccounts, if any, shall be promptly disbursed to Borrower.

 

3.12                        Property Cash Flow Allocation.

 

(a)                                 All Rents deposited into the Cash Management
Account during the immediately preceding Interest Period shall be applied on
each Payment Date as follows in the following order of priority:

 

(i)                                     First, to make payments into the Tax
Subaccount as required under Section 3.3 hereof;

 

(ii)                                  Second, to make payments into the
Insurance Subaccount as required under Section 3.4 hereof

 

(iii)                               Third, to pay the monthly portion of the
fees charged by the Cash Management Bank in accordance with the Cash Management
Agreement;

 

(iv)                              Fourth, to Lender to pay the Monthly Interest
Payment Amount due on such Payment Date (plus, if applicable, interest at the
Default Rate and all other amounts, other than those described under other
clauses of this Section 3.12(a), then due to Lender under the Loan Documents);

 

(v)                                 Fifth, to make payments into the Capital
Expense Reserve Subaccount as required under Section 3.5 hereof;

 

(vi)                              Sixth, to make payments into the Rollover
Reserve Subaccount as required under Section 3.6.1(a) hereof;

 

(vii)                           Intentionally Omitted;

 

(viii)                        Seventh, funds in an amount equal to the Monthly
Operating Expense Budgeted Amount and any then-current Approved Additional
Operating Expenses shall be disbursed to Borrower (or to an account designated
by Borrower);

 

(ix)                              Eighth, if the Mezzanine Loan (or any portion
thereof) is outstanding, to make payments in the amount of the Monthly Mezzanine
Loan Debt

 

35

--------------------------------------------------------------------------------



 

Service Payment into the subordinate deposit account established under the
Mezzanine Loan;

 

(x)                                 Ninth, during the continuance of a Cash
Sweep Period triggered solely a result of a Lease Sweep Period (and provided
that a Cash Sweep Period is not continuing for any other reason), to make
payments in an amount equal to the amount of Available Cash on such Payment Date
as determined by Lender pursuant to this Section 3.12 into the Special Rollover
Reserve Subaccount in accordance with Section 3.6.2 hereof;

 

(xi)                              Tenth, during the continuance of a Cash Sweep
Period, to make payments in an amount equal to all remaining Available Cash on
such Payment Date into the Cash Collateral Subaccount in accordance with
Section 3.10 hereof; and

 

(xii)                           Lastly, so long as no Cash Sweep Period is
continuing, (A) if the Mezzanine Loan (or any portion thereof) is outstanding,
all Available Cash shall be deposited into the subordinate deposit account
established under the Mezzanine Loan and (B) if the Mezzanine Loan has been paid
in full payments to Borrower of any remaining amounts which Borrower may hold or
distribute free and clear of the Lien of the Loan Documents.

 

(b)                                 The failure of Borrower to make all of the
payments required under clauses (i) through (viii) of Section 3.12(a) hereof in
full on each Payment Date shall constitute an Event of Default under this
Agreement; provided, however, if adequate funds are available in the Clearing
Account or the Cash Management Account for such payments, the failure by the
Cash Management Bank to allocate such funds into the appropriate Subaccounts
shall not constitute an Event of Default.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, the Loan Documents, and/or the Mezzanine Loan
Documents, the parties hereto acknowledge and agree that, as to any clause or
provision contained in this Agreement, the other Loan Documents, and/or the
Mezzanine Loan Documents to the effect that payments, distributions, or other
similar effect are to be made by or on behalf of Borrower to Mezzanine Lender or
applied to the Mezzanine Loan, such clause or provision shall be deemed to mean,
and shall be construed as meaning, that Lender shall pay to Borrower, and
Borrower shall then immediately distribute to Mezzanine Borrower, its sole
member, pursuant to and in accordance with the organizational documents of
Borrower and applicable law, any such amounts, which distribution shall be
immediately payable to Mezzanine Lender, and any such clause or provision shall
not be construed as meaning that Borrower is acting on behalf of, holding out
its credit for, or paying the obligations of, Mezzanine Borrower, directly or in
any other manner that would violate any of the special purpose entity covenants
contained in the Loan Agreement or other similar covenants contained in
Borrower’s organizational documents.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Section 3.12 or elsewhere in the Loan Documents, during the
continuance of an Event of Default, Lender may apply all Rents deposited into
the Cash Management Account and other proceeds of repayment in such order and in
such manner as Lender shall elect.  Lender’s right to withdraw and apply

 

36

--------------------------------------------------------------------------------



 

any of the foregoing funds shall be in addition to all other rights and remedies
provided to Lender under the Loan Documents.

 

4.                                      REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Lender as of the date hereof that, except to
the extent (if any) disclosed on Schedule 2 attached hereto with reference to a
specific Section of this Article 4:

 

4.1                               Organization; Special Purpose.

 

(a)                                 Each of Borrower and Sole Member is duly
organized, validly existing and in good standing under the laws of the state of
its formation, with requisite power and authority, and all rights, licenses,
permits and authorizations, governmental or otherwise, necessary to own its
properties and to transact the business in which it is now engaged.  Borrower is
duly qualified to do business and is in good standing in the jurisdiction in
which the Property is located and in each other jurisdiction where it is
required to be so qualified in connection with its properties, business and
operations.

 

(b)                                 Borrower has at all times since its
formation been, and as of the date hereof is, a Special Purpose Bankruptcy
Remote Entity.

 

4.2                               Proceedings; Enforceability.  Borrower has
taken all necessary action to authorize the execution, delivery and performance
of the Loan Documents to which it is a party by it, and has the power and
authority to execute, deliver and perform under the Loan Documents and all the
transactions contemplated thereby.  The Loan Documents to which Borrower is a
party have been duly authorized, executed and delivered by Borrower and
constitute legal, valid and binding obligations of Borrower, enforceable against
Borrower in accordance with their respective terms, except as such enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally, and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).  The Loan Documents are not
subject to any right of rescission, set-off, counterclaim or defense by Borrower
or Guarantor, including the defense of usury, nor would the operation of any of
the terms of the Loan Documents, or the exercise of any right thereunder, render
the Loan Documents unenforceable, and none of Borrower or Guarantor have
asserted any right of rescission, set-off, counterclaim or defense with respect
thereto.

 

4.3                               No Conflicts.  The execution, delivery and
performance of the Loan Documents by Borrower and the transactions contemplated
hereby will not conflict with any provision of any law or regulation to which
Borrower is subject, or conflict with, or result in a breach of any of the terms
or provisions of, or constitute a default under, or result in the creation or
imposition of any Lien (other than pursuant to the Loan Documents) upon any of
the property of Borrower pursuant to the terms of, any agreement or instrument
to which Borrower is a party or by which Borrower’s property is subject, nor
will such action result in any violation of the provisions of any statute or any
order, rule or regulation of any Governmental Authority having jurisdiction over
Borrower or any of Borrower’s property.  Borrower’s rights under the Licenses
and the

 

37

--------------------------------------------------------------------------------



 

Management Agreement will not be materially adversely affected by the execution
and delivery of the Loan Documents, Borrower’s performance thereunder, the
recordation of the Mortgage, or the exercise of any remedies by Lender in
accordance with applicable law.  Any consent, approval, authorization, order,
registration or qualification of or with any Governmental Authority required for
the execution, delivery and performance by Borrower of, or compliance by
Borrower with, the Loan Documents or the consummation of the transactions
contemplated hereby, has been obtained and is in full force and effect.

 

4.4                               Litigation.  There are no actions, suits or
other proceedings at law or in equity by or before any Governmental Authority
now pending or, to Borrower’s knowledge, threatened against or affecting
Borrower, Sole Member, Guarantor, Manager or the Property, in any court or by or
before any other Governmental Authority, which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect.

 

4.5                               Agreements.  Borrower is not a party to any
agreement or instrument or subject to any restriction which could reasonably be
expected to have a Material Adverse Effect.  Borrower is not in default with
respect to any order or decree of any court or any order, regulation or demand
of any Governmental Authority, which default could reasonably be expected to
have a Material Adverse Effect.  Borrower is not in default, and has not
received notice of any event or condition that with the giving of notice or the
passage of time would constitute a default, in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Permitted Encumbrance or any other agreement or
instrument to which it is a party or by which it or the Property is bound, and
to Borrower’s knowledge, there are no defaults under any such agreement by any
other party thereto.

 

4.6                               Title.  Borrower has good, marketable and
indefeasible title in fee to the real property and good title to the balance of
the Property, free and clear of all Liens except the Permitted Encumbrances. 
All transfer Taxes, deed stamps, intangible Taxes or other amounts in the nature
of transfer Taxes required to be paid by any Person under applicable Legal
Requirements in connection with the transfer of the Property to Borrower have
been paid or are being paid simultaneously herewith.  The Mortgage when properly
recorded in the appropriate records, together with any UCC Financing Statements
required to be filed in connection therewith, will create (a) a valid, perfected
first priority lien on Borrower’s interest in the real property and fixtures
identified therein and (b) valid and perfected first priority security interests
in and to, and perfected collateral assignments of, all personalty (including
the Leases), to the extent such a security interest can be perfected by the
filing of UCC Financing Statements, all in accordance with the terms thereof, in
each case subject only to any applicable Permitted Encumbrances.  All mortgage,
mortgage recording, stamp, intangible or other similar Taxes required to be paid
by any Person under applicable Legal Requirements in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including the Mortgage, have been paid
or are being paid simultaneously herewith.  All Taxes and governmental
assessments due and owing in respect of the Property have been paid, or an
escrow of funds in an amount sufficient to cover such payments has been
established hereunder or are insured against by the Title Insurance Policy.  The
Permitted Encumbrances, individually or in the aggregate, do not (i) materially
interfere with the benefits of the security intended to be provided by the
Mortgage and this Agreement, (ii) materially and adversely affect

 

38

--------------------------------------------------------------------------------



 

the value, operation or use of the Property, taken as a whole, or (iii) impair
Borrower’s ability to repay the Loan.  No Condemnation or other proceeding has
been commenced or, to Borrower’s knowledge, is contemplated with respect to all
or any portion of the Property or for the relocation of roadways providing
access to the Property.  There are no mechanics’, materialman’s or other similar
Liens or claims which have been filed for work, labor or materials affecting the
Property which are or may become a Lien on the Property.  There are no
outstanding options to purchase or rights of first refusal affecting all or any
portion of the Property.  To Borrower’s knowledge, the Survey does not fail to
reflect any material matter affecting the Property or the title thereto.  All of
the Improvements which were included in determining the appraised value of the
Property lie wholly within the boundaries and building restriction lines of the
Property, and no improvements on adjoining properties encroach upon the
Property, and no easements or other encumbrances affecting the Property encroach
upon any of the Improvements, so as to affect the value or marketability of the
Property, except those which are set forth on the Survey and insured against by
the Title Insurance Policy.  Each parcel comprising the Property is a separate
tax lot and is not a portion of any other tax lot that is not a part of the
Property.  There are no pending or, to Borrower’s knowledge, proposed special or
other assessments for public improvements or otherwise affecting the Property,
nor to Borrower’s knowledge are there any contemplated improvements to the
Property that may result in such special or other assessments.

 

4.7                               No Bankruptcy Filing.  None of Borrower, Sole
Member or Guarantor are contemplating either the filing of a petition by it
under any state or federal bankruptcy or insolvency law or the liquidation of
all or a major portion of Borrower’s assets or properties (a “Bankruptcy
Proceeding”), and Borrower has no knowledge of any Person contemplating the
filing of any such petition against Borrower, Sole Member or Guarantor.  In
addition, neither Borrower nor Sole Member, nor Guarantor, has been a party to,
or the subject of a Bankruptcy Proceeding for the past ten (10) years.

 

4.8                               Full and Accurate Disclosure.  No statement of
fact made by Borrower in any Loan Documents contains any untrue statement of a
material fact or omits to state any material fact presently known to Borrower
necessary to make statements contained therein not misleading.  There is no
material fact presently known to Borrower that has not been disclosed to Lender
which matierally adversely affects, or could reasonably be expected to have a
Material Adverse Effect.  All historical financial data, including the
statements of cash flow and income and operating expense, that have been
delivered to Lender in respect of Borrower, Guarantor and the Property (a) are
true, complete and correct in all material respects, (b) accurately represent
the financial condition of Borrower, Guarantor and the Property as of the date
of such reports, and (c) to the extent prepared by an independent certified
public accounting firm, have been prepared in accordance with GAAP consistently
applied throughout the periods covered, except as disclosed therein.  Borrower
has no contingent liabilities, liabilities for Taxes, unusual forward or
long-term commitments, unrealized or anticipated losses from any unfavorable
commitments or any liabilities or obligations not expressly permitted by this
Agreement.  Since the date of such financial statements, there has been no
materially adverse change in the financial condition, operations or business of
Borrower, Guarantor or the Property from that set forth in said financial
statements.

 

4.9                               Tax Filings.  To the extent required, Borrower
has filed (or has obtained effective extensions for filing) all federal, state,
commonwealth, district and local Tax returns required to

 

39

--------------------------------------------------------------------------------



 

be filed and has paid or made adequate provision for the payment of all federal,
state, commonwealth, district and local Taxes, charges and assessments payable
by Borrower.  Borrower’s Tax returns (if any) properly reflect the income and
Taxes of Borrower for the periods covered thereby, subject only to reasonable
adjustments required by the Internal Revenue Service or other applicable tax
authority upon audit.

 

4.10                        ERISA; No Plan Assets.  As of the date hereof and
throughout the Term (a) neither Borrower, Guarantor nor any ERISA Affiliate are
themselves an “employee benefit plan,” as defined in Section 3(3) of ERISA or a
“plan” as defined in Section 4975 of the Code, (b) none of the assets of
Borrower or Guarantor constitutes or will constitute “plan assets” of one or
more such plans within the meaning of 29 C.F.R. Section 2510.3-101, as modified
in operation by Section 3(42) of ERISA, (c) neither Borrower nor Guarantor are
or will be a “governmental plan” within the meaning of Section 3(32) of ERISA,
and (d) transactions by or with Borrower or Guarantor are not and will not be
subject to state statutes regulating investment of, and fiduciary obligations
with respect to, governmental plans.  As of the date hereof, neither Borrower,
Guarantor nor any ERISA Affiliate maintains, sponsors or contributes to or has
any obligation with respect to a “defined benefit plan” (within the meaning of
Section 3(35) of ERISA) or a “multiemployer pension plan” (within the meaning of
Section 3(37)(A) of ERISA).  Neither Borrower nor Guarantor has engaged in any
transaction in connection with which it could be subject to either a material
civil penalty assessed pursuant to the provisions of Section 502 of ERISA or a
material Tax imposed under the provisions of Section 4975 of the Code.

 

4.11                        Compliance.  To Borrower’s knowledge, Borrower and
the Property (including the Improvements) and the use thereof comply in all
material respects with all applicable Legal Requirements (including with respect
to parking, building and applicable zoning and land use laws, codes, regulations
and ordinances).  Borrower is not in default or violation of any order, writ,
injunction, decree or demand of any Governmental Authority, the violation of
which could reasonably be expected to have a Material Adverse Effect.  Borrower
has not committed any act which may give any Governmental Authority the right to
cause Borrower to forfeit the Property or any part thereof or any monies paid in
performance of Borrower’s obligations under any of the Loan Documents.  The
Property is used exclusively for office and commercial uses and other
appurtenant and related uses.  In the event that all or any part of the
Improvements are destroyed or damaged, said Improvements can be legally
reconstructed to their condition prior to such damage or destruction, and
thereafter exist for the same use without violating any zoning or other
ordinances applicable thereto and without the necessity of obtaining any
variances or special permits.  No legal proceedings are pending or, to the
knowledge of Borrower, threatened with respect to the zoning of the Property. 
Neither the zoning nor any other right to construct, use or operate the Property
is in any way dependent upon or related to any property other than the Property.
All certifications, permits, licenses and approvals, including certificates of
completion and occupancy permits required of Borrower for the legal use,
occupancy and operation of the Property for its current use (collectively, the
“Licenses”), have been obtained and are in full force and effect.  The use being
made of the Property is in conformity with the certificate of occupancy issued
for the Property and all other restrictions, covenants and conditions affecting
the Property.

 

40

--------------------------------------------------------------------------------



 

4.12                        Major Contracts.  Borrower has not entered into, nor
is bound by, any Major Contract which continues in existence, except those
previously disclosed in writing to Lender.  Each of the Major Contracts is in
full force and effect, there are no monetary or other material defaults by
Borrower thereunder and, to the knowledge of Borrower, there are no monetary or
other material defaults thereunder by any other party thereto.  None of
Borrower, Manager or any other Person acting on Borrower’s behalf has given or
received any written notice of default under any of the Major Contracts that
remains uncured or in dispute.  Borrower has delivered true, correct and
complete copies of the Major Contracts (including all amendments and supplements
thereto) to Lender.  No Major Contract has as a party an Affiliate of Borrower.

 

4.13                        Federal Reserve Regulations; Investment Company Act;
Bank Holding Company.  No part of the proceeds of the Loan will be used for the
purpose of purchasing or acquiring any “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System or for any
other purpose that would be inconsistent with such Regulation U or any other
regulation of such Board of Governors, or for any purpose prohibited by Legal
Requirements or any Loan Document.  Borrower is not (a) an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended or (b) subject to any other federal
or state law or regulation which purports to restrict or regulate its ability to
borrow money.  Borrower is not a “bank holding company” or a direct or indirect
subsidiary of a “bank holding company” as defined in the Bank Holding Company
Act of 1956, as amended, and Regulation Y thereunder of the Board of Governors
of the Federal Reserve System.

 

4.14                        Easements; Utilities and Public Access.  All
easements, cross easements, licenses, air rights and rights-of-way or other
similar property interests (collectively, “Easements”), if any, necessary for
the full utilization of the Improvements for their intended purposes have been
obtained, are described in the Title Insurance Policy and are in full force and
effect without default thereunder.  The Property has rights of access to public
ways and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service the Property for its intended uses.  All public utilities
necessary or convenient to the full use and enjoyment of the Property as an
office building are located in the public right-of-way abutting the Property,
and all such utilities are connected so as to serve the Property without passing
over other property absent a valid irrevocable easement.  All roads necessary
for the use of the Property for its current purpose have been completed and
dedicated to public use and accepted by all Governmental Authorities.

 

4.15                        Physical Condition.  Except as may be expressly set
forth in the Physical Conditions Report, the Property, including all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, are in good condition, order and repair
in all material respects; there exists no structural or other material defects
or damages to the Property, whether latent or otherwise.  Borrower has not
received written notice from any insurance company or bonding company of any
defects or inadequacies in the Property, or any part thereof, which would
materially and adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or any termination or
threatened termination of any policy of insurance or bond.  No portion of the
Property is located in an area as identified by

 

41

--------------------------------------------------------------------------------



 

the Federal Emergency Management Agency as an area having special flood hazards,
or, if so located the flood insurance required pursuant to Section 7.1.1 hereof
is in full force and effect with respect to the Property.  The Improvements have
suffered no material casualty or damage which has not been fully repaired and
the cost thereof fully paid.

 

4.16                        Leases.  The rent roll attached hereto as Schedule 3
(the “Rent Roll”) is true, complete and correct in all material respects and the
Property is not subject to any Leases other than the Leases described in the
Rent Roll.  Except as set forth on the Rent Roll:  (a) each Lease is in full
force and effect; (b) the tenants under the Leases have accepted possession of
and are in occupancy of all of their respective demised premises, have commenced
the payment of rent under the Leases, and there are no offsets, claims or
defenses to the enforcement thereof; (c) all rents due and payable under the
Leases have been paid and no portion thereof has been paid for any period more
than thirty (30) days in advance; (d) the rent payable under each Lease is the
amount of fixed rent set forth in the Rent Roll, and there is no claim or basis
for a claim by the tenant thereunder for an adjustment to the rent; (e) no
tenant has made any written claim against the landlord under any Lease which
remains outstanding, to Borrower’s knowledge, there are no defaults on the part
of the landlord under any Lease, and to Borrower’s knowledge no event has
occurred which, with the giving of notice or passage of time, or both, would
constitute such a default; (f) to Borrower’s knowledge, there is no present
material default by the tenant under any Lease; (g) all security deposits under
Leases are as set forth on the Rent Roll and are held consistent with
Section 3.9 hereof; (h) Borrower is the sole owner of the entire lessor’s
interest in each Lease; (i) each Lease is the valid, binding and enforceable
obligation of Borrower and to Borrower’s knowledge the applicable tenant
thereunder; (j) no Person has any possessory interest in, or right to occupy,
the Property except under the terms of the Leases; (k) each Lease is subordinate
to the Loan Documents, either pursuant to its terms or pursuant to a
subordination and attornment agreement; (l) all work to be performed by Borrower
under each Lease has been performed as required and has been accepted by the
applicable tenant under such Lease; (m)  any payments, free rent, partial rent,
rebate of rent or other payments, credits, allowances or abatements required to
be given by Borrower to any tenant under any Lease has already been received by
such tenant; (n) intentionally omitted; (o) all tenants under the Leases are
open for business and paying full, unabated rent; (p) there are no brokerage
fees or commissions due and payable in connection with the leasing of space at
the Property, and no such fees or commissions will become due and payable in the
future in connection with the Leases, including by reason of any extension of
such Lease or expansion of the space leased thereunder; (q) no tenant under any
Lease has assigned its Lease or sublet all or any portion of the premises
demised thereby, no such tenant holds its leased premises under assignment or
sublease, nor, to Borrower’s knowledge, does anyone except such tenant and its
employees occupy such leased premises; and (r) no tenant under any Lease has any
right or option for additional space in the Improvements.  The copies of the
Leases delivered to Lender are true, complete and accurate in all respects, and
there are no oral agreements with respect thereto.  None of the Leases contains
any option to purchase or right of first refusal to purchase the Property or any
part thereof.  Neither the Leases nor the Rents have been assigned or pledged
except to Lender, and no other Person has any interest therein except the
tenants thereunder.

 

4.17                        Fraudulent Transfer.  Borrower has not entered into
the Loan or any Loan Document with the actual intent to hinder, delay, or
defraud any creditor, and Borrower has received reasonably equivalent value in
exchange for its obligations under the Loan Documents.

 

42

--------------------------------------------------------------------------------



 

Giving effect to the transactions contemplated by the Loan Documents, the fair
saleable value of Borrower’s assets exceeds and will, immediately following the
execution and delivery of the Loan Documents, exceed Borrower’s total probable
liabilities, including subordinated, unliquidated, disputed or contingent
liabilities.  The fair saleable value of Borrower’s assets is, and immediately
following the making of the Loan, will be, greater than Borrower’s probable
liabilities, including the maximum amount of its contingent liabilities on its
debts as such debts become absolute and matured.  Borrower’s assets do not and,
immediately following the execution and delivery of the Loan Documents will not,
constitute unreasonably small capital to carry out its business as conducted or
as proposed to be conducted.  Borrower does not intend to, and does not believe
that it will, incur debts and liabilities (including contingent liabilities and
other commitments) beyond its ability to pay such debts as they mature (taking
into account the timing and amounts to be payable on or in respect of the
obligations of Borrower).

 

4.18                        Ownership of Borrower.  Borrower’s exact legal name
is:  Peace Coliseum, LLC.  Borrower is of the following organizational type
(e.g., corporation, limited liability company): limited liability company, and
the jurisdiction in which Borrower is organized is: Delaware.  Borrower’s
U.S. federal tax I.D. number is 84-4725845 and Borrower’s Delaware
Organizational I.D. number is 7848533.  The sole managing member of Borrower is
Sole Member.  The membership interests in Borrower are owned free and clear of
all Liens, warrants, options and rights to purchase except for the Mezzanine
Loan Liens.  Borrower has no obligation to any Person to purchase, repurchase or
issue any ownership interest in it.  The organizational chart attached hereto as
Schedule 4 is true, complete and accurate in all respects and illustrates all
Persons who have a direct ownership interest in Borrower and Sole Member.

 

4.19                        Purchase Options.  Neither the Property nor any part
thereof is subject to any purchase options, rights of first refusal, rights of
first offer or other similar rights in favor of third parties.

 

4.20                        Management Agreement.  Borrower is not a party to a
Management Agreement.

 

4.21                        Hazardous Substances.  Except for the information
disclosed in the Environmental Site Assessment, (a) to Borrower’s knowledge, the
Property is not in violation of any Legal Requirement pertaining to or imposing
liability or standards of conduct concerning environmental regulation,
contamination or clean-up, including the Comprehensive Environmental Response,
Compensation and Liability Act, the Resource Conservation and Recovery Act, the
Emergency Planning and Community Right-to-Know Act of 1986, the Hazardous
Substances Transportation Act, the Solid Waste Disposal Act, the Clean Water
Act, the Clean Air Act, the Toxic Substance Control Act, the Safe Drinking Water
Act, the Occupational Safety and Health Act, any state super-lien and
environmental clean-up statutes (including with respect to Toxic Mold), any
local law requiring related permits and licenses and all amendments to and
regulations in respect of the foregoing laws (collectively, “Environmental
Laws”); (b) the Property is not subject to any private or governmental Lien or,
to Borrower’s knowledge, judicial or administrative notice or action or inquiry,
investigation or claim relating to hazardous, toxic and/or dangerous substances,
toxic mold or fungus of a type that could reasonably be expected to pose a risk
to human health or the environment or would materially adversely impact the
value of the Property (“Toxic Mold”) or any other substances or materials which
are included under or regulated by Environmental Laws (collectively, “Hazardous

 

43

--------------------------------------------------------------------------------



 

Substances”); (c) to Borrower’s knowledge, no Hazardous Substances are or have
been (including the period prior to Borrower’s acquisition of the Property),
discharged, generated, treated, disposed of or stored on, incorporated in, or
removed or transported from the Property other than in compliance with all
Environmental Laws; (d) to Borrower’s knowledge, no Hazardous Substances are
present in, on or under any nearby real property which could reasonably be
expected to migrate to or otherwise affect the Property; (e) to Borrower’s
knowledge, no Toxic Mold is on or about the Property which requires remediation;
(f) no underground storage tanks exist on the Property and the Property has
never been used as a landfill; and (g) there have been no environmental
investigations, studies, audits, reviews or other analyses conducted by or on
behalf of Borrower or which are in Borrower’s possession which have not been
provided to Lender.  Without limiting the generality of the foregoing, Lender
acknowledges that the Property consists of a portion of real property commonly
known as the Midvale Slag Superfund Site and that the Institutional Controls and
Restrictions include procedures and requirements intended to prevent human
exposure to Hazardous Substances that remain at the Property.

 

4.22                        Name; Principal Place of Business.  Borrower does
not use and will not use any trade name and has not done and will not do
business under any name other than its actual name set forth herein.  The
principal place of business of Borrower is its primary address for notices as
set forth in Section 6.1 hereof, and Borrower has no other place of business.

 

4.23                        Other Debt.  There is no indebtedness with respect
to the Property or any excess cash flow or any residual interest therein arising
by, through or under Borrower, whether secured or unsecured, other than
Permitted Encumbrances and Permitted Indebtedness.

 

4.24                        Assignment of Leases and Rents.  The Assignment of
Leases and Rents creates a valid assignment of, or a valid security interest in,
certain rights under the Leases, subject only to a license granted to Borrower
to exercise certain rights and to perform certain obligations of the lessor
under the Leases, including the right to operate the Property.  No Person other
than Lender has any interest in or assignment of the Leases or any portion of
the Rents due and payable or to become due and payable thereunder.

 

4.25                        Insurance.  Borrower has obtained and has delivered
to Lender certificates of all of the Policies, with all premiums prepaid
thereunder, reflecting the insurance coverages, amounts and other requirements
set forth in this Agreement.  No claims have been made under any of the
Policies, and no Person, including Borrower, has done, by act or omission,
anything which would impair the coverage of any of the Policies.

 

4.26                        FIRPTA.  Borrower is not a “foreign person” within
the meaning of Sections 1445 or 7701 of the Code.

 

4.27                        Fiscal Year.  Each fiscal year of Borrower commences
on January 1.

 

4.28                        Intellectual Property/Websites.  Other than as set
forth on Schedule 6 attached hereto, neither Borrower nor Sole Member (a) has or
holds any tradenames, trademarks, servicemarks, logos, copyrights, patents or
other intellectual property (collectively, “Intellectual Property”) with respect
to the Property or the use or operations thereof or (b) is the registered

 

44

--------------------------------------------------------------------------------



 

holder of any website with respect to the Property (other than tenant
websites).  The foregoing shall not apply to any Intellectual Property of
Guarantor.

 

4.29                        Operations Agreements.  Each Operations Agreement is
in full force and effect and neither Borrower nor, to Borrower’s knowledge, any
other party to any Operations Agreement, is in material default thereunder, and
to Borrower’s knowledge, there are no conditions which, with the passage of time
or the giving of notice, or both, would constitute a material default
thereunder.  Except as described herein, the REA has not been modified, amended
or supplemented.

 

4.30                        Illegal Activity.  No portion of the Property has
been or will be purchased with proceeds of any illegal activity.

 

All of the representations and warranties in this Article 4 and elsewhere in the
Loan Documents (i) shall survive for so long as any portion of the Debt remains
owing to Lender and (ii) shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf, provided, however, that the representations, warranties and
covenants set forth in Section 4.21 above shall survive in perpetuity.

 

5.                                      COVENANTS

 

Until the end of the Term, Borrower hereby covenants and agrees with Lender
that:

 

5.1                               Existence.  Each of Borrower and Sole Member
shall (a) do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its existence, rights, and franchises,
(b) continue to engage in the business presently conducted by it, (c) obtain and
maintain all Licenses and all applicable governmental authorizations, which, if
not obtained, could reasonably be expected to result in a Material Adverse
Effect, and (d) qualify to do business and remain in good standing under the
laws of each jurisdiction, in each case as and to the extent required for the
ownership, maintenance, management and operation of the Property, except where
the failure to obtain the same could not reasonably be expected to result in a
Material Adverse Effect.

 

5.2                               Property Taxes and Other Charges.  Borrower
shall pay all Property Taxes and Other Charges prior to delinquency, and deliver
to Lender receipts for payment or other evidence satisfactory to Lender that the
Property Taxes and the Other Charges have been so paid no later than thirty (30)
days before they would be delinquent if not paid (provided, however, that
Borrower need not pay any Real Estate Taxes nor furnish such receipts for
payment of such Real Estate Taxes paid by Lender pursuant to Section 3.3
hereof).  Subject to Borrower’s contest rights as set forth herein, Borrower
shall not suffer and shall promptly cause to be paid and discharged any Lien or
charge against the Property, and shall promptly pay for all utility services
provided to the Property.  After prior notice to Lender, Borrower (or
Overstock), at its own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application of any Property Taxes or Other Charges,
provided that (a) no Event of Default has occurred and is continuing, (b) such
proceeding shall be permitted under and be conducted in accordance with all
applicable statutes, laws and ordinances, (c) such proceeding shall suspend the
collection of the applicable Property

 

45

--------------------------------------------------------------------------------



 

Taxes or such Other Charges, (d) such proceeding shall be permitted under and be
conducted in accordance with the provisions of any other instrument to which
Borrower is subject and shall not constitute a default thereunder, (e) no part
of or interest in the Property will be in imminent danger of being sold,
forfeited, terminated, canceled or lost, (f) unless the contested amount has
been paid in full or bonded against as provided by applicable law, or Borrower
has paid such Property Taxes or Other Charges under protest in accordance with
the terms of this Agreement, Borrower shall have furnished such security as may
be required in the proceeding, or as may be requested by Lender, to insure the
payment of any such Property Taxes or Other Charges, together with all interest
and penalties thereon, which shall not be less than 125% of the Property Taxes
and Other Charges being contested, (g) Borrower shall promptly upon final
determination thereof pay the amount of such Property Taxes or Other Charges,
together with all costs, interest and penalties, (h) such contest shall not
affect the ownership, use or occupancy of the Property, and (i) Borrower shall,
upon request by Lender, give Lender prompt notice of the status of such
proceedings and/or confirmation of the continuing satisfaction of the conditions
set forth in clauses (a) through (h) of this Section 5.2.  Lender may pay over
any such security or part thereof held by Lender to the claimant entitled
thereto at any time when, in the judgment of Lender, the entitlement of such
claimant is established or the Property (or any part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, cancelled or
lost or there shall be any danger of the Lien of the Mortgage being primed by
any related Lien.  Lender acknowledges that Borrower is currently contesting
Borrower’s Real Estate Taxes payable for calendar year 2019.  As Borrower has
paid such Real Estate Taxes under protest to the applicable taxing authority,
Borrower will not be required to make any additional deposits of such Real
Estate Taxes for calendar year 2019, it being understood, however, that Lender
will escrow for Real Estate Taxes pursuant to Section 3.3 herein.

 

5.3                               Access to Property.  Subject to the rights of
tenants in possession of their Property, Borrower shall permit agents,
representatives, consultants and employees of Lender to inspect the Property or
any part thereof at reasonable hours upon reasonable advance notice (which may
be given verbally).  Lender or its agents, representatives, consultants and
employees as part of any inspection may take soil, air, water, building material
and other samples from the Property, subject to the rights of tenants under
Leases.  Lender shall use commercially reasonable efforts to not disrupt the
operations of the Property and, if requested by Borrower, any such inspection
shall be accompanied by a representative of Borrower.  Notwithstanding the
foregoing (i) any request by Lender to perform environmental testing shall be
subject to Section 5.8 hereof and (ii) Lender shall not order a property
condition report more than one (1) time in any two (2) year period or more than
three (3) times during the Term unless there is an Event of Default or Lender,
in its reasonable discretion, shall have determined that the Property is not
being maintained in accordance with Section 5.4.1 hereof.

 

5.4                               Repairs; Maintenance and Compliance;
Alterations.

 

5.4.1                     Repairs; Maintenance and Compliance.  Borrower shall,
subject to the provisions of Sections 7.2 and 7.3 hereof cause the Property to
be maintained in a good and safe condition and repair and shall not remove,
demolish or alter the Improvements or Equipment (except for Capital Expenses and
alterations performed in accordance with Section 5.4.2 hereof and normal
replacement of Equipment with Equipment of equivalent value and functionality or
which is damaged, worn-out or obsolete).  Borrower shall promptly comply with
all Legal

 

46

--------------------------------------------------------------------------------



 

Requirements and promptly cure properly any violation of a Legal Requirement. 
Borrower shall notify Lender in writing within five (5) Business Days after
Borrower first receives notice of any such non-compliance.  Borrower shall
promptly repair, replace or rebuild any part of the Property that becomes
damaged, worn or dilapidated and shall complete and pay for any Improvements at
any time in the process of construction or repair.

 

5.4.2                     Alterations.  Borrower may, without Lender’s consent,
perform alterations to the Improvements and Equipment which (a) do not
constitute a Material Alteration, (b) do not materially adversely affect
Borrower’s financial condition or the value or Net Operating Income of the
Property taken as a whole and (c) are in the ordinary course of Borrower’s or
Overstock’s business.  Borrower shall not perform any Material Alteration
without Lender’s prior written consent, which consent shall not be unreasonably
withheld or delayed; provided, however, that Lender may withhold consent to any
alteration the cost of which is reasonably estimated to exceed $1,000,000 and
which is likely to result in a decrease of Net Operating Income by two and
one-half percent (2.5%) or more for a period of thirty (30) days or longer.  In
connection with any Material Alteration:  (i) at Lender’s election, if the
aggregate cost for the Material Alteration is expected to exceed $500,000,
(A) Lender shall have received and approved (which approval shall not be
unreasonably withheld or delayed), any general contractor’s agreement,
architect’s agreement and the plans and specifications for such work prepared by
a licensed architect, in such instances where it is customary to have such plans
and specifications prepared by a licensed architect (e.g., work of a structural
nature) and (B) Lender shall have approved (which approval, including as to any
reasonable list of proposed general contractors or architects submitted by
Borrower, shall not be unreasonably withheld or delayed) the general contractor
and architect retained for such work; (ii) Lender has the right to retain a
Construction Consultant to monitor the work in question, and upon the completion
of such Material Alteration Lender shall have received a report from
Construction Consultant that all of the work completed has been done
substantially in compliance with the approved plans and specifications and
applicable Legal Requirements; and (iii) Lender may, as a condition to giving
its consent to a Material Alteration, unless such Material Alteration is being
performed by Overstock, require that Borrower deliver to Lender security for
payment of the cost of such Material Alteration in an amount equal to 115% of
the cost of the Material Alteration as estimated by Lender.  Upon substantial
completion of the Material Alteration, Borrower shall provide evidence
satisfactory to Lender that (A) the Material Alteration was constructed in
accordance with applicable Legal Requirements and substantially in accordance
with plans and specifications approved by Lender (which approval shall not be
unreasonably withheld or delayed), (B) all contractors, subcontractors,
materialmen and professionals who provided work, materials or services in
connection with the Material Alteration have been paid in full and have
delivered unconditional releases of liens and (C) all material Licenses
necessary for the use, operation and occupancy of the Material Alteration (other
than those which depend on the performance of tenant improvement work) have been
issued.  Borrower shall reimburse Lender upon demand for all out-of-pocket costs
and expenses (including the reasonable fees of Construction Consultant and any
architect, engineer or other professional engaged by Lender) incurred by Lender
in reviewing plans and specifications or in making any determinations necessary
to implement the provisions of this Section 5.4.2.

 

47

--------------------------------------------------------------------------------



 

5.5                               Performance of Other Agreements.  Borrower
shall observe and perform each and every term required to be observed or
performed by Borrower pursuant to the terms of any agreement or instrument
affecting or pertaining to the Property, including the Loan Documents.

 

5.6                               Cooperate in Legal Proceedings.  Borrower
shall cooperate fully with Lender with respect to, and permit Lender, at its
option, and at Borrower’s sole cost and expense, to participate in, any
proceedings before any Governmental Authority which may in any way affect the
rights of Lender under any Loan Document.

 

5.7                               Further Assurances.  Borrower shall, at
Borrower’s sole cost and expense:  (a) execute and deliver to Lender such
documents, instruments, certificates, assignments and other writings, and do
such other acts necessary, to evidence, preserve and/or protect the collateral
at any time securing or intended to secure the Debt and/or for the better and
more effective carrying out of the intents and purposes of the Loan Documents,
as Lender may reasonably require from time to time; (b) provide all such
information as Lender may reasonably require to ensure Borrower’s ongoing
compliance with Sections 5.26 and 5.31 hereof, including ensuring compliance
with all “know your customer” procedures as Lender may from time-to-time
institute with respect to loans that are of a similar size and nature as the
Loan; and (c) upon Lender’s request therefor given from time to time after the
occurrence and during the continuance of an Event of Default pay for (i) reports
of UCC, federal tax lien, state tax lien, judgment and pending litigation
searches with respect to Borrower and Sole Member and (ii) searches of title to
the Property, each such search to be conducted by search firms reasonably
designated by Lender in each of the locations reasonably designated by Lender.

 

5.8                               Environmental Matters.

 

5.8.1                     Hazardous Substances.  So long as Borrower owns or is
in possession of the Property, Borrower shall (i) keep the Property free from
Hazardous Substances (except those typically used in properties similar to the
Property, provided the same are used, held and stored in accordance with
Environmental Laws and those identified in the Environmental Report and in
compliance with the Institutional Controls and Restrictions) and in compliance
with all Environmental Laws, (ii) promptly notify Lender if Borrower shall
become aware that (A) any Hazardous Substance is on or near the Property (except
those identified in the Environmental Report and in compliance with the
Institutional Controls and Restrictions), (B) the Property is in violation of
any Environmental Laws or (C) any condition on or near the Property shall pose a
threat to the health, safety or welfare of humans and (iii) remove such
Hazardous Substances (except those identified in the Environmental Report and in
compliance with the Institutional Controls and Restrictions) and/or cure such
violations and/or remove such threats, as applicable, as required by law (or as
shall be required by Lender in the case of removal which is not required by law,
but in response to the opinion of a licensed hydrogeologist, licensed
environmental engineer or other qualified environmental consulting firm engaged
by Lender (“Lender’s Consultant”)), promptly after Borrower becomes aware of
same, at Borrower’s sole expense.  Nothing herein shall prevent Borrower from
recovering such expenses from any other party that may be liable for such
removal or cure.

 

48

--------------------------------------------------------------------------------



 

5.8.2                     Environmental Monitoring.

 

(a)                                 Borrower shall give prompt written notice to
Lender of (i) any proceeding or written inquiry by any party (including any
Governmental Authority) with respect to the presence of any Hazardous Substance
on, under, from or about the Property, (ii) all claims made or threatened in
writng by any third party (including any Governmental Authority) against
Borrower or the Property or any party occupying the Property relating to any
loss or injury resulting from any Hazardous Substance, and (iii) Borrower’s
discovery of any occurrence or condition on any real property adjoining or in
the vicinity of the Property that could reasonably be expected to cause the
Property to be subject to any investigation or cleanup pursuant to any
Environmental Law (except those identified in the Environmental Report and in
compliance with the Institutional Controls and Restrictions).  Upon becoming
aware of the presence of mold or fungus at the Property, Borrower shall
(A) undertake an investigation to identify the source(s) of such mold or fungus
and shall develop and implement an appropriate remediation plan to eliminate the
presence of any Toxic Mold, (B) perform or cause to be performed all acts
reasonably necessary for the remediation of any Toxic Mold (including taking any
action necessary to clean and disinfect any portions of the Property affected by
Toxic Mold, including providing any necessary moisture control systems at the
Property), and (C) provide evidence reasonably satisfactory to Lender of the
foregoing.  Borrower shall permit Lender to join and participate in, as a party
if Lender so elects, any legal or administrative proceedings or other actions
initiated with respect to the Property in connection with any Environmental Law
or Hazardous Substance, and Borrower shall pay all actual out of pocket
reasonable attorneys’ fees and disbursements incurred by Lender in connection
therewith.

 

(b)                                 If an Event of Default exists of if Lender
reasonably believes that Hazardous Materials exist on the Property in violation
of Environmental Laws (excluding those disclosed in the Institutional Controls
and Restrictions), Borrower shall provide an inspection or audit of the Property
prepared by a licensed hydrogeologist, licensed environmental engineer or
qualified environmental consulting firm approved by Lender assessing the
presence or absence of Hazardous Substances on, in or near the Property, and if
an Event of Default has occurred and is continuing, or if Lender in its good
faith judgement determines that reasonable cause exists for the performance of
such environmental inspection or audit, then the actual out of pocket cost and
expense of such audit or inspection shall be paid by Borrower. Such inspections
and audit may include soil borings and ground water monitoring.  If Borrower
fails to provide any such inspection or audit within thirty (30) days after such
request, Lender may order same, and Borrower hereby grants to Lender and its
employees and agents access to the Property and a license to undertake such
inspection or audit, provided, any such inspection or audit shall comply with
the Institutional Controls and Restrictions.

 

(c)                                  If any environmental site assessment report
prepared in connection with such inspection or audit recommends that an
operations and maintenance plan be implemented for any Hazardous Substance,
whether such Hazardous Substance existed prior to the ownership of the Property
by Borrower, or presently exists or is reasonably suspected of existing,
Borrower shall cause such operations and maintenance plan to be prepared and
implemented at its expense, and with respect to any Toxic Mold, Borrower shall
take all action necessary to clean and disinfect any portions of the
Improvements affected by Toxic Mold in or about the Improvements, including
providing any necessary moisture control systems at the Property.  If

 

49

--------------------------------------------------------------------------------



 

any investigation, site monitoring, containment, cleanup, removal, restoration
or other work of any kind is reasonably necessary under an applicable
Environmental Law (“Remedial Work”), Borrower shall commence all such Remedial
Work within thirty (30) days after becoming aware of the same and thereafter
diligently prosecute to completion all such Remedial Work within such period of
time as may be required under applicable law.  All Remedial Work shall be
performed by licensed contractors approved in advance by Lender and under the
supervision of a consulting engineer approved by Lender.  All costs of such
Remedial Work shall be paid by Borrower, including Lender’s out-of-pocket
reasonable attorneys’ fees and disbursements incurred in connection with the
monitoring or review of such Remedial Work.  If Borrower does not timely
commence and diligently prosecute to completion the Remedial Work, Lender may
(but shall not be obligated to) cause such Remedial Work to be performed at
Borrower’s expense.  Notwithstanding the foregoing, Borrower shall not be
required to commence such Remedial Work within the above specified time period:
(i) if prevented from doing so by any Governmental Authority, (ii) if commencing
such Remedial Work within such time period would result in Borrower or such
Remedial Work violating any Environmental Law or the Institutional Controls and
Restrictions, or (iii) if Borrower, at its expense and after prior written
notice to Lender, is contesting by appropriate legal, administrative or other
proceedings, conducted in good faith and with due diligence, the need to perform
Remedial Work.  Borrower shall have the right to contest the need to perform
such Remedial Work, provided that, (A) Borrower is permitted by the applicable
Environmental Laws to delay performance of the Remedial Work pending such
proceedings, (B) neither the Property nor any part thereof or interest therein
will be sold, forfeited or lost if Borrower fails to promptly perform the
Remedial Work being contested, and if Borrower fails to prevail in such contest,
Borrower would thereafter have the opportunity to perform such Remedial Work,
(C) Lender would not, by virtue of such permitted contest, be exposed to any
risk of any civil liability for which Borrower has not furnished additional
security as provided in clause (D) below, or to any risk of criminal liability,
and neither the Property nor any interest therein would be subject to the
imposition of any Lien for which Borrower has not furnished additional security
as provided in clause (D) below, as a result of the failure to perform such
Remedial Work and (D) Borrower shall have furnished to Lender additional
security in respect of the Remedial Work being contested and the loss or damage
that may result from Borrower’s failure to prevail in such contest in such
amount as may be reasonably requested by Lender but in no event more than 125%
of the cost of such Remedial Work as estimated by Lender or Lender’s Consultant
and any loss or damage that may result from Borrower’s failure to prevail in
such contest.

 

(d)                                 Borrower shall not install or permit to be
installed on the Property any underground storage tank.

 

5.8.3                     O & M Program.  In the event any environmental report
delivered to Lender in connection with the Loan recommends the development of or
continued compliance with an operation and maintenance program for the Property
(including with respect to the presence of asbestos and/or lead-based paint)
(“O & M Program”), Borrower shall develop (or continue to comply with, as the
case may be) such O & M Program and shall, during the term of the Loan,
including any extension or renewal thereof, comply in all material respects with
the terms and conditions of the O & M Program.

 

50

--------------------------------------------------------------------------------



 

5.9          Title to the Property.  Borrower will warrant and defend the title
to the Property, and the validity and priority of all Liens granted or otherwise
given to Lender under the Loan Documents, subject only to Permitted
Encumbrances, against the claims of all Persons not claiming under Permitted
Encumbrances.

 

5.10        Leases.

 

5.10.1     Generally.  Upon request, Borrower shall furnish Lender with executed
copies of all Leases then in effect.  All renewals of Leases and all proposed
leases for which terms are not already set forth in the respective leases shall
provide for rental rates and terms comparable to existing local market rates and
shall be arm’s-length transactions with bona fide, independent third-party
tenants.

 

5.10.2     Material Leases.

 

(a)           Borrower shall not enter into a proposed Material Lease or a
proposed renewal, extension or modification of an existing Material Lease (other
than confirmatory amendments entered into to confirm the occurrence of an event
contemplated by the Material Lease or unilateral tenant extension rights)
without the prior written consent of Lender, which consent shall not, so long as
no Event of Default is continuing, be unreasonably withheld, conditioned or
delayed.  Prior to seeking Lender’s consent to any Material Lease, Borrower
shall deliver to Lender a copy of such proposed lease (a “Proposed Material
Lease”), together with any information reasonably requested by Lender relating
to the proposed tenant and lease guarantor (if applicable), including any credit
and background checks performed by Borrower relating to such tenant and lease
guarantor.  Lender shall approve or disapprove each Proposed Material Lease or
proposed renewal, extension or modification of an existing Material Lease for
which Lender’s approval is required under this Agreement within ten
(10) Business Days of the submission by Borrower to Lender of a written request
for such approval, accompanied by a final copy of the Proposed Material Lease or
proposed renewal, extension or modification of an existing Material Lease.  If
requested by Borrower, Lender will grant conditional approvals of Proposed
Material Leases or proposed renewals, extensions or modifications of existing
Material Leases at any stage of the leasing process, from initial “term sheet”
through negotiated lease drafts, provided that Lender shall retain the right to
disapprove any such Proposed Material Lease or proposed renewal, extension or
modification of an existing Material Lease, if subsequent to any preliminary
approval material changes are made to the terms previously approved by Lender,
or additional material terms are added that had not previously been considered
and approved by Lender in connection with such Proposed Material Lease or
proposed renewal, extension or modification of an existing Material Lease.

 

(b)           Provided that no Event of Default is then continuing, to the
extent, if any, that Lender’s prior written approval is required pursuant to
this Section 5.10.2, such request for approval shall be deemed approved if
(i) Lender shall have failed to notify Borrower of its approval or disapproval
within fifteen (15) Business Days following Lender’s receipt of Borrower’s
written request together with any and all required material information and
documentation relating thereto reasonably required by Lender to reach a
decision, (ii) Borrower shall have delivered or caused to be delivered to Lender
each of the written notices of Lender’s failure to respond to Borrower’s request
within such period in the manner as set forth below, and

 

51

--------------------------------------------------------------------------------



 

(iii) Lender shall have failed to notify Borrower of its approval or disapproval
within such fifteen (15) Business Day period following Lender’s receipt of the
second notice provided for below; provided, however, that if such request is of
such nature that it cannot reasonably be approved within such fifteen (15)
Business Day period, and Lender is diligently pursuing such approval, Lender
shall have such additional time as is reasonably necessary to complete such
approval upon notice to Borrower of the need for such additional time, it being
agreed that no such extension shall be for a period in excess of an additional
ten (10) Business Days.  Borrower shall be required to provide Lender, upon
Lender’s request, with such material information and documentation as may be
reasonably required by Lender, in its reasonable discretion, including lease
comparables and other market information as reasonably required by Lender to
reach a decision.  In order to be effective for the purposes of triggering the
time periods set forth above for Lender to respond, all requests by Borrower
must contain the aforementioned information together with a written notice sent
in accordance with Section 6.1 hereof to Lender marked “PRIORITY” and shall
conspicuously state in a font size that is not less than fourteen (14) point
bold type “PURSUANT TO SECTION 5.10.2 OF THE LOAN AGREEMENT, THIS IS BORROWER’S
FIRST NOTICE OF REQUEST FOR APPROVAL OF THE LEASE HEREIN PROVIDED.  IF LENDER
DOES NOT DECLINE APPROVAL IN WRITING OR REQUEST ADDITIONAL REASONABLE
INFORMATION IN WRITING WITHIN FIFTEEN (15) BUSINESS DAYS OF ITS RECEIPT OF THIS
LETTER SUCH LEASE SHALL BE DEEMED APPROVED” and if Lender has failed to so
respond by the tenth (10th) Business Day, Borrower shall send a second notice
also marked “PRIORITY” and conspicuously stating in a font size that is not less
than fourteen (14) point bold type “PURSUANT TO SECTION 5.10.2 OF THE LOAN
AGREEMENT, THIS IS BORROWER’S SECOND AND FINAL NOTICE OF REQUEST FOR APPROVAL OF
THE LEASE HEREIN PROVIDED.  IF LENDER DOES NOT DECLINE APPROVAL IN WRITING OR
REQUEST ADDITIONAL REASONABLE INFORMATION IN WRITING WITHIN FIVE (5) BUSINESS
DAYS OF ITS RECEIPT OF THIS LETTER SUCH LEASE SHALL BE DEEMED APPROVED.”

 

5.10.3     Minor Leases.  Notwithstanding the provisions of Section 5.10.2
hereof, provided that no Event of Default is continuing, renewals, amendments
and modifications of existing Leases and proposed leases, shall not be subject
to the prior approval of Lender provided (i) the proposed lease would be a Minor
Lease or the existing Lease as amended or modified or the renewal Lease is a
Minor Lease, (ii) the proposed lease shall be on a commercially reasonable form,
(iii) the proposed Lease shall be with a tenant that is creditworthy, as
reasonably determined by Borrower, (iv) the Lease as amended or modified or the
renewal Lease or series of leases or proposed lease or series of leases:
(A) shall provide for net effective rental rates comparable to existing local
market rates, (B) shall have an initial term (together with all renewal options)
of not less than three (3) years or greater than ten (10) years (including all
extension options), (C) shall provide for automatic self-operative subordination
to the Mortgage and, at Lender’s option, (x) attornment to Lender and (y) the
unilateral right by Lender, at the option of Lender, to subordinate the Lien of
the Mortgage to the Lease, and (D) shall not contain any option to purchase, any
right of first refusal to purchase, any right to terminate (except in the event
of the destruction or condemnation of substantially all of the Property), any
requirement for a non-disturbance or recognition agreement, or any other
provision which could reasonably be expected to adversely affect the rights of
Lender under the Loan Documents in any material respect.  Borrower shall deliver
to Lender copies of all Leases which are entered into pursuant to

 

52

--------------------------------------------------------------------------------



 

the preceding sentence together with Borrower’s certification that it has
satisfied all of the conditions of the preceding sentence within ten (10) days
after the execution of the Lease.

 

5.10.4     Additional Covenants with respect to Leases.  Borrower:  (a) shall
observe and perform the material obligations imposed upon the lessor under the
Leases and shall not do or permit anything to materially adversely affect the
value of the Leases as security for the Debt; (b) shall promptly send copies to
Lender of all notices of default that Borrower shall send or receive under any
Lease; (c) shall enforce, in accordance with commercially reasonable practices
for properties similar to the Property, the terms, covenants and conditions in
the Leases to be observed or performed by the lessees, short of termination
thereof; (d) shall not collect any of the Rents more than one (1) month in
advance (other than security deposits); (e) shall not execute any other
assignment of lessor’s interest in the Leases or the Rents (except as
contemplated by the Loan Documents); (f) shall not modify any Lease in a manner
inconsistent with the Loan Documents; (g) shall not convey or transfer or suffer
or permit a conveyance or transfer of the Property so as to effect a merger of
the estates and rights of, or a termination or diminution of the obligations of,
lessees under Leases; (h) shall not consent to any assignment of or subletting
under any Lease unless required in accordance with its terms without the prior
consent of Lender, which, with respect to a subletting, may not, so long as no
Event of Default is continuing, be unreasonably withheld or delayed; and 
(i) shall not cancel or terminate any Lease or accept a surrender thereof
(except in the exercise of Borrower’s commercially reasonable judgment in
connection with a tenant default under a Minor Lease provided no Cash Sweep
Period is then continuing) without the prior consent of Lender, which consent
shall not, so long as no Event of Default is continuing, be unreasonably
withheld, conditioned or delayed.

 

5.11        Estoppel Statement.

 

(a)           After request by Lender, Borrower shall within ten (10) days
furnish Lender with a statement addressed to Lender, its successors and assigns,
duly acknowledged and certified, setting forth (i) the unpaid Principal,
(ii) the Interest Rate, (iii) the date installments of interest and/or Principal
were last paid, (iv) any offsets or defenses to the payment of the Debt, and
(v) that the Loan Documents are valid, legal and binding obligations and have
not been modified or if modified, giving particulars of such modification.

 

(b)           Borrower shall use commercially reasonable efforts to deliver to
Lender, within thirty (30) days of Lender’s written request, estoppel
certificates from each party under any Operations Agreement, in form and
substance reasonably satisfactory to Lender; provided, that Borrower shall not
be required to deliver such certificates more than three (3) times during the
Term and not more frequently than once per calendar year (or twice during any
calendar year in which a Securitization occurs).

 

5.12        Property Management.

 

5.12.1     Management Agreement.

 

(a)           As of the date hereof, Borrower has not engaged any manager to
manage the Property and pays no property management fee to any manager.  In the
event that Borrower enters into a Management Agreement with a Manager, Manager
and Borrower shall, as a

 

53

--------------------------------------------------------------------------------



 

condition of Lender’s consent, execute a subordination of the Management
Agreement in a form reasonably acceptable to Lender.  Borrower shall:  (a) cause
the Property to be managed pursuant to the Management Agreement; (b) promptly
perform and observe all of the covenants required to be performed and observed
by it under the Management Agreement and do all things necessary to preserve and
to keep unimpaired its rights thereunder; (c) promptly notify Lender of any
default under the Management Agreement beyond all applicable notice and cure
periods of which it is aware; (d) promptly deliver to Lender a copy of each
financial statement, business plan, capital expenditure plan, and property
improvement plan and any other notice, report and estimate received by Borrower
under the Management Agreement; and (e) promptly enforce in a commercially
reasonable manner the performance and observance of all of the covenants
required to be performed and observed by Manager under the Management
Agreement.  If Borrower shall default beyond all applicable notice and cure
periods in the performance or observance of any material term, covenant or
condition of the Management Agreement on the part of Borrower to be performed or
observed, then, without limiting Lender’s other rights or remedies under this
Agreement or the other Loan Documents, and without waiving or releasing Borrower
from any of its obligations hereunder or under the Management Agreement, Lender
shall have the right, but shall be under no obligation, to pay any sums and to
perform any act as may be appropriate to cause all the material terms, covenants
and conditions of the Management Agreement on the part of Borrower to be
performed or observed.  Without Lender’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed, Borrower shall not: 
(i) enter into, surrender, terminate, cancel, extend or renew the Management
Agreement or otherwise replace Manager or enter into any other management
agreement (except pursuant to Section 5.12.2 hereof); (ii) reduce or consent to
the reduction of the term of the Management Agreement; (iii) increase or consent
to the increase of the amount of any charges under the Management Agreement;
(iv) otherwise modify, change, supplement, alter or amend in any material
respect, or waive or release any of its material rights and remedies under, the
Management Agreement; or (v) suffer or permit the occurrence and continuance of
a default by Borrower beyond any applicable cure period under the Management
Agreement (or any successor management agreement) if such default permits
Manager to terminate the Management Agreement (or such successor management
agreement).

 

(b)           Lender acknowledges that, as of the date hereof, there is no
Management Agreement in place between Borrower and a third party for the
management of the Property.  In the event the Overstock Lease is terminated,
Borrower acknowledges that Lender reserves the right to require Borrower to
employ an affiliate or third party manager to manage the Property after the date
hereof.  In the event that the Borrower should ever elect to employ an affiliate
or third party management company for the management of the Property, the
Borrower agrees (A) that such management company must be approved by Lender and
any rating agency subject to the terms of this Agreement, and the Management
Agreement shall be subject to the prior written approval of the Lender, which
approval may be granted or denied in Lender’s sole and absolute discretion,
(B) that such management company shall not receive a management fee greater than
three and one-half percent (3.5%) of Rents, and (C) to execute (and to cause
such management company to execute) a Manager Consent.

 

5.12.2     Termination of Manager.  If Borrower has entered into a Property
Management Agreement and:  (a) an Event of Default shall be continuing;
(b) Manager is in default under the Management Agreement beyond any applicable
notice and cure periods

 

54

--------------------------------------------------------------------------------



 

therein; (d) Manager shall become a debtor in any bankruptcy or insolvency
proceeding; or (e) upon the gross negligence, malfeasance or willful misconduct
of Manager with respect to the Property, Borrower shall, at the request of
Lender, terminate the Management Agreement and replace Manager with a
replacement manager acceptable to Lender and, if a Securitization has occurred,
the applicable Rating Agencies, on terms and conditions satisfactory to Lender
and, if a Securitization has occurred, the applicable Rating Agencies. 
Borrower’s failure to appoint an acceptable manager within thirty (30) days
after Lender’s request of Borrower to terminate the Management Agreement shall
constitute an immediate Event of Default.  Borrower may from time to time
appoint a successor manager to manage the Property, provided that such successor
manager and Management Agreement shall be approved in writing by Lender and, if
a Securitization has occurred, the applicable Rating Agencies (and Lender’s
approval may be conditioned upon Borrower delivering a Rating Comfort Letter if
the Loan, by itself or together with other loans, has been the subject of a
Secondary Market Transaction, and if required pursuant to a Pooling and
Servicing Agreement from and after the occurrence of a Secondary Market
Transaction).  If at any time Lender consents to the appointment of a new
manager, such new manager and Borrower shall, as a condition of Lender’s
consent, execute a consent and subordination of management agreement
substantially in the form of the Manager Consent.  In addition, if any new
manager is an Affiliate of Borrower, Borrower shall deliver to Lender a new
substantive non-consolidation opinion letter in which Borrower is “paired” with
such new manager.

 

5.13        Special Purpose Bankruptcy Remote Entity.  Borrower shall at all
times be a Special Purpose Bankruptcy Remote Entity.  Borrower shall not
directly or indirectly make any change, amendment or modification to its
organizational documents, or otherwise take any action which could result in
Borrower not being a Special Purpose Bankruptcy Remote Entity.  A “Special
Purpose Bankruptcy Remote Entity” shall have the meaning set forth on Schedule 5
hereto.

 

5.14        Assumption in Non-Consolidation Opinion.  Borrower shall conduct its
business so that the assumptions of fact (with respect to Borrower and its
Affiliates) made in that certain substantive non-consolidation opinion letter
dated the date hereof delivered by Borrower’s counsel in connection with the
Loan and material to such counsel’s opinion, shall be true and correct in all
respects to the extent specified in such opinion letter.

 

5.15        Change in Business or Operation of Property.  Borrower shall not
purchase or own any real property other than the Property and shall not enter
into any line of business other than the ownership and operation of the
Property, or make any material change in the scope or nature of its business
objectives, purposes or operations, or undertake or participate in activities
other than the continuance of its present business or otherwise cease to operate
the Property as an office property or terminate such business for any reason
whatsoever (other than temporary cessation in connection with renovations to the
Property) or cessation as a result of a casualty or Condemnation or as a result
of an event of force majeure.

 

5.16        Debt Cancellation.  Borrower shall not cancel or otherwise forgive
or release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

 

55

--------------------------------------------------------------------------------



 

5.17        Affiliate Transactions.  Except with respect to the Overstock Lease,
Borrower shall not enter into, or be a party to, any transaction with an
Affiliate of Borrower or any of the direct or indirect legal or beneficial
owners of Borrower without the prior written consent of Lender, which consent
shall not be unreasonably withheld if the terms are no less favorable to
Borrower or such Affiliate than would be obtained in a comparable arm’s-length
transaction with an unrelated third party.

 

5.18        Zoning.  Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Lender.

 

5.19        No Joint Assessment.  Borrower shall not suffer, permit or initiate
the joint assessment of the Property (a) with any other real property
constituting a tax lot separate from the Property and (b) with any portion of
the Property which may be deemed to constitute personal property, or any other
procedure whereby the lien of any Taxes which may be levied against such
personal property shall be assessed or levied or charged to the Property.

 

5.20        Principal Place of Business.  Borrower shall not change its
principal place of business or chief executive office from the address set forth
in Section 6.1 hereof without first giving Lender thirty (30) days’ prior
written notice.

 

5.21        Change of Name, Identity or Structure.  Borrower shall not change
its name, identity (including its trade name or names) or Borrower’s corporate,
partnership or other structure without notifying Lender of such change in
writing at least thirty (30) days prior to the effective date of such change
and, in the case of a change in Borrower’s structure, without first obtaining
the prior written consent of Lender, which consent, may be conditioned upon
receipt of an updated substantive non-consolidation opinion (if Lender
reasonably determines that the same is necessary as a result of Borrower’s new
structure).  Borrower shall execute and deliver to Lender, prior to or
contemporaneously with the effective date of any such change, any financing
statement or financing statement change required by Lender to establish or
maintain the validity, perfection and priority of the security interest granted
herein.  At the request of Lender, Borrower shall execute a certificate in form
satisfactory to Lender listing the trade names under which Borrower intends to
operate the Property, and representing and warranting that Borrower does
business under no other trade name with respect to the Property.

 

5.22        Indebtedness.  Borrower shall not directly or indirectly create,
incur or assume any indebtedness other than (a) the Debt, and (b) unsecured
trade payables incurred in the ordinary course of business relating to the
ownership and operation of the Property, which in the case of such unsecured
trade payables (i) are not evidenced by a note, (ii) do not exceed, at any time,
a maximum aggregate amount of one percent (1%) of the original amount of the
Principal and the original principal of the Mezzanine Loan, in the aggregate and
(iii) are paid within thirty (30) days of the date incurred (collectively,
“Permitted Indebtedness”).

 

56

--------------------------------------------------------------------------------



 

5.23        Licenses; Intellectual Property; Website.

 

5.23.1     Licenses.  Borrower shall not Transfer any License required for the
operation of the Property by Borrower.

 

5.23.2     Intellectual Property.  Borrower shall keep and maintain all
Intellectual Property owned by Borrower and relating to Borrower’s use or
operation of the Property and all Intellectual Property shall be held by and (if
applicable) registered in the name of Borrower.  Borrower shall not Transfer or
let lapse any Intellectual Property without Lender’s prior consent.  The
foregoing shall not in any way apply to any Intellectual Property of Overstock.

 

5.23.3     Website.  Any website maintained by Borrower with respect to the
Property (other than tenant websites) shall be maintained by or on behalf of
Borrower and any such website shall be registered in the name of Borrower. 
Borrower shall not Transfer any such website without Lender’s prior consent.

 

5.24        Compliance with Restrictive Covenants.  Borrower shall at all times
comply in all material respects with all Operations Agreements.  Borrower will
not enter into, modify, waive in any material respect or release any Easements,
Operations Agreements or other Permitted Encumbrances, or suffer, consent to or
permit the foregoing, without Lender’s prior written consent.

 

5.25        ERISA.

 

(a)           Neither Borrower nor Guarantor shall engage in any transaction
which would cause any obligation, or action taken or to be taken, hereunder (or
the exercise by Lender or any assignee of any of its rights under the Note, this
Agreement or the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA or
Section 4975 of the Code.

 

(b)           Borrower’s and Guarantor’s covenant in clause (a) above is based
on the assumption that no portion of the assets used by Lender in connection
with the transactions contemplated under this Agreement and the other Loan
Documents constitutes assets of a “benefit plan investor” as defined in
Section 3(42) of ERISA and with respect to which Borrower or Guarantor is a
party in interest (as defined in Section 3(14) of ERISA) or a disqualified
person (as defined in Section 4975 of the Code) unless the conditions of an
available prohibited transaction exemption are satisfied.

 

(c)           Neither Borrower nor Guarantor shall maintain, sponsor, contribute
to or become obligated to contribute to, or suffer or permit any ERISA Affiliate
to, maintain, sponsor, contribute to or become obligated to contribute to, any
Plan or any Welfare Plan or permit the assets of Borrower or Guarantor to become
“plan assets,” within the meaning of 29 C.F.R. Section 2510.3-101, as modified
in application by Section 3(42) of ERISA.

 

(d)           Borrower shall deliver to Lender such certifications or other
evidence from time to time throughout the Term, as requested by Lender, that: 
(i) neither Borrower nor Guarantor is or maintains an “employee benefit plan” as
defined in Section 3(3) of ERISA, which is subject to Title I of ERISA, or a
“governmental plan” within the meaning of

 

57

--------------------------------------------------------------------------------



 

Section 3(32) of ERISA; (ii) neither Borrower nor Guarantor is subject to state
statutes regulating investments and fiduciary obligations with respect to
governmental plans; and (iii) neither the assets of Borrower nor Guarantor
constitute “plan assets” within the meaning of 29 C.F.R. Section 2510.3-101, as
modified in application by Section 3(42) of ERISA of any “benefit plan investor”
as defined in Section 3(42) of ERISA.

 

5.26        Prohibited Transfers.

 

5.26.1     Generally.  Borrower shall not directly or indirectly make, suffer or
permit the occurrence of any Transfer other than a Permitted Transfer.  Borrower
shall provide Lender with copies of all organizational documents (if any)
relating to any Permitted Transfer of the direct interests in Borrower or Sole
Member.  Borrower shall pay on demand all of the actual out-of-pocket reasonable
costs and expenses incurred by Lender, including reasonable attorneys’ fees and
expenses, and, if a Securitization has occurred, including the fees and expenses
of Rating Agencies and other outside entities, in connection with considering
any proposed Transfer, whether or not the same is permitted or occurs.

 

5.26.2     Transfer and Assumption.

 

(a)           Notwithstanding the foregoing and subject to the terms and
satisfaction of all of the conditions precedent set forth in this
Section 5.26.2, Borrower shall have a one-time right to Transfer the Property to
another party (the “Transferee Borrower”) and have the Transferee Borrower
assume all of Borrower’s obligations under the Loan Documents, and have
replacement guarantors and indemnitors assume all of the obligations of the
indemnitors and guarantors of the Loan Documents (collectively, a “Transfer and
Assumption”).  Borrower may make a written application to Lender for Lender’s
consent to the Transfer and Assumption, subject to the conditions set forth in
subsections (b) and (c) of this Section 5.26.2.  Together with such written
application, Borrower will pay to Lender or Servicer the reasonable review fee
then required by Lender, not to exceed $7,500 (and no such fee will be payable
to both Lender and Servicer).  Borrower also shall pay on demand all of the
actual out-of-pocket reasonable costs and expenses incurred by Lender, including
reasonable attorneys’ fees and expenses, and, if a Securitization has occurred,
including the fees and expenses of Rating Agencies and other outside entities,
in connection with considering any proposed Transfer and Assumption, whether or
not the same is permitted or occurs.

 

(b)           Lender’s consent, which may be withheld in Lender’s reasonable
discretion, to a Transfer and Assumption shall be subject to the following
conditions:

 

(i)            No Default or Event of Default has occurred and is continuing;

 

(ii)           Borrower has submitted to Lender true, correct and complete
copies of any and all information and documents of any kind requested by Lender
concerning the Property, Transferee Borrower, replacement guarantors and
indemnitors and Borrower;

 

(iii)          Evidence satisfactory to Lender has been provided showing that
the Transferee Borrower and such of its Affiliates as shall be designated by
Lender comply and will comply with Section 5.13 hereof, as those provisions may
be modified

 

58

--------------------------------------------------------------------------------



 

by Lender taking into account the ownership structure of Transferee Borrower and
its Affiliates;

 

(iv)          If the Loan, by itself or together with other loans, has been the
subject of a Secondary Market Transaction, then Lender shall have received a
Rating Comfort Letter from the applicable Rating Agencies (if required pursuant
to a Pooling and Servicing Agreement from and after the occurrence of a
Secondary Market Transaction);

 

(v)           If the Loan has not been the subject of a Secondary Market
Transaction, then Lender shall have determined in its reasonable discretion
(taking into consideration such factors as Lender may determine, including the
attributes of the loan pool in which the Loan might reasonably be expected to be
securitized) that no rating for any securities that would be issued in
connection with such Securitization will be diminished, qualified, or withheld
by reason of the Transfer and Assumption;

 

(vi)          Borrower shall have paid all of Lender’s actual out-of-pocket
reasonable costs and expenses in connection with considering the Transfer and
Assumption, and shall have paid the amount requested by Lender as a deposit
against Lender’s costs and expenses in connection with effecting the Transfer
and Assumption;

 

(vii)         Borrower, the Transferee Borrower, and the replacement guarantors
and indemnitors shall have indicated in writing in form and substance reasonably
satisfactory to Lender their readiness and ability to satisfy the conditions set
forth in subsection (c) below;

 

(viii)        The identity, experience, financial condition and creditworthiness
of the Transferee Borrower and the replacement guarantors and indemnitors shall
be satisfactory to Lender;

 

(ix)          The proposed property manager and proposed Management Agreement
shall be satisfactory to Lender and, if a Securitization has occurred, the
applicable Rating Agencies;

 

(x)           If all or any portion of the Loan is the subject of a co-lender,
participation, syndication or other similar agreement and the consent or
approval of one or more of the co-lenders, participants, syndicate lenders or
other similar parties is required thereunder with respect to the proposed
Transfer and Assumption, all such required consents or approvals have been
obtained; and

 

(xi)          If the Mezzanine Loan is outstanding at the time of the Transfer
and Assumption, the proposed Transfer and Assumption shall not constitute or
cause a default under the Mezzanine Loan Documents.

 

(c)           If Lender consents to the Transfer and Assumption, the Transferee
Borrower and/or Borrower as the case may be, shall upon the consummation of such
Transfer and Assumption deliver the following to Lender:

 

59

--------------------------------------------------------------------------------



 

(i)            Borrower shall deliver to Lender an assumption fee in the amount
of one percent (1%) of the then unpaid Principal;

 

(ii)           Borrower, Transferee Borrower and the original and replacement
guarantors and indemnitors shall execute and deliver to Lender any and all
documents required by Lender, in form and substance required by Lender, in
Lender’s sole discretion;

 

(iii)          Counsel to the Transferee Borrower and replacement guarantors and
indemnitors shall deliver to Lender opinions in form and substance satisfactory
to Lender as to such matters as Lender shall require, which may include opinions
as to substantially the same matters and were required in connection with the
origination of the Loan (including a new substantive non-consolidation opinion
with respect to the Transferee Borrower);

 

(iv)          Borrower shall cause to be delivered to Lender, an endorsement
(relating to the change in the identity of the vestee and execution and delivery
of the Transfer and Assumption documents) to the Title Insurance Policies in
form and substance acceptable to Lender, in Lender’s reasonable discretion (the
“Endorsement”); and

 

(v)           Borrower shall deliver to Lender a payment in the amount of all
remaining unpaid costs incurred by Lender in connection with the Transfer and
Assumption, including but not limited to, Lender’s reasonable attorneys’ fees
and expenses, all recording fees, and all fees payable to the title company for
the delivery to Lender of the Endorsement.

 

(d)           Notwithstanding anything to the contrary set forth in this
Agreement, upon the closing of a Transfer and Assumption and execution of a
replacement guaranty in accordance with the terms of this Section 5.26.2, Lender
shall release Borrower and Guarantor from all obligations under the Loan
Documents arising from and after the date of the Transfer and Assumption.

 

5.27        Liens.  Without Lender’s prior written consent, Borrower shall not
create, incur, assume, permit or suffer to exist any Lien on all or any portion
of the Property or any direct or indirect legal or beneficial ownership interest
in Borrower or Sole Member, except Liens in favor of Lender and Permitted
Encumbrances, unless such Lien is bonded or discharged within thirty (30) days
after Borrower first receives notice of such Lien.  In lieu of bonding over such
Lien, after prior notice to Lender, Borrower or Overstock, at their respective
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity of such
Lien, provided that (i) no Event of Default has occurred and is continuing,
(ii) such proceeding shall be permitted under and be conducted in accordance
with all Legal Requirements, (iii) such proceeding shall suspend the foreclosure
of such Lien and the collection of the amount of such Lien, (iv) such proceeding
shall be permitted under and be conducted in accordance with the provisions of
any other instrument to which Borrower is subject and shall not constitute a
default thereunder, (v) no part of or interest in the applicable Property will
be in imminent danger of being sold, forfeited, terminated, canceled or lost,
(vi)

 

60

--------------------------------------------------------------------------------

 



 

Borrower shall promptly upon final determination thereof pay the amount of such
Lien, if found valid, together with all costs, interest and penalties,
(vii) such contest shall not affect the ownership, use or occupancy of the
Property, (viii) Borrower shall have furnished such security as may be required
in the proceeding, or as may be reasonably requested by Lender (provided that in
no event shall such security be in an amount more than one hundred ten percent
(110%) of the applicable amount, plus all interest and penalties thereon),
(ix) Borrower shall, upon request by Lender, give Lender prompt notice of the
status of such proceedings and/or confirmation of the continuing satisfaction of
the conditions set forth in clauses (i) through (ix) of this Section 5.27. 
Lender may apply such security to satisfy the Lien if (x) an Event of Default
then exists, (y) if, in the judgment of Lender, the Property (or any part
thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost or (z) the applicable Lienor commences the
enforcement of such Lien.

 

5.28        Dissolution.  Borrower shall not (a) engage in any dissolution,
liquidation or consolidation, division or merger with or into any one or more
other business entities, (b) engage in any business activity not related to the
ownership and operation of the Property, or (c) transfer, lease or sell, in one
transaction or any combination of transactions, all or substantially all of the
property or assets of Borrower except to the extent expressly permitted by the
Loan Documents.

 

5.29        Expenses.

 

(a)           Except as otherwise limited in this Agreement or the other Loan
Documents, Borrower shall pay or, if Borrower fails to pay, reimburse Lender
within five (5) days of receipt of written notice from Lender for all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by Lender or Servicer in connection with the Loan,
including:  (i) the preparation, negotiation, execution and delivery of the Loan
Documents and the consummation of the transactions contemplated thereby and all
the costs of furnishing all opinions by counsel for Borrower; (ii) Borrower’s
and Lender’s ongoing performance under and compliance with the Loan Documents,
including confirming compliance with environmental and insurance requirements;
(iii) the negotiation, preparation, execution, delivery and administration of
any consents, amendments, waivers or other modifications of or under any Loan
Document and any other documents or matters requested by Borrower; (iv) filing
and recording of any Loan Documents; (v) title insurance, surveys, inspections
and appraisals; (vi) the creation, perfection or protection of Lender’s Liens in
the Property and the Cash Management System Accounts (including fees and
expenses for title and lien searches, intangibles Taxes, personal property
Taxes, mortgage recording Taxes, due diligence expenses, travel expenses,
accounting firm fees, costs of appraisals, environmental reports and Lender’s
Consultant, surveys and engineering reports); (vii) enforcing or preserving any
rights in response to third party claims or the prosecuting or defending of any
action or proceeding or other litigation, in each case against, under or
affecting Borrower, the Loan Documents, the Property, or any other security
given for the Loan; (viii) investigating, preparing, defending, settling,
compromising, responding to, or enforcing or preserving any rights in response
to any claim, action, suit, proceeding, investigation, prosecution, subpoena, or
request for documents or other evidence under or affecting Borrower, the Loan
Documents, the Property, or any other security given for the Loan, whether or
not in connection with an action in which Borrower is the named party; (ix) fees
charged by Servicer or, if a Securitization has occurred, the Rating Agencies in
connection with any modification of the Loan requested by Borrower; and
(x) enforcing any

 

61

--------------------------------------------------------------------------------



 

obligations of or collecting any payments due from Borrower under any Loan
Document or with respect to the Property or in connection with any refinancing
or restructuring of the Loan in the nature of a “work-out”, or any insolvency or
bankruptcy proceedings.

 

(b)           In addition, in connection with any Rating Comfort Letter, Review
Waiver or other Rating Agency consent, approval or review requested or required
hereunder (other than the initial review of the Loan by the Rating Agencies in
connection with a Securitization), Borrower shall pay all of the actual
out-of-pocket reasonable costs and expenses of Lender and Servicer and the costs
and expenses of each Rating Agency in connection therewith, and, if applicable,
shall pay any fees imposed by any Rating Agency in connection therewith.

 

(c)           Any costs and expenses due and payable by Borrower hereunder which
are not paid by Borrower within ten (10) days after written demand may be paid
from any amounts in the Cash Management Account, with notice thereof to
Borrower.  The obligations and liabilities of Borrower under this Section 5.29
shall survive the Term and the exercise by Lender of any of its rights or
remedies under the Loan Documents, including the acquisition of the Property by
foreclosure or a conveyance in lieu of foreclosure.

 

5.30        Indemnity.  Borrower shall defend, indemnify and hold harmless
Lender (and for purposes of this Section 5.30, Lender shall include LoanCore,
its Affiliates, successors and assigns, and their respective officers and
directors) and each of its Affiliates and their respective successors and
assigns, including the directors, officers, partners, members, shareholders,
participants, employees, professionals and agents of any of the foregoing
(including any Servicer) and each other Person, if any, who Controls Lender, its
Affiliates or any of the foregoing (each, an “Indemnified Party”), from and
against any and all actual out of pocket liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the actual, out of
pocket reasonable fees and disbursements of counsel for an Indemnified Party in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not Lender shall be designated a party
thereto, court costs and costs of appeal at all appellate levels, investigation
and laboratory fees, consultant fees and litigation expenses), that may be
imposed on, incurred by, or asserted against any Indemnified Party
(collectively, the “Indemnified Liabilities”) in any manner, relating to or
arising out of or by reason of the Loan, including: (a) any breach by Borrower
of its obligations under, or any misrepresentation by Borrower contained in, any
Loan Document; (b) the use or intended use of the proceeds of the Loan; (c) any
information provided by or on behalf of Borrower, or contained in any
documentation approved by Borrower which is false or misleading in a material
respect; (d) the ownership of the Mortgage, the Property or any interest
therein, or receipt of any Rents by Borrower; (e) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about the
Property or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (f) any use, non-use or condition in, on or
about the Property or on adjoining sidewalks, curbs, adjacent property or
adjacent parking areas, streets or ways; (g) performance of any labor or
services or the furnishing of any materials or other property in respect of the
Property; (h) the presence, disposal, escape, seepage, leakage, spillage,
discharge, emission, release, or threatened release of any Hazardous Substance
on, from or affecting the Property; (i) any personal injury (including wrongful
death) or property damage (real or personal) arising out of or related to such
Hazardous Substance; (j) any lawsuit brought or threatened, settlement

 

62

--------------------------------------------------------------------------------



 

reached, or government order relating to such Hazardous Substance; (k) any
violation of the Environmental Laws which is based upon or in any way related to
such Hazardous Substance, including the costs and expenses of any Remedial Work;
(l) any failure of the Property to comply with any Legal Requirement; (m) any
claim by brokers, finders or similar persons claiming by, through or under
Borrower or Guarantor to be entitled to a commission in connection with any
Lease or other transaction involving the Property or any part thereof, or any
liability asserted against Lender with respect thereto; (n) the claims of any
lessee of any portion of the Property or any Person acting through or under any
lessee or otherwise arising under or as a consequence of any Lease;
(o) enforcing or preserving any rights in response to third party claims or the
prosecuting or defending of any action or proceeding or other litigation, in
each case against, under or affecting Borrower, the Loan Documents, the
Property, or any other security given for the Loan; and (p) investigating,
preparing, defending, settling, compromising, responding to, or enforcing or
preserving any rights in response to any claim, action, suit, proceeding,
investigation, prosecution, subpoena, or request for documents or other evidence
under or affecting Borrower, the Loan Documents, the Property, or any other
security given for the Loan, whether or not in connection with an action in
which Borrower is the named party; provided, however, that Borrower shall not
have any obligation to any Indemnified Party hereunder to the extent that it is
finally judicially determined that such Indemnified Liabilities arise from the
gross negligence, illegal acts, fraud or willful misconduct of such Indemnified
Party.  Any amounts payable to any Indemnified Party by reason of the
application of this paragraph shall be payable on demand and shall bear interest
at the Default Rate from the date loss or damage is sustained by any Indemnified
Party until paid.  The obligations and liabilities of Borrower under this
Section 5.30 shall survive the Term and the exercise by Lender of any of its
rights or remedies under the Loan Documents, including the acquisition of the
Property by foreclosure or a conveyance in lieu of foreclosure.

 

5.31        Patriot Act Compliance.

 

(a)           Borrower shall comply with the Patriot Act (as defined below) and
all applicable requirements of Governmental Authorities having jurisdiction over
Borrower and/or the Property, including those relating to money laundering and
terrorism.  Lender shall have the right, from time to time, to audit Borrower’s
compliance with the Patriot Act and all applicable requirements of Governmental
Authorities having jurisdiction over Borrower and/or the Property, including
those relating to money laundering and terrorism.  In the event that Borrower
fails to comply with the Patriot Act or any such requirements of Governmental
Authorities, then Lender may, at its option, cause Borrower to comply therewith
and any and all reasonable actual out-of-pocket costs and expenses incurred by
Lender in connection therewith shall be secured by the Mortgage and the other
Loan Documents and shall be immediately due and payable.  For purposes hereof,
the term “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same was restored and amended by Uniting and Strengthening
America by Fulfilling Rights and Ensuring Effective Discipline Over Monitoring
Act (USA FREEDOM Act) of 2015 and as the same may be further amended, extended,
replaced or otherwise modified from time to time, and any corresponding
provisions of future laws.

 

(b)           None of Borrower, Sole Member or Guarantor (i) is listed on any
Government Lists (as defined below), (ii) is a person who has been determined by
competent

 

63

--------------------------------------------------------------------------------



 

authority to be subject to the prohibitions contained in Presidential Executive
Order No. 13224 (Sept. 23, 2001) or any other similar prohibitions contained in
the rules and regulations of OFAC (as defined below) or in any enabling
legislation or other Presidential Executive Orders in respect thereof, (iii) has
been previously indicted for or convicted of any felony involving a crime or
crimes of moral turpitude or for any Patriot Act Offense (as defined below), or
(iv) is currently under investigation by any Governmental Authority for alleged
criminal activity.  For purposes hereof, the term “Patriot Act Offense” means
any violation of the criminal laws of the United States of America or of any of
the several states, or that would be a criminal violation if committed within
the jurisdiction of the United States of America or any of the several states,
relating to terrorism or the laundering of monetary instruments, including any
offense under:  (A) the criminal laws against terrorism; (B) the criminal laws
against money laundering; (C) the Bank Secrecy Act, as amended; (D) the Money
Laundering Control Act of 1986, as amended, or the (E) Patriot Act.  “Patriot
Act Offense” also includes the crimes of conspiracy to commit, or aiding and
abetting another to commit, a Patriot Act Offense.  For purposes hereof, the
term “Government Lists” means (1) the Specially Designated Nationals and Blocked
Persons Lists maintained by the Office of Foreign Assets Control (“OFAC”),
(2) any other list of terrorists, terrorist organizations or narcotics
traffickers maintained pursuant to any of the Rules and Regulations of OFAC that
Lender notified Borrower in writing is now included in “Government Lists”, or
(3) any similar lists maintained by the United States Department of State, the
United States Department of Commerce or any other government authority or
pursuant to any Executive Order of the President of the United States of America
that Lender notified Borrower in writing is now included in “Government Lists”.

 

(c)           At all times throughout the term of the Loan, including after
giving effect to any Transfers permitted pursuant to the Loan Documents,
(i) none of the funds or other assets of Borrower or Sole Member shall
constitute property of, or shall be directly or indirectly Controlled, or
beneficially owned, directly or indirectly, by any Person subject to trade
restrictions under United States law, including the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder, with the result that the investment in Borrower or Sole Member, as
applicable (whether directly or indirectly), would be prohibited by law (each,
an “Embargoed Person”), or the Loan made by Lender would be in violation of law,
(ii) no Embargoed Person shall have any interest of any nature whatsoever in
Borrower or Guarantor, as applicable, with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), would be
prohibited by law or the Loan would be in violation of law, and (iii) none of
the funds of Borrower or Sole Member, as applicable, shall be derived from any
unlawful activity with the result that the investment in Borrower or Sole
Member, as applicable (whether directly or indirectly), would be prohibited by
law or the Loan would be in violation of law.  The foregoing shall not, in any
way, apply to any ownership interests in Guarantor which are traded on a
nationally recognized stock exchange.

 

5.32        Approval of Major Contracts.  Borrower shall not, without Lender’s
prior consent, which consent shall not be unreasonably withheld, conditioned or
delayed:  (a) enter into, surrender or terminate any Major Contract to which it
is a party or to which Borrower or the Property is subject (unless the other
party thereto is in material default and the termination of such agreement would
be commercially reasonable); (b) increase or consent to the increase of the
amount of any charges under any Major Contract to which it is a party or to
which Borrower or

 

64

--------------------------------------------------------------------------------



 

the Property is subject, except as provided therein or on an arm’s-length basis
and commercially reasonable terms; or (c) otherwise modify, change, supplement,
alter or amend, or waive or release any of its material rights and remedies
under any Major Contract to which it is a party or to which Borrower or the
Property is subject in any material respect, except on an arm’s-length basis and
commercially reasonable terms.

 

5.33        Completion of Required Repairs.  Borrower shall perform and complete
each item of the repairs and environmental remedial work at the Property
described on Schedule 1 hereto (the “Required Repairs”) within six (6) months of
the date hereof or such shorter period of time for such item set forth on
Schedule 1 hereto.

 

6.                                      NOTICES AND REPORTING

 

6.1          Notices.  All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document (a “Notice”) shall be given
in writing (even if not specified herein) and shall only be effective for all
purposes if either hand delivered with receipt acknowledged, or by a nationally
recognized overnight delivery service (such as Federal Express), or by certified
or registered United States mail, return receipt requested, postage prepaid, or
by facsimile and confirmed by facsimile answer back, or e-mailed (with
confirmation of delivery thereof) to the e-mail addresses for Lender to the
extent set forth in this Section 6.1 with a subject line identifying the purpose
of such Notice and the name of the Property and Borrower; in each case addressed
as follows (or to such other address or Person as a party shall designate from
time to time by notice to the other party):

 

If to Lender:
LoanCore Capital Markets LLC
c/o LoanCore Capital
55 Railroad Avenue, Suite 100
Greenwich, Connecticut  06830
Attention:  Brett Kaplan
Facsimile No.:  203.861.6006
E-mail:  BKaplan@LoanCoreCapital.com

 

with a copy to:

 

LoanCore Capital Markets LLC
c/o LoanCore Capital
55 Railroad Avenue, Suite 100
Greenwich, Connecticut  06830
Attention:  Notices
E-mail:  notices@loancorecapital.com

 

65

--------------------------------------------------------------------------------



 

with a copy to:

 

Winstead PC

201 North Tryon Street

Suite 2000

Charlotte, North Carolina  28202

Attention:  Christian G. Beltz, Esq.

Facsimile No.:  704.339.1701

E-mail:  cbeltz@winstead.com

 

If to Borrower:

 

Peace Coliseum, LLC

799 W. Coliseum Way

Midvale, Utah  84047

Attention:  General Counsel

 

with a copy to:

 

Parr Brown Gee & Loveless

101 South 200 East

Suite 700

Salt Lake City, Utah  84111

Attention:  Lamont Richardson, Esq.

 

A notice shall be deemed to have been given:  (a) in the case of hand delivery,
at the time of delivery; (b) in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; (c) in the case of
overnight delivery, upon the first attempted delivery on a Business Day; (d) in
the case of facsimile, upon the confirmation of delivery of such facsimile
transmission; or (e) in the case of e-mail, upon the confirmation of delivery of
such e-mail.

 

6.2          Borrower Notices and Deliveries.  Borrower shall:  (a) give prompt
written notice to Lender of:  (i) any litigation, governmental proceedings or
claims or investigations pending or threatened in writing against Borrower or
Sole Member which could reasonably be expected to have a Material Adverse
Effect; (ii) any Material Adverse Effect, or of the occurrence of any Default or
Event of Default of which Borrower has knowledge; and (b) furnish and provide to
Lender:  (i) any Securities and Exchange Commission or other public filings, if
any, of Borrower, Sole Member, Manager, or any Affiliate of any of the foregoing
within two (2) Business Days of such filing; and (ii) all instruments,
documents, boundary surveys, footing or foundation surveys, certificates, plans
and specifications, appraisals, title and other insurance reports and
agreements, reasonably requested, from time to time, by Lender.  In addition,
after request by Lender (but no more frequently than twice in any year),
Borrower shall furnish to Lender (A) within ten (10) days, a certificate
addressed to Lender, its successors and assigns reaffirming all representations
and warranties of Borrower set forth in the Loan Documents as of the date
requested by Lender or, to the extent of any changes to any such representations
and warranties, so stating such changes, and (B) within thirty (30) days, tenant
estoppel certificates

 

66

--------------------------------------------------------------------------------



 

addressed to Lender, its successors and assigns from each tenant at the Property
substantially in the same form and subtance as delivered in connection with the
Loan.

 

6.3          Financial Reporting.

 

6.3.1       Bookkeeping.  Borrower shall keep on a calendar year basis, in
accordance with GAAP (provided that, in addition to GAAP compliant statements,
Borrower shall prepare statements adjusted to show actual rents as scheduled to
be received and not straight-lined), proper and accurate books, records and
accounts reflecting all of the financial affairs of Borrower and all items of
income and expense and any services, Equipment or furnishings provided in
connection with the operation of the Property.  Lender shall have the right from
time to time during normal business hours upon reasonable notice to examine such
books, records and accounts at the office of Borrower or other Person
maintaining them, and to make such copies or extracts thereof as Lender shall
desire.  After an Event of Default, Borrower shall pay any costs incurred by
Lender to examine such books, records and accounts, as Lender shall determine to
be necessary or appropriate in the protection of Lender’s interest.

 

6.3.2       Annual Reports.  Borrower shall furnish to Lender annually, within
120 days after each calendar year, a complete copy of Borrower’s annual
financial statements audited by a “big four” accounting firm or another
independent certified public accountant (accompanied by an unqualified opinion
from such accounting firm or other independent certified public accountant)
reasonably acceptable to Lender, each in accordance with GAAP and containing
balance sheets and statements of profit and loss for Borrower and the Property
in such detail as Lender may request.  Such financial statements:  (a) shall be
in form and substance satisfactory to Lender, (b) shall set forth the financial
condition and the income and expenses for the Property for the immediately
preceding calendar year, including statements of annual Net Operating Income as
well as (i) a list of tenants, if any, occupying more than twenty percent (20%)
of the rentable space of the Property, (ii) a breakdown showing (A) the year in
which each Lease then in effect expires, (B) the percentage of rentable space
covered by such Lease and (C) the percentage of base rent with respect to which
Leases shall expire in each such year, expressed both on a per year and a
cumulative basis and (c) shall be accompanied by an Officer’s Certificate
(substantially in accordance with the form attached as Schedule 14-1 hereto)
certifying (i) that such statement is true, correct, complete and accurate in
all material respects and presents fairly the financial condition of the
Property as of the date of such report and has been prepared in accordance with
GAAP, (ii) to Borrower’s knowledge, whether there exists a Default or Event of
Default, and if so, the nature thereof, the period of time it has existed and
the action then being taken to remedy it, (iii) that as of the date of such
Officer’s Certificate, no litigation exists involving Borrower or the Property
in which the amount involved is $500,000 (in the aggregate) and is not covered
by insurance, or, if so, specifying such litigation and the actions being taken
in relation thereto and (iv) the amount by which operating expenses incurred by
Borrower for such period were greater than or less than the operating expenses
reflected in the applicable Annual Budget.  Notwithstanding the foregoing,
annual reporting requirements of Borrower hererin will be deemed satisfied upon
delivering to Lender copies of the Form 10-K of Guarantor within the timeframes
set forth in this Section 6.3.2, so long as:  (1) Guarantor is subject to the
reporting requirements of the Exchange Act, or any successor statute or statutes
thereto, and (2) Guarantor files its financial information with the U.S.
Securities and Exchange

 

67

--------------------------------------------------------------------------------



 

Commission as and when required by the Exchange Act and such financial
information of Guarantor is available to the public.

 

6.3.3       Quarterly Reports.  Borrower shall furnish to Lender within
forty-five (45) days after the end of each calendar quarter the following
items:  (a)  year-to-date operating statements, noting Net Operating Income and
other information necessary and sufficient under GAAP to fairly represent the
financial position and results of operation of the Property during such calendar
quarter, all in form satisfactory to Lender; (b) a balance sheet for such
calendar quarter; (c) a comparison of the budgeted income and expenses and the
actual income and expenses year-to-date for the Property, together with a
detailed explanation of any variances of ten percent (10%) or more between
budgeted and actual amounts for such period and year-to-date; (d) a statement of
the actual Capital Expenses made by Borrower during each calendar quarter as of
the last day of such calendar quarter; (e) a statement that Borrower has not
incurred any indebtedness other than Permitted Indebtedness; (f) an aged
receivables report; and (g) rent rolls identifying the leased premises, names of
all tenants, units leased, monthly rental and all other charges payable under
each Lease, date to which paid, term of Lease, date of occupancy, date of
expiration and a delinquency report for the Property.  Each such statement shall
be accompanied by an Officer’s Certificate (substantially in accordance with the
form attached as Schedule 14-2 hereto) certifying, to the signer’s knowledge,
(i) that such items are true, correct, accurate, and complete in all material
respects and fairly present the financial condition and results of the
operations of Borrower and the Property as of the respective dates thereof in
accordance with GAAP (subject to normal year-end adjustments), (ii) to
Borrower’s knowledge, whether there exists a Default or Event of Default, and if
so, the nature thereof, the period of time it has existed and the action then
being taken to remedy it, (iii) that as of the date of such Officer’s
Certificate, no litigation exists involving Borrower or the Property in which
the amount involved is $500,000 (in the aggregate) or more or in which all or
substantially all of the potential liability is not covered by insurance, or, if
so, specifying such litigation and the actions being taken in relation thereto
and (iv) the amount by which operating expenses incurred by Borrower for such
period were greater than or less than the operating expenses reflected in the
applicable Annual Budget.  Such financial statements shall contain such other
information as shall be reasonably requested by Lender for purposes of
calculations to be made by Lender pursuant to the terms hereof.  Notwithstanding
the foregoing, the quarterly reporting requirements set forth herein (other than
those requirements set forth in subsections (a) and (g) herein which shall
remain an obligation of Borrower) will be deemed satisfied by Borrower upon
delivering to Lender copies of the Form 10-Q of Guarantor within the timeframes
set forth in this Section 6.3.3, so long as:  (1) Guarantor is subject to the
reporting requirements of the Exchange Act, or any successor statute or statutes
thereto, and (2) Guarantor files its financial information with the U.S.
Securities and Exchange Commission as and when required by the Exchange Act and
such financial information of Guarantor is available to the public.

 

6.3.4       Compliance Certificates.  If the Overstock Lease is no longer in
effect, Borrower shall furnish to Lender, within thirty (30) days after the end
of each calendar quarter (and, prior to a Securitization, within ten (10) days
of Lender’s request), a quarterly calculation of the Debt Yield for the
immediately preceding two (2) calendar quarters as of the most recent
Calculation Date (together with such back-up information as Lender shall
require), prepared in the form attached hereto as Schedule 14-3 (or such other
form as required by Lender),

 

68

--------------------------------------------------------------------------------



 

accompanied by an Officer’s Certificate certifying that such statement is true,
correct, complete and accurate.

 

6.3.5       Other Reports.  Borrower shall furnish to Lender, within ten
(10) Business Days after request, such further detailed information with respect
to the operation of the Property and the financial affairs of Borrower, Sole
Member or Manager as may be reasonably requested by Lender or, if a
Securitization has occurred, any applicable Rating Agency.

 

6.3.6       Annual Budget.

 

(a)           Borrower shall prepare and submit (or shall cause Manager to
prepare and submit) to Lender by November 30th of each year during the Term, for
approval by Lender, which approval shall not be unreasonably withheld,
conditioned or delayed, a proposed pro forma budget for the Property for the
succeeding calendar year (the “Annual Budget”, and each Annual Budget approved
by Lender is referred to herein as the “Approved Annual Budget”), and, promptly
after preparation thereof, any revisions to such Annual Budget.  The Annual
Budget shall consist of (i) an operating expense budget showing, on a
month-by-month basis, in reasonable detail, each line item of Borrower’s
anticipated operating income and operating expenses (on a cash and accrual
basis), including amounts required to establish, maintain and/or increase any
monthly payments required hereunder (and once such Annual Budget has been
approved by Lender (or deemed approved), such operating expense budget shall be
referred to herein as the “Approved Operating Budget”); and (ii) a Capital
Expense budget showing, on a month-by-month basis, in reasonable detail, each
line item of anticipated Capital Expenses (and once such Annual Budget has been
approved by Lender (or deemed approved by Lender pursuant to the terms of
Section 6.3.6 hereof), such Capital Expense budget shall be referred to herein
as the “Approved Capital Expense Budget”).  Until such time that any Annual
Budget has been approved by Lender, the prior Approved Annual Budget shall apply
for all purposes hereunder (with such adjustments as reasonably determined by
Lender (including increases for any non-discretionary expenses)).  In no event
will Lender or Servicer be permitted to charge a fee in connection with Lender’s
or Servicer’s review of an Annual Budget.

 

(b)           Lender’s failure to deny any written request by Borrower for
Lender’s approval of the Annual Budget required under this Section 6.3.6 shall
be deemed to constitute Lender’s consent to such Annual Budget provided Borrower
has sent written request to Lender as provided in the following sentence and
Lender has failed to respond to each of the notices required therein in the
time-frame specified therein.  In order to comply with the foregoing notice
requirements to obtain Lender’s deemed approval of the Annual Budget, Borrower
shall provide a copy of such Annual Budget together with a written notice sent
in accordance with Section 6.1 hereof to Lender marked “PRIORITY” and shall
conspicuously state in 14 point or larger bold type “PURSUANT TO SECTION 6.3.6
OF THE LOAN AGREEMENT, THIS IS BORROWER’S FIRST NOTICE OF REQUEST FOR APPROVAL
OF THE ANNUAL BUDGET HEREIN PROVIDED.  IF LENDER DOES NOT DECLINE APPROVAL IN
WRITING OR REQUEST ADDITIONAL INFORMATION IN WRITING WITHIN THIRTY (30) DAYS OF
ITS RECEIPT OF THIS LETTER THE ANNUAL BUDGET SHALL BE DEEMED APPROVED” and if
Lender has failed to so respond by the twentieth (20) day, Borrower shall send a
second notice also marked “PRIORITY” and conspicuously stating in 14 point or
larger bold type “PURSUANT TO SECTION 6.3.6 OF THE LOAN

 

69

--------------------------------------------------------------------------------



 

AGREEMENT, THIS IS BORROWER’S SECOND AND FINAL NOTICE OF REQUEST FOR APPROVAL OF
THE ANNUAL BUDGET HEREIN PROVIDED.  IF LENDER DOES NOT DECLINE APPROVAL IN
WRITING OR REQUEST ADDITIONAL INFORMATION IN WRITING WITHIN TEN (10) DAYS OF ITS
RECEIPT OF THIS LETTER THE ANNUAL BUDGET SHALL BE DEEMED APPROVED.”

 

6.3.7       Additional Operating Expenses.

 

(a)           In the event that Borrower incurs or will incur any operating
expense, including Emergency Expenditures, that is not in the Approved Annual
Budget but is otherwise an Approved Operating Expense (each an “Additional
Operating Expense”), then Borrower shall promptly (but in no event shall
Borrower be required to do so more frequently than monthly) deliver to Lender a
reasonably detailed explanation of such Additional Operating Expense(s) or, with
respect to any such item that is subject to Lender’s approval, such proposed
Additional Operating Expense.  Any Additional Operating Expense submitted to
Lender (and, if required, approved by Lender, which approval shall not be
unreasonably withheld, conditioned or delayed) in accordance with this Agreement
is referred to herein as an “Approved Additional Operating Expense”.  In no
event shall management fees in excess of the Management Fee Cap be paid to
Manager as part of the Approved Additional Operating Expense funds distributed
to Borrower pursuant to Section 3.12(a)(viii) unless expressly approved by
Lender in advance in its sole discretion.

 

(b)           Any funds distributed to Borrower for the payment of Approved
Additional Operating Expenses (including any distribution to Borrower pursuant
to Section 3.12(a)(viii)) shall be used by Borrower only to pay for Approved
Additional Operating Expenses or reimburse Borrower for Approved Additional
Operating Expenses, as applicable.

 

6.3.8       Breach.  If Borrower fails to provide to Lender or its designee any
of the financial statements, certificates, reports or information (the “Required
Records”) required by this Article 6 within thirty (30) days after the date upon
which such Required Record is due, Borrower shall pay to Lender, at Lender’s
option and in its discretion (and without limiting any other rights or remedies
of Lender hereunder), an amount equal to (i) $1,000 with respect to the first
instance a Required Record is not delivered, (ii) $2,000 with respect to the
second instance a Required Record is not delivered, and (iii) thereafter, $2,500
for each Required Record that is not delivered; provided Lender has given
Borrower at least thirty (30) days’ prior notice of such failure.  In addition,
thirty (30) days after Borrower’s failure to deliver any Required Records,
Lender shall have the option (and without limiting any other rights or remedies
of Lender hereunder), upon thirty (30) days’ notice to Borrower to gain access
to Borrower’s books and records and prepare, or have prepared at Borrower’s
expense, any Required Records not delivered by Borrower.

 

70

--------------------------------------------------------------------------------

 



 

7.                                      INSURANCE; CASUALTY; AND CONDEMNATION

 

7.1          Insurance.

 

7.1.1       Coverage.  Borrower, at its sole cost, for the mutual benefit of
Borrower and Lender, shall obtain and maintain or cause to be maintained during
the Term the following policies of insurance:

 

(a)           Property insurance insuring against loss or damage customarily
included under so called “all risk” or “special form” policies including but not
limited to fire, lightning, windstorm(including named storm)/hail, vandalism,
and malicious mischief, boiler and machinery and subject to
Section 7.1.1(m) hereof, coverage for damage or destruction caused by the acts
of “Terrorists”, both foreign and domestic, (or such policies shall have no
exclusion from coverage with respect thereto) and such other insurable hazards
as, under good insurance practices, from time to time are insured against for
other property and buildings similar to the premises in nature, use, location,
height, and type of construction.  Such insurance policy shall also insure for
ordinance of law coverage, coverage for loss to the undamaged portion of the
building, costs of demolition and increased cost of construction in amounts
satisfactory to Lender.  Each such insurance policy shall (i) be in an amount
equal to 100% of the then replacement cost of the Improvements without deduction
for physical depreciation, (ii) have deductibles no greater than $25,000, except
for windstorm which shall be no greater than 5% of the total insurable value per
occurrence, (iii) be paid annually in advance and (iv) be on a replacement cost
basis and contain either no coinsurance or, if coinsurance, an agreed amount
endorsement, and shall cover, without limitation, all tenant improvements and
betterments that Borrower is required to insure on a replacement cost basis. 
Lender shall be named Mortgagee and Lender’s Loss Payable on a Standard
Mortgagee Endorsement.

 

(b)           Flood insurance if any part of the Property is located in an area
now or hereafter designated by the Federal Emergency Management Agency as a
Special Flood Hazard Area, or such other Zone if Lender so requires.  Such
coverage shall (i) be in an amount equal to the maximum limit available through
the National Flood Insurance Program, (ii) include such excess limits in an
amount equal to (A) 100% of the full replacement cost of the Improvements on the
Property (without any deduction for depreciation) or (B) such other amount as
agreed to by Lender and (iii) have deductibles acceptable to Lender.

 

(c)           Commercial general liability insurance, including coverage for
personal injury, bodily injury, death, accident and property damage, and excess
and/or umbrella liability coverage for personal injury, bodily injury, death,
accident and property damage, such insurance providing in combination no less
than containing minimum limits per occurrence of $1,000,000 and $2,000,000 in
the aggregate for any policy year with no deductible or self-insured retention;
together with at least $25,000,000 excess and/or umbrella liability insurance
for any and all claims.  Such excess and/or umbrella liability shall schedule
the auto liability, liquor liability and/or employer’s liability policies, to
the extent such coverages are required.  The policies described in this
subsection shall also include coverage for Terrorism, elevators, escalators,
independent contractors, and contractual liability for insured contracts
(covering, to the maximum extent permitted by law, Borrower’s obligation to
indemnify Lender as required under this Agreement and the other Loan Documents).

 

71

--------------------------------------------------------------------------------



 

(d)           Rental loss and/or business interruption insurance, including
terrorism, in an amount equal to 100% of the projected gross revenues and/or
Rents (less any non-continuing expenses) for a period of at least 18 months. 
The period of indemnification shall include the initial period of restoration,
which is the period of time required to rebuild the Property following a
casualty, and an extended period of indemnity endorsement for a period of 12
months, which provides that after the physical loss to the Property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or until the limit for
such coverage as required above is exhausted, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period.  The
amount of such insurance shall be increased from time to time during the Term as
and when the estimated or actual gross revenues and/or Rents increase.

 

(e)           Comprehensive boiler and machinery insurance covering all
mechanical and electrical equipment against physical damage, rent loss and
improvements loss and covering, without limitation, all tenant improvements and
betterments that Borrower is required to insure pursuant to the lease on a
replacement cost basis and in an amount equal to the full replacement cost of
the Improvements on the Property (without any deduction for depreciation) or
such other amount acceptable to Lender.

 

(f)            Worker’s compensation insurance with respect to any employees of
Borrower, as required by any Legal Requirement and employer’s liability with
minimum limits of $1,000,000 each accident, $1,000,000 each disease per
employee, and $1,000,000 each disease policy limit.

 

(g)           During any period of repair or restoration, and only if the
property and liability coverage forms do not otherwise apply, (i) commercial
general liability and umbrella liability insurance covering claims related to
the repairs or restoration at the Property that are not covered by or under the
terms or provisions of the insurance provided for in Section 7.1.1(c) hereof and
(ii) the insurance provided for in Section 7.1.1(a) hereof, which shall, in
addition to the requirements set forth in such Section, (A) be written on a
builder’s “all-risk” insurance on a completed value, non-reporting form, in an
amount equal to not less than the full insurable value of the Property, against
such risks (including fire and extended coverage and collapse of the
Improvements to agreed limits) as Lender may request, in form and substance and
with deductibles acceptable to Lender and against all risks insured against
pursuant to clauses (a), (b), (d), (e), (h) and (m) of this Section 7.1.1 and
(B) include permission to occupy the Property.

 

(h)           If required by Lender, earthquake insurance (i) with minimum
coverage equivalent to the greater of 1.0x SUL (scenario upper loss) and 1.5x
SEL (scenario expected loss) multiplied by the full replacement cost of the
building plus business income, (ii) having a deductible not in excess of 5% of
the total insurable value of the Property, and (iii) if the Property is legally
nonconforming under applicable zoning ordinances and codes, containing ordinance
of law coverage in amounts as required by Lender.

 

(i)            Insurance against employee dishonesty in an amount acceptable to
Lender (if applicable).

 

72

--------------------------------------------------------------------------------



 

(j)            Commercial auto liability coverage for all owned, non-owned and
hired autos containing minimum limits per occurrence of $1,000,000 (if
applicable).

 

(k)           If liquor is sole from the Property, liquor liability coverage
containing minimum limits of $1,000,000 or in such greater amount as may be
required by applicable Legal Requirements (if applicable).

 

(l)            Such other insurance or higher limits (including environmental
liability insurance, earthquake insurance and mine subsidence insurance) as may
from time to time be reasonably required by Lender in order to protect its
interests.

 

(m)          Notwithstanding anything in Section 7.1.1(a) hereof to the
contrary, Borrower shall be required to obtain and maintain coverage in its
property insurance Policy (or by a separate Policy), its Loss of Rents/Business
Interruption coverage, and its Liability policies against loss or damage by
terrorist acts, both foreign and domestic, in an amount equal to 100% of the
“Full Replacement Cost” of the Property plus the rental loss and/or business
interruption insurance required in Section 7.1.1(d) hereof provided that such
coverage is available.  Borrower shall obtain the coverage required under this
Section 7.1.1(m) from a carrier which otherwise satisfies the rating criteria
specified in Section 7.1.2 hereof (a “Qualified Carrier”) or in the event that
such coverage is not available from a Qualified Carrier, Borrower shall obtain
such coverage from the highest rated insurance company providing such coverage. 
In the event that such coverage with respect to terrorist acts is not included
as part of the “all risk” property policy required by Section 7.1.1(a) hereof,
Borrower shall, nevertheless be required to obtain coverage for terrorism (as
standalone coverage) in an amount equal to 100% of the “Full Replacement Cost”
of the Property plus the rental loss and/or business interruption coverage under
Section 7.1.1(d) hereof provided that such coverage is available.

 

7.1.2       Policies.  All policies of insurance (the “Policies”) required
pursuant to Section 7.1.1 hereof shall:  (a) be issued by companies approved by
Lender and authorized to do business in the State, with a claims paying ability
rating of “A” or better by S&P and “A2” or better by Moody’s (to the extent
Moody’s rates the Securities and rates the applicable insurance company), and a
rating of “A:X” or better in the current Best’s Insurance Reports; (b) name
(i) Borrower as a named insured on all Policies, and (ii) Lender and its
successors and/or assigns as their interest may appear as the mortgagee/lender’s
loss payable (in the case of property insurance and business interruption/loss
of rents coverage) and an additional insured (in the case of liability
insurance); (c) contain (in the case of property insurance) a Non-Contributory
Standard Mortgagee Clause/Lender’s Loss Payable Endorsement, or their
equivalents, naming Lender as the person to which all payments made by such
insurance company shall be paid; (d) with respect to property (including
business interruption/loss of rents), commercial general liability and
excess/umbrella liability policies, contain a waiver of subrogation in favor of
Lender; (e) with respect to property policies (including business
interruption/loss of rents), contain such provisions as Lender deems reasonably
necessary or desirable to protect its interest, including (i) endorsements
providing that neither Borrower, Lender nor any other party shall be a
co-insurer under the Policies, (ii) that Lender shall receive at least thirty
(30) days’ prior written notice of cancellation of any of the property Policies,
except ten (10) days’ notice for cancellation due to non-payment of premium;
provided that, with respect to liability Policies, such notice shall also be
provided to the extent available; however, if not available, Borrower

 

73

--------------------------------------------------------------------------------



 

shall provide the required notice to Lender, (iii) that such policy shall not
contain any provision that would make the Lender liable for any premiums and
commissions, provided that the policy need not waive the requirement that the
premium be paid in order to effect continuation of coverage if the policy will
be cancelled due to non-payment of premium and (iv) providing that Lender is
permitted to make payments to effect the continuation of such policy upon notice
of cancellation due to non-payment of premiums; (f) in the event any property
insurance policy shall contain breach of warranty provisions, such policy shall
provide that with respect to the interest of Lender, such insurance policy shall
not be invalidated by and shall insure Lender regardless of (i) any act, failure
to act or negligence of or violation of warranties, declarations or conditions
contained in such policy by any named insured, (ii) the occupancy or use of the
premises for purposes more hazardous than permitted by the terms thereof, or
(iii) any foreclosure or other action or proceeding taken by Lender pursuant to
any provision of the Loan Documents; and (g) be satisfactory in form and
substance to Lender and approved by Lender as to amounts, form, risk coverage,
deductibles, loss payees and insureds and complete copies thereof delivered to
Lender.  In the event of foreclosure or other transfer of title, Borrower agrees
that all proceeds payable thereunder pertaining to the Property shall thereupon
vest in the purchaser at such foreclosure or in Lender or other transferee in
the event of such other transfer of title.  Borrower shall pay the premiums for
such Policies (the “Insurance Premiums”) as the same become due and payable and
furnish to Lender evidence of the renewal of each of the Policies together with
(unless such Insurance Premiums have been paid by Lender pursuant to Section 3.4
hereof) receipts for or other evidence of the payment of the Insurance Premiums
reasonably satisfactory to Lender.  If Borrower does not furnish such evidence
and receipts at least thirty (30) days prior to the expiration of any expiring
Policy, then Lender may, but shall not be obligated to, procure such insurance
and pay the Insurance Premiums therefor, and Borrower shall reimburse Lender for
the cost of such Insurance Premiums promptly on demand, with interest accruing
at the Default Rate.  Borrower shall deliver to Lender a complete copy of each
Policy within thirty (30) days after its effective date.  Within thirty (30)
days after request by Lender, Borrower shall obtain such increases in the
amounts of coverage required hereunder as may be reasonably requested by Lender,
taking into consideration changes in the value of money over time, changes in
liability laws, changes in prudent customs and practices, and the like.  Lender
agrees that the Policies may be in the form of a blanket policy provided that
(A) such policy otherwise meets the requirements set forth herein this
Section 7.1, (B) Lender shall be satisfied by evidence required by Lender that
the blanket policy provides the same protection as would a separate Policy
insuring only the Property in accordance with the terms of this Agreement and
(C) Borrower shall, upon written request of Lender, provide Lender with a
complete schedule of locations and values for properties associated with such
blanket policy (any such blanket policy that satisfies the foregoing conditions,
an “Acceptable Blanket Policy”).

 

7.1.3       Overstock Insurance.  Notwithstanding the foregoing provisions of
this Section 7.1, and subject to the satisfaction of the conditions set forth
below, Borrower may rely on Overstock maintaining all or a portion of the
insurance coverage required by this Section to the extent (i) the Overstock
Lease is in full force and effect and no default has occurred thereunder,
(ii) Overstock has provided third-party insurance which satisfies the provisions
of this Section, (iii) the Overstock Lease provides it will remain in full force
and effect following a Casualty or to the extent such Overstock Lease is
terminated following any Casualty, the applicable insurance proceeds will be
deposited with Borrower and/or Lender, (iv) (A) Lender is named as a mortgagee
and a loss payee, as required pursuant to this Section, on Overstock’s

 

74

--------------------------------------------------------------------------------



 

property policies and as additional insured on Overstock’s general liability and
umbrella liability coverages required pursuant to this Section, and (B) Borrower
is named as an additional named insured on each of the property, general
liability and umbrella liability Policies maintained by Overstock, and
(v) Borrower shall have provided to Lender no less frequently than annually
prior to renewal of such coverage maintained by Overstock evidence satisfactory
to Lender in its sole discretion that Overstock maintains insurance in
accordance with this Section.  For purposes of clarification, if the conditions
above are not satisfied, Borrower shall, at its sole cost and expense, promptly
procure and maintain either (x) “primary” insurance coverage in the event that
Overstock, under the Overstock Lease does not provide the applicable insurance
coverage required herein this Section or (y) “excess and contingent” insurance
coverage, in the event that Overstock under the Overstock Lease does not have
sufficient insurance coverage to meet the requirements in this Section, in each
case, over and above any other valid and collectible coverage then in existence,
as shall be necessary to bring the insurance coverage for the Property into full
compliance with all of the terms and conditions of this Section.  In evaluating
the sufficiency of all insurance provided with respect to the requirements of
this Section, whether such insurance is provided by Borrower or Overstock,
Lender (or the loan servicer) shall have the discretion, but not the obligation,
to allow that Borrower only maintain “excess and contingent” insurance coverage
over and above any other valid and collectible coverage then-in existence.

 

7.2          Casualty.

 

7.2.1       Notice; Restoration.  If the Property is damaged or destroyed, in
whole or in part, by fire or other casualty (a “Casualty”), Borrower shall give
prompt notice thereof to Lender.  Following the occurrence of a Casualty,
Borrower, regardless of whether insurance proceeds are available, shall promptly
proceed to restore, repair, replace or rebuild the Property in accordance with
Legal Requirements to be of at least equal value and of substantially the same
character as prior to such damage or destruction.

 

7.2.2       Settlement of Proceeds.  If a Casualty covered by any of the
Policies (an “Insured Casualty”) occurs where the loss does not exceed the
Restoration Threshold, provided no Event of Default has occurred and is
continuing, Borrower may settle and adjust any claim without the prior consent
of Lender, provided that such adjustment is carried out in a competent and
timely manner, and Borrower is hereby authorized to collect and receipt for the
insurance proceeds (the “Proceeds”).  In the event of an Insured Casualty where
the loss equals or exceeds the Restoration Threshold (a “Significant Casualty”),
Lender may, in its reasonable discretion, settle and adjust any claim without
the consent of Borrower and agree with the insurer(s) on the amount to be paid
on the loss, and the Proceeds shall be due and payable solely to Lender and held
by Lender in the Casualty/Condemnation Subaccount and disbursed in accordance
herewith.  If Borrower or any party other than Lender is a payee on any check
representing Proceeds with respect to a Significant Casualty, Borrower shall
immediately endorse, and cause all such third parties to endorse, such check
payable to the order of Lender.  Borrower hereby irrevocably appoints Lender as
its attorney-in-fact, coupled with an interest, to endorse such check payable to
the order of Lender.  The reasonable out-of-pocket expenses incurred by Lender
in the settlement, adjustment and collection of the Proceeds shall become part
of the Debt and shall be reimbursed by Borrower to Lender upon demand. 
Notwithstanding anything to the contrary contained herein, if in connection with
a Casualty any insurance carrier makes a payment under a

 

75

--------------------------------------------------------------------------------



 

property insurance Policy that Borrower proposes be treated as business or
rental interruption insurance, then, notwithstanding any designation (or lack of
designation) by the insurance carrier as to the purpose of such payment, as
between Lender and Borrower, such payment shall not be treated as business or
rental interruption insurance proceeds unless Borrower has demonstrated to
Lender’s satisfaction that the remaining net Proceeds that will be received from
the property insurance carriers are sufficient to pay 100% of the cost of fully
restoring the Improvements or, if such net Proceeds are to be applied to repay
the Debt in accordance with the terms hereof, that such remaining net Proceeds
will be sufficient to pay the Debt in full.

 

7.3          Condemnation.

 

7.3.1       Notice; Restoration.  Borrower shall promptly give Lender written
notice of the actual or written threat of the commencement of any condemnation
or eminent domain proceeding affecting the Property (a “Condemnation”) and shall
deliver to Lender copies of any and all papers served in connection with such
Condemnation.  Following the occurrence of a Condemnation, Borrower, regardless
of whether an Award is sufficent, shall promptly proceed to restore, repair,
replace or rebuild the Property in accordance with Legal Requirements to be as
nearly as possible restored to the same condition that existed prior to such
Condemnation.

 

7.3.2       Collection of Award.  Lender is hereby irrevocably appointed as
Borrower’s attorney-in-fact, coupled with an interest, with exclusive power to
collect, receive and retain any award or payment in respect of a Condemnation
(an “Award”) and to make any compromise, adjustment or settlement in connection
with such Condemnation; provided that, with respect to any Condemnation where
the Award is less than the Restoration Threshold, so long as no Event of Default
shall be continuing, Borrower may make any compromise, adjustment or settlement
in connection with such Condemnation with the prior consent of Lender, which
consent shall not be unreasonably withheld, conditioned, or delayed. 
Notwithstanding any Condemnation (or any transfer made in lieu of or in
anticipation of such Condemnation), Borrower shall continue to pay the Debt at
the time and in the manner provided for in the Loan Documents, and the Debt
shall not be reduced unless and until any Award shall have been actually
received and applied by Lender to expenses of collecting the Award and to
discharge of the Debt. Lender shall not be limited to the interest paid on the
Award by the condemning authority but shall be entitled to receive out of the
Award interest at the Interest Rate.  If the Property is sold, through
foreclosure or otherwise, prior to the receipt by Lender of such Award, Lender
shall have the right, whether or not a deficiency judgment on the Note shall be
recoverable or shall have been sought, recovered or denied, to receive all or a
portion of the Award sufficient to pay the Debt.  Borrower shall cause any Award
that is payable to Borrower to be paid directly to Lender.  Lender shall hold
such Award in the Casualty/Condemnation Subaccount and disburse such Award in
accordance with the terms hereof.

 

7.4          Application of Proceeds or Award.

 

7.4.1       Application to Restoration.  If an Insured Casualty or a
Condemnation occurs where:

 

(a)           the loss is in an aggregate amount less than fifteen percent (15%)
of the original Principal;

 

76

--------------------------------------------------------------------------------



 

(b)           in the reasonable judgment of Lender, the Property can be restored
within six (6) months, and prior to six (6) months before the Stated Maturity
Date, and prior to the expiration of the rental or business interruption
insurance with respect thereto, to the Property’s pre-existing condition and
utility as existed immediately prior to such Insured Casualty or Condemnation,
and to an economic unit not less valuable and not less useful than the same was
immediately prior to the Insured Casualty or Condemnation, and after such
restoration will adequately secure the Debt;

 

(c)           less than (i) thirty percent (30%), in the case of an Insured
Casualty or (ii) fifteen percent (15%), in the case of a Condemnation, of the
rentable area of the Improvements has been damaged, destroyed or rendered
unusable as a result of such Insured Casualty or Condemnation;

 

(d)           Leases demising in the aggregate at least sixty-five percent (65%)
of the total rentable space in the Property and in effect as of the date of the
occurrence of such Insured Casualty or Condemnation remain in full force and
effect during and after the completion of the Restoration (hereinafter defined);
and

 

(e)           no Default or Event of Default shall have occurred and be then
continuing,

 

then the Proceeds or the Award, as the case may be (after reimbursement of any
reasonable out-of-pocket expenses incurred by Lender), shall be applied to
reimburse Borrower for the cost of restoring, repairing, replacing or rebuilding
the Property (the “Restoration”), in the manner set forth herein.  Borrower
shall commence and diligently prosecute, or cause to be commenced and diligently
prosecuted, such Restoration.  Notwithstanding the foregoing, in no event shall
Lender be obligated to apply the Proceeds or Award to reimburse Borrower for the
cost of Restoration unless, in addition to satisfaction of the foregoing
conditions, both (i) Borrower shall pay (and if required by Lender, Borrower
shall deposit with Lender in advance, provided, if such Restoration is being
paid by Overstock, no such deposit will be required) all costs of such
Restoration in excess of the net amount of the Proceeds or the Award made
available pursuant to the terms hereof and (ii) Lender shall have received
evidence reasonably satisfactory to it that during the period of the
Restoration, the Rents (inclusive of amounts paid for rental loss) will be at
least equal to the sum of the operating expenses and Debt Service and other
reserve payments required hereunder, as reasonably determined by Lender.

 

7.4.2       Application to Debt.

 

(a)           Except as provided in Section 7.4.1 hereof, any Proceeds and/or
Award may, at the option of Lender, be applied to the payment of (i) accrued but
unpaid interest on the Note, (ii) the unpaid Principal and (iii) other charges
due under the Note and/or any of the other Loan Documents, or applied to
reimburse Borrower for the cost of any Restoration, in the manner set forth in
Section 7.4.3 hereof.  Any prepayment of the Loan made pursuant to this
Section 7.4.2 shall be without any Yield Maintenance Premium, unless an Event of
Default has occurred and is continuing at the time the Proceeds are received
from the insurance company or the Award is received from the condemning
authority, as the case may be, in which event Borrower shall pay to Lender an
additional amount equal to the Yield Maintenance Premium, if any, that may be
required with respect to the amount of the Proceeds or Award applied to the

 

77

--------------------------------------------------------------------------------



 

unpaid Principal.  Provided that no Event of Default is continuing, if Lender
elects to make a prepayment from the Proceeds or Award, Borrower may, within one
hundred twenty (120) days of Lender’s election to so make such
Casualty/Condemnation Prepayment, upon prior written notice to Lender, prepay
the entire remaining principal balance of the Loan without payment of the Yield
Maintenance Premium or any other fee, payment or penalty and without being
required to defease the Loan; provided, however, that together with such
prepayment, Borrower shall also pay to Lender all accrued and unpaid interest
and all other sums due and payable under the Loan Documents.

 

(b)           Notwithstanding the foregoing provisions of this Section 7.4, if
the Loan is included in a REMIC Trust and, immediately following a release of
any portion of the Lien of the Mortgage following a Casualty or Condemnation
(but taking into account any proposed Restoration of the remaining Property),
the ratio of the unpaid principal balance of the Loan to the value of the
remaining Property is greater than 125% (such value to be determined by Lender
by any commercially reasonable method permitted to a REMIC Trust; and which
shall exclude the value of personal property or going concern value, if any),
the principal balance of the Loan must be paid down by an amount equal to the
least of the following amounts:  (i) the net Award (after payment of Lender’s
costs and expenses and any other fees and expenses that have been approved by
Lender); (ii) the fair market value of the released property at the time of the
release; or (iii) an amount such that the loan-to-value ratio of the Loan (as so
determined by Lender) does not increase after the release, unless Lender
receives an opinion of counsel that if such amount is not paid, the applicable
Securitization will not fail to maintain its status as a REMIC Trust as a result
of the related release of such portion of the Lien of the Mortgage.  If and to
the extent the preceding sentence applies, only such amount of the net Award, if
any, in excess of the amount required to pay down the principal balance of the
Loan may be released for purposes of Restoration or released to Borrower as
otherwise expressly provided in this Section 7.4.  Additionally, if an Event of
Default is continuing, then Borrower shall pay to Lender, with respect to any
payment of the Debt pursuant to this Section 7.4.2(b), an additional amount
equal to the Yield Maintenance Premium; provided, however, that if an Event of
Default is not continuing, then the Yield Maintenance Premium shall not be
payable.

 

7.4.3       Procedure for Application to Restoration.  If Borrower is entitled
to reimbursement out of the Proceeds or an Award held by Lender, such Proceeds
or Award shall be disbursed from time to time and on a work in progress basis
from the Casualty/Condemnation Subaccount upon Lender being furnished with
(a) evidence satisfactory to Lender of the estimated cost of completion of the
Restoration, (b) a fixed price or guaranteed maximum cost construction contract
for Restoration satisfactory to Lender, (c) prior to the commencement of
Restoration, all immediately available funds in addition to the Proceeds or
Award that in Lender’s judgment are required to complete the proposed
Restoration, (d) such architect’s certificates, waivers of lien, contractor’s
sworn statements, title insurance endorsements, bonds, plats of survey, permits,
approvals, licenses and such other documents and items as Lender may reasonably
require and approve, and (e) all plans and specifications for such Restoration,
such plans and specifications to be approved by Lender prior to commencement of
any work.  Lender may, at Borrower’s expense, retain a Construction Consultant
to review and approve all requests for disbursements, which approval shall also
be a condition precedent to any disbursement.  No payment made prior to the
final completion of the Restoration shall exceed ninety-five percent (95%) of
the value of the work performed from time to time; funds other than the Proceeds
or

 

78

--------------------------------------------------------------------------------



 

Award shall be disbursed prior to disbursement of such Proceeds or Award; and at
all times, the undisbursed balance of such Proceeds or Award remaining in the
hands of Lender, together with funds deposited for that purpose or irrevocably
committed to the satisfaction of Lender by or on behalf of Borrower for that
purpose, shall be at least sufficient in the reasonable judgment of Lender to
pay for the cost of completion of the Restoration, free and clear of all Liens
or claims for Lien.  Provided no Event of Default then exists, any surplus that
remains out of the Proceeds held by Lender after payment of such costs of
Restoration shall be deposited into the Cash Management Account as if Rents and
disbursed pursuant to Section 3.12 hereof.  Provided no Event of Default then
exists, any surplus that remains out of the Award received by Lender after
payment of such costs of Restoration shall be retained by Lender and promptly
applied to payment of the Debt (e.g., no such funds will be permitted to be held
in escrow or otherwise retained by lender without being applied to the Loan) or
returned to Borrower.

 

8.                                      DEFAULTS

 

8.1          Events of Default.  An “Event of Default” shall exist with respect
to the Loan if any of the following shall occur:

 

(a)           any portion of the Debt is not paid when due or Borrower shall
fail to pay when due any payment required under Sections 3.3, 3.4, 3.5, 3.6,
3.8, or 3.10 hereof; provided, however, if, during a Cash Sweep Period, adequate
funds are available in the Cash Management Account or Clearing Account for any
payments pursuant to Section 3.12(a) hereof, or Sections 3.3, 3.4, 3.5, or 3.6
hereof, and Lender is otherwise obligated to (and has the right to) apply such
amounts on deposit in the Cash Management Account to payment pursuant to
Section 3.12(a) hereof or to the appropriate Subaccounts, the failure by Cash
Management Bank to allocate such funds for such payment pursuant to
Section 3.12(a) hereof or into the appropriate Subaccounts shall not constitute
an Event of Default hereunder;

 

(b)           any of the Property Taxes are not paid prior to delinquency
(unless, with respect to Real Estate Taxes, Lender is paying such Real Estate
Taxes pursuant to Section 3.3 hereof, sufficient funds are in the Tax Subaccount
to make such payment, Lender is otherwise obligated to (and has the right to)
make such payments, and Lender has failed to make such payments, subject to
Borrower’s right to contest Property Taxes in accordance with Section 5.2
hereof;

 

(c)           the Policies are (i) not kept in full force and effect (unless,
with respect to Insurance Premiums, Lender is paying such Insurance Premiums
pursuant to Section 3.4 hereof, sufficient funds are in the Insurance Subaccount
to make such payment, Lender is otherwise obligated to (and has the right to)
pay for such Insurance Premiums, and Lender has failed to make such payments) or
(ii) not delivered to Lender upon request;

 

(d)           a Transfer other than a Permitted Transfer occurs;

 

(e)           any certification, representation or warranty made by Borrower or
Guarantor herein or in any other Loan Document, or in any report, certificate,
financial statement or other instrument, agreement or document furnished by
Borrower or Guarantor in connection

 

79

--------------------------------------------------------------------------------



 

with any Loan Document, shall be false or misleading in any material respect as
of the date the representation or warranty was made;

 

(f)            Borrower, Sole Member or Guarantor shall make an assignment for
the benefit of creditors;

 

(g)           a receiver, liquidator or trustee shall be appointed for Borrower,
Sole Member or Guarantor; or Borrower, Sole Member or Guarantor shall be
adjudicated a bankrupt or insolvent; or any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, Borrower, Sole Member or Guarantor, as the case may be; or any proceeding
for the dissolution or liquidation of Borrower, Sole Member or Guarantor shall
be instituted; provided, however, if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by Borrower, Sole Member or
Guarantor, as the case may be, only upon the same not being discharged, stayed
or dismissed within sixty (60) days;

 

(h)           Borrower breaches any covenant contained in
(i) Sections 5.12.1(i) through (v), 5.15, 5.22, 5.25, 5.27 or 5.28 hereof, or
(ii) Section 5.13 hereof (provided, however, with respect to a breach of any
covenant in Section 5.13 hereof, such breach shall not constitute an Event of
Default if such breach (A) was inadvertent, immaterial and non-recurring and
(B) is curable and Borrower promptly cures same within ten (10) Business Days
after the earlier to occur of (x) the discovery of such breach by Borrower or
(y) receipt of notice from Lender);

 

(i)            except as expressly permitted hereunder, the alteration,
improvement, demolition or removal of all or any portion of the Improvements
without the prior written consent of Lender;

 

(j)            an Event of Default as defined or described elsewhere in this
Agreement or in any other Loan Document occurs; or any other event shall occur
or condition shall exist, if the effect of such event or condition is to
accelerate or to permit Lender to accelerate the maturity of any portion of the
Debt;

 

(k)           a default occurs under any term, covenant or provision set forth
herein or in any other Loan Document which specifically contains a notice
requirement or grace period and such notice has been given and such grace period
has expired;

 

(l)            any of the assumptions contained in any substantive
non-consolidation opinion, delivered to Lender by Borrower’s counsel in
connection with the Loan or otherwise hereunder, were not true and correct in
any material respect as of the date of such opinion or thereafter became untrue
or incorrect in any material respect;

 

(m)          Guarantor breaches any of the financial covenants set forth in
Section 6 of the Guaranty;

 

(n)           a breach by any Mezzanine Borrower of the “special purpose entity”
covenants contained the applicable Mezzanine Loan Documents; or

 

80

--------------------------------------------------------------------------------



 

(o)           a default shall be continuing under any of the other terms,
covenants or conditions of this Agreement or any other Loan Document not
otherwise specified in this Section 8.1, for ten (10) days after notice to
Borrower (and Guarantor, if applicable) from Lender, in the case of any default
which can be cured by the payment of a sum of money, or for thirty (30) days
after notice from Lender in the case of any other default; provided, however,
that if such non-monetary default is susceptible of cure but cannot reasonably
be cured within such thirty (30)-day period, and Borrower (or Guarantor, if
applicable) shall have commenced to cure such default within such thirty
(30)-day period and thereafter diligently and expeditiously proceeds to cure the
same, such thirty (30)-day period shall be extended for an additional period of
time as is reasonably necessary for Borrower (or Guarantor, if applicable) in
the exercise of due diligence to cure such default, such additional period not
to exceed ninety (90) days.

 

8.2          Remedies.

 

8.2.1       Acceleration.  Upon the occurrence and during the continuance of an
Event of Default (other than an Event of Default described in Sections 8.1(f) or
(g) hereof), in addition to any other rights or remedies available to it
pursuant to the Loan Documents or at law or in equity, Lender may take such
action, without notice or demand (and Borrower hereby expressly waives any such
notice or demand), that Lender deems advisable to protect and enforce its rights
against Borrower and in and to the Property; including declaring the Debt to be
immediately due and payable (including unpaid interest, Default Rate interest,
Late Payment Charges, Yield Maintenance Premium and any other amounts owing by
Borrower), without notice or demand; and upon any Event of Default described in
Sections 8.1(f) or (g) hereof, the Debt (including unpaid interest, Default Rate
interest, Late Payment Charges, Yield Maintenance Premium and any other amounts
owing by Borrower) shall immediately and automatically become due and payable,
without notice or demand, and Borrower hereby expressly waives any such notice
or demand, anything contained in any Loan Document to the contrary
notwithstanding.

 

8.2.2       Remedies Cumulative.  Upon the occurrence and during the continuance
of an Event of Default, all or any one or more of the rights, powers, privileges
and other remedies available to Lender against Borrower under the Loan Documents
or at law or in equity may be exercised by Lender at any time and from time to
time, whether or not all or any of the Debt shall be declared, or be
automatically, due and payable, and whether or not Lender shall have commenced
any foreclosure proceeding or other action for the enforcement of its rights and
remedies under any of the Loan Documents.  Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth in the Loan Documents.  Without limiting the
generality of the foregoing, Borrower agrees that if an Event of Default is
continuing, (a) to the extent permitted by applicable law, Lender is not subject
to any “one action” or “election of remedies” law or rule, and (b) all Liens and
other rights, remedies or privileges provided to Lender shall remain in full
force and effect until Lender has exhausted all of its remedies against the
Property, the Mortgage has been foreclosed, the Property has been sold and/or
otherwise realized upon in satisfaction of the Debt or the Debt has been paid in
full.  To the extent permitted by applicable law, nothing contained in any Loan
Document shall be

 

81

--------------------------------------------------------------------------------



 

construed as requiring Lender to resort to any portion of the Property for the
satisfaction of any of the Debt in preference or priority to any other portion,
and Lender may seek satisfaction out of the entire Property or any part thereof.

 

8.2.3       Severance.

 

(a)           During the continuance of an Event of Default, Lender shall have
the right from time to time to partially foreclose the Mortgage in any manner
and for any amounts secured by the Mortgage in a manner permitted by applicable
law then due and payable as determined by Lender, including the following
circumstances: (i) in the event Borrower defaults beyond any applicable grace
period in the payment of one or more scheduled payments of Principal and
interest, Lender may foreclose the Mortgage to recover such delinquent payments;
or (ii) in the event Lender elects to accelerate less than the entire
outstanding principal balance of the Loan, Lender may foreclose the Mortgage to
recover so much of the principal balance of the Loan as Lender may accelerate
and such other sums secured by the Mortgage as Lender may elect. 
Notwithstanding one or more partial foreclosures, the Property shall remain
subject to the Mortgage to secure payment of the sums secured by the Mortgage
and not previously recovered.

 

(b)           During the continuance of an Event of Default, Lender shall have
the right from time to time to sever the Note and the other Loan Documents into
one or more separate notes, mortgages and other security documents in such
denominations and priorities of payment and liens as Lender shall determine for
purposes of evidencing and enforcing its rights and remedies provided
hereunder.  Borrower shall execute and deliver to Lender from time to time,
promptly after the request of Lender, a severance agreement and such other
documents as Lender shall request in order to effect the severance described in
the preceding sentence, all in form and substance reasonably satisfactory to
Lender, provided any such obligations shall not materially increase Borrower’s
obligations nor materially decrease Borrower’s rights under the Loan Documents. 
Borrower hereby absolutely and irrevocably appoints Lender as its true and
lawful attorney, coupled with an interest, in its name and stead to make and
execute all documents necessary or desirable to effect such severance in
accordance with the provisions hereof, Borrower ratifying all that such attorney
shall do by virtue thereof.

 

8.2.4       Delay.  No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default, or the granting of any indulgence or
compromise by Lender shall impair any such remedy, right or power hereunder or
be construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient.  A waiver
of one Default or Event of Default shall not be construed to be a waiver of any
subsequent Default or Event of Default or to impair any remedy, right or power
consequent thereon.  Notwithstanding any other provision of this Agreement,
Lender reserves the right to seek a deficiency judgment or preserve a deficiency
claim in connection with the foreclosure of the Mortgage to the extent necessary
to foreclose on all or any portion of the Property, the Rents, the Cash
Management System Accounts or any other collateral.

 

8.2.5       Lender’s Right to Perform.  If Borrower fails to perform any
covenant or obligation contained herein and such failure shall continue beyond
all applicable notice and cure periods, without in any way limiting Lender’s
right to exercise any of its rights, powers or remedies as provided hereunder,
or under any of the other Loan Documents, Lender may, but

 

82

--------------------------------------------------------------------------------



 

shall have no obligation to, perform, or cause performance of, such covenant or
obligation, and all costs, expenses, liabilities, penalties and fines of Lender
incurred or paid in connection therewith shall be payable by Borrower to Lender
upon demand and if not paid shall be added to the Debt (and to the extent
permitted under applicable laws, secured by the Mortgage and other Loan
Documents) and shall bear interest thereafter at the Default Rate. 
Notwithstanding the foregoing, Lender shall have no obligation to send notice to
Borrower of any such failure.

 

9.                                      SECONDARY MARKET PROVISIONS

 

9.1          Sale of Note and Secondary Market Transaction.

 

9.1.1       General; Borrower Cooperation.

 

(a)           Lender shall have the right at any time and from time to time
(i) to sell or otherwise transfer the Loan or any portion thereof or the Loan
Documents or any interest therein to one or more investors, (ii) to sell
participation interests in the Loan to one or more investors or (iii) to
securitize the Loan or any portion thereof in a single asset securitization or a
pooled loan securitization of rated single or multi-class securities (the
“Securities”) secured by or evidencing ownership interests in the Note and the
Mortgage (each such sale, assignment, participation and/or securitization is
referred to herein as a “Secondary Market Transaction”, and the transactions
referred to in clause (iii) shall be referred to herein as a “Securitization”).

 

(b)           In connection with any Secondary Market Transaction, Borrower
shall use all reasonable efforts and cooperate fully and in good faith with
Lender and otherwise assist Lender in satisfying the market standards to which
Lender customarily adheres or which may be reasonably required in the
marketplace or by the Rating Agencies in connection with any such Secondary
Market Transactions, including:  (i) to (A) provide such financial and other
information with respect to the Property, Borrower and its Affiliates,
Guarantor, Manager and, to the extent Borrower has rights or access thereto, any
tenants of the Property, including, without limitation, the information set
forth on Exhibit A attached hereto, (B) provide business plans, budgets and rent
rolls (including itemized percentages of floor area occupied and percentage of
aggregate base rent for each tenant) relating to the Property and (C) perform or
permit or cause to be performed or permitted such site inspection, appraisals,
surveys, market studies, environmental reviews and reports, engineering reports
and other due diligence investigations of the Property, as may be reasonably
requested from time to time by Lender or, if applicable, the Rating Agencies or
as may be necessary or appropriate in connection with a Secondary Market
Transaction or Exchange Act requirements (the items provided to Lender pursuant
to this clause (i) being called the “Provided Information”), together, if
customary, with appropriate verification of and/or consents to the Provided
Information through letters of auditors or opinions of counsel of independent
attorneys acceptable to Lender and, if applicable, the Rating Agencies;
(ii) cause counsel to render opinions as to non-consolidation and any other
opinion customary in securitization transactions with respect to the Property,
Borrower and its Affiliates, which counsel and opinions shall be reasonably
satisfactory to Lender and, if applicable, the Rating Agencies; (iii) make
updated, as of the closing date of any Secondary Market Transaction,
representations and warranties with respect to the Property, Borrower and the
Loan Documents as are customarily provided in such transactions and as may be
reasonably requested by Lender or, if applicable, the Rating Agencies and
consistent with the facts covered by such

 

83

--------------------------------------------------------------------------------



 

representations and warranties as they exist on the date thereof, including the
representations and warranties made in the Loan Documents; (iv) provide current
certificates of good standing and qualification with respect to Borrower and
Sole Member from appropriate Governmental Authorities; and (v) execute such
amendments to the Loan Documents and Borrower’s organizational documents, as may
be requested by Lender or, if applicable, the Rating Agencies or otherwise to
effect a Secondary Market Transaction, provided that nothing contained in this
sub-clause (v) shall result in a material economic change in the transaction at
any time during the Term, nor materially increase Borrower’s obligations nor
materially decrease Borrower’s rights under the Loan Documents.  Borrower’s
cooperation obligations set forth herein shall continue until the Loan has been
paid in full.

 

(c)           Any information requested in connection with the preparation of
Disclosure Documents for a Securitization, shall be furnished to Lender within
ten (10) Business Days after notice from Lender.

 

(d)           If requested by Lender, Borrower shall provide Lender, promptly,
and in any event within three (3) Business Days following Lender’s request
therefor, with any other or additional financial statements, or financial,
statistical or operating information, as Lender shall reasonably determine to be
required pursuant to Regulation S-K or Regulation S-X, as applicable, Regulation
AB, or any amendment, modification or replacement thereto or other Legal
Requirements relating to a Securitization or as shall otherwise be reasonably
requested by the Lender. All other financial statements shall be certified by
the chief financial officer of Borrower, which certification shall state that
such financial statements meet the requirements set forth in the first sentence
of this paragraph.

 

(e)           If requested by Lender, whether in connection with a
Securitization or at any time thereafter during which the Loan and any Related
Loans are included in a Securitization, Borrower shall provide Lender, promptly
upon request, a list of tenants (including all affiliates of such tenants) that
in the aggregate (1) occupy 10% or more (but less than 20%) of the total floor
area of the improvements or represent 10% or more (but less than 20%) of
aggregate base rent, and (2) occupy 20% or more of the total floor area of the
improvements or represent 20% or more of aggregate base.

 

9.1.2       Use of Information.

 

(a)           Borrower understands that all or any portion of the Provided
Information and the Required Records may be included in disclosure documents in
connection with a Secondary Market Transaction, including a prospectus or
private placement memorandum (each, a “Disclosure Document”) and may also be
included in filings with the Securities and Exchange Commission pursuant to the
Securities Act of 1933, as amended (the “Securities Act”), or the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), or provided or made
available to investors or prospective investors in the Securities, the Rating
Agencies, and service providers or other parties relating to the Secondary
Market Transaction.  If the Disclosure Document is required to be revised,
Borrower shall cooperate with Lender in updating the Provided Information or
Required Records for inclusion or summary in the Disclosure Document or for
other use reasonably required in connection with a Secondary Market Transaction
by providing all current information pertaining to Borrower, Manager and the
Property necessary to

 

84

--------------------------------------------------------------------------------



 

keep the Disclosure Document accurate and complete in all material respects with
respect to such matters.  Borrower understands that the findings and conclusions
of any third-party due diligence report obtained by the Lender, the Issuer or
the Securitization placement agent or underwriter may be made publicly available
if required, and in the manner prescribed, by Section 15E(s)(4)(A) of the
Exchange Act and any rules promulgated thereunder.

 

(b)           In connection with any Secondary Market Transaction, Lender shall
have the right, and Borrower hereby authorizes Lender, to disclose any and all
information in Lender’s possession regarding Borrower, any Guarantor, any
Manager, the Property and/or the Loan in any Disclosure Document, in any
promotional or marketing materials that are prepared by or on behalf of Lender
in connection with such Secondary Market Transaction or in connection with any
oral or written presentation made by or on behalf of Lender, including without
limitation, to any actual or potential investors and any Rating Agencies and
other NRSROs.

 

9.1.3       Borrower’s Obligations Regarding Disclosure Documents.  In
connection with a Disclosure Document, Borrower shall (a) if requested by
Lender, certify in writing that Borrower has examined those portions of such
Disclosure Document, pertaining to Borrower, the Property, Manager and the Loan,
and that, as to factual matters related to Borrower, the Property, Manager or
Loan, such portions do not contain any untrue statement of a material fact or
omit to state a material fact known to Borrower necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading; and (b) indemnify (in a separate instrument of indemnity, if so
requested by Lender) (i) any underwriter, syndicate member or placement agent
(collectively, the “Underwriters”) retained by Lender or its issuing company
affiliate (the “Issuer”) in connection with a Secondary Market Transaction,
(ii) Lender (and for all purposes of this Section 9.1, Lender shall include
LoanCore, its Affiliates, successors and assigns, and their respective officers
and directors) and (iii) the Issuer that is named in the Disclosure Document or
registration statement relating to a Secondary Market Transaction (the
“Registration Statement”), and each of the Issuer’s directors, each of its
officers who have signed the Registration Statement and each person or entity
who controls the Issuer or the Lender within the meaning of Section 15 of the
Securities Act or Section 30 of the Exchange Act (collectively within
clause (iii), the “Lender Group”), and each of its directors and each person who
controls each of the Underwriters, within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act (collectively, the
“Underwriter Group”) for any losses, claims, damages or liabilities (the
“Liabilities”) to which Lender, the Lender Group or the Underwriter Group may
become subject (including reimbursing all of them for any legal or other
expenses actually incurred in connection with investigating or defending the
Liabilities) insofar as the Liabilities arise out of or are based upon (A) any
untrue statement or alleged untrue statement of any material fact related to
Borrower, the Property or Guarantor contained in any of the Provided Information
which Borrower has reviewed and approved or in any of the applicable portions of
such sections of the Disclosure Document applicable to Borrower, Manager,
Guarantor, the Property or the Loan, (B) the omission or alleged omission to
state therein a material fact related to Borrower, Guarantor or the Property and
known to Borrower         required to be stated in the applicable portions of
such sections or necessary in order to make the statements in the applicable
portions of such sections in light of the circumstances under which they were
made, not misleading or (C) a breach of the representations and warranties made
by Borrower in Section 4.8 of this Agreement (Full and Accurate Disclosure);
provided, however, that Borrower shall not be required to indemnify Lender for
any Liabilities relating to untrue

 

85

--------------------------------------------------------------------------------



 

statements or omissions which Borrower identified to Lender in writing at the
time of Borrower’s examination of such Disclosure Document or for any
projections, illegal acts, fraud or intentional misrepresentations made by the
Lender Group, the Issuer, and/or the Underwriter Group or for any information
which Borrower has not received.  Borrower also agrees to reimburse Lender, the
Lender Group, the Issuer and/or the Underwriter Group for any legal or other
expenses reasonably incurred by Lender, the Lender Group, the Issuer and/or the
Underwriter Group in connection with investigating or defending the
Liabilities.  This indemnification provision will be in addition to any
liability which Borrower may otherwise have.  Borrower acknowledges and agrees
that any Person that is included in the Lender Group, the Issuer and/or the
Underwriter Group that is not a direct party to this Agreement shall be deemed
to be a third-party beneficiary to this Agreement with respect to this
Section 9.1.3.  Within five (5) Business Days after Lender’s written request,
Borrower and Guarantor shall execute and deliver to Lender a separate
indemnification and reimbursement agreement in favor of the Lender Group, the
Issuer and the Underwriter Group in form and substance consistent with the
indemnification and reimbursement obligations of Borrower under this
Section 9.1.3.

 

9.1.4       Borrower Indemnity Regarding Filings.  In connection with filings
under the Exchange Act or other reports containing comparable information that
is required to be made “available” to holders of the Securities under Regulation
AB or applicable Legal Requirements, Borrower shall (a) indemnify Lender, the
Lender Group and the Underwriter Group for any Liabilities to which Lender, the
Lender Group or the Underwriter Group may become subject insofar as the
Liabilities arise out of or are based upon the actual omission to state in the
Provided Information of a material fact known to Borrower required to be stated
in the Provided Information, which was provided to and approved by Borrower, in
order to make the statements in the Provided Information, relating to Borrower,
Guarantor and the Property and which has been provided to Borrower for review,
in light of the circumstances under which they were made not misleading and
(b) reimburse Lender, the Lender Group or the Underwriter Group for any legal or
other expenses actually incurred by Lender, Lender Group or the Underwriter
Group in connection with defending or investigating the Liabilities which are
incurred as a result of the actual omission to state in the Provided Information
of a material fact known to Borrower required to be stated in the Provided
Information in order to make the statements in the Provided Information,
relating to Borrower, Guarantor and the Property and which has been provided to
Borrower for review, in light of the circumstances under which they were made
not misleading, except, in each case, arising out of the fraud, illegal acts, or
intentional misrepresentations of the Lender, Lender Group or Underwriter Group.

 

9.1.5       Indemnification Procedure.  Promptly after receipt by an indemnified
party under Section 9.1.3 or Section 9.1.4 hereof of notice of the commencement
of any action for which a claim for indemnification is to be made against
Borrower, such indemnified party shall notify Borrower in writing of such
commencement, but the omission to so notify Borrower will not relieve Borrower
from any liability that it may have to any indemnified party hereunder except to
the extent that failure to notify causes prejudice to Borrower.  If any action
is brought against any indemnified party, and it notifies Borrower of the
commencement thereof, Borrower will be entitled, jointly with any other
indemnifying party, to participate therein and, to the extent that it (or they)
may elect by written notice delivered to the indemnified party promptly after
receiving the aforesaid notice of commencement, to assume the defense thereof
with counsel satisfactory to such indemnified party in its reasonable
discretion.  After notice from Borrower to

 

86

--------------------------------------------------------------------------------



 

such indemnified party under this Section 9.1.5, Borrower shall not be
responsible for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
out-of-pocket costs of investigation; provided, however, if the defendants in
any such action include both Borrower and an indemnified party, and any
indemnified party shall have reasonably concluded that there are any legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to Borrower, then the indemnified party or
parties shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties.  Borrower shall not be liable for the
expenses of more than one separate counsel unless there are legal defenses
available to it that are different from or additional to those available to
another indemnified party.  Without the prior written consent of Lender (which
consent shall not be unreasonably withheld or delayed), Borrower shall not
settle or compromise or consent to the entry of any judgment in any pending or
threatened claim, action, suit or proceeding in respect of which indemnification
may be sought hereunder (whether or not Borrower is an actual or potential party
to such claim, action, suit or proceeding) unless Borrower shall have given
Lender reasonable prior written notice thereof and shall have obtained an
unconditional release of each indemnified party hereunder from all liability
arising out of such claim, action, suit or proceedings.

 

9.1.6       Contribution.  In order to provide for just and equitable
contribution in circumstances in which the indemnity agreement provided for in
Section 9.1.3 or Section 9.1.4 hereof is for any reason held to be unenforceable
by an indemnified party in respect of any Liabilities (or action in respect
thereof) referred to therein which would otherwise be indemnifiable under
Section 9.1.3 or Section 9.1.4 hereof, Borrower shall contribute to the amount
paid or payable by the indemnified party as a result of such Liabilities (or
action in respect thereof); provided, however, that no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person not guilty of
such fraudulent misrepresentation.  In determining the amount of contribution to
which the respective parties are entitled, the following factors shall be
considered:  (a) the Lender Group’s and Borrower’s relative knowledge and access
to information concerning the matter with respect to which the claim was
asserted; (b) the opportunity to correct and prevent any statement or omission;
and (c) any other equitable considerations appropriate in the circumstances. 
Lender and Borrower hereby agree that it may not be equitable if the amount of
such contribution were determined by pro rata or per capita allocation.

 

9.1.7       Survival.  The liabilities and obligations of both Borrower and
Lender under this Section 9.1 shall survive the termination of this Agreement
and the satisfaction and discharge of the Debt.

 

9.2          Severance of Loan.  Lender, without in any way limiting Lender’s
other rights hereunder, shall have the right, at any time (whether prior to, in
connection with, or after any Secondary Market Transaction), with respect to all
or any portion of the Loan, to modify, split and/or sever all or any portion of
the Loan as hereinafter provided.  Without limiting the foregoing, Lender may
(a) cause the Note and the Mortgage to be split into a first and second mortgage
loan, (b) create one or more senior and subordinate notes (i.e., an A/B or A/B/C
structure), (c) create multiple components of the Note (and allocate or
reallocate the principal

 

87

--------------------------------------------------------------------------------



 

balance of the Loan among such components), (d) otherwise sever the Loan into
two (2) or more loans secured by mortgages and by a pledge of partnership or
membership interests (directly or indirectly) in Borrower (i.e., a senior
loan/mezzanine loan structure), in each such case described in
clauses (a) through (d) above, in whatever proportion and whatever priority
Lender determines, and (e) modify the Loan Documents with respect to the newly
created notes or components of the Note such that the pricing and marketability
of the Securities and the size of each class of Securities and the rating
assigned to each such class by the Rating Agencies shall provide the most
favorable rating levels and achieve the optimum rating levels for the Loan. 
Notwithstanding the foregoing, no such amendment described above shall
(i) modify or amend any material economic term of the Loan, or (ii) materially
increase the obligations, or decrease the rights, of Borrower under the Loan
Documents; provided, however, in each such instance the outstanding principal
balance of all the notes evidencing the Loan (or components of such notes)
immediately after the effective date of such modification equals the outstanding
principal balance of the Loan immediately prior to such modification and the
weighted average of the interest rates for all such note(s) (or components
thereof) immediately after the effective date of such modification equals the
Interest Rate immediately prior to such modification (provided, however, that it
is agreed that partial prepayments of principal, including resulting from a
Casualty/Condemnation Prepayment may cause the weighted average Interest Rate to
change over time due to the non-pro rata allocation of such prepayments between
any such separate notes, participations or counterparts).  If requested by
Lender, Borrower (and Borrower’s constituent members, if applicable, and
Guarantor) shall execute within two (2) Business Days after such request, such
documentation as Lender may reasonably request to evidence and/or effectuate any
such modification or severance.  At Lender’s election, each note comprising the
Loan may be subject to one or more Securitizations.  Lender shall have the right
to modify the Note and/or Notes and any components in accordance with this
Section 9.2 and, provided that such modification shall comply with the terms of
this Section 9.2, it shall become immediately effective.

 

9.3          Costs and Expenses.  Notwithstanding anything to the contrary
contained in this Article 9, Borrower shall not be required to incur any
out-of-pocket costs or expenses in the performance of its obligations under
Sections 9.1 or 9.2 (excluding the indemnity obligations set forth in each such
section) in excess of $10,000, other than fees and expenses of Borrower’s legal
counsel, accountants and consultants.

 

10.                               MISCELLANEOUS

 

10.1        Exculpation.  Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Loan Documents by any action or proceeding wherein
a money judgment shall be sought against Borrower, except that Lender may bring
a foreclosure action, an action for specific performance or any other
appropriate action or proceeding to enable Lender to enforce and realize upon
its interest and rights under the Loan Documents, or in the Property, the Rents
or any other collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrower only to the
extent of Borrower’s interest in the Property, in the Rents and in any other
collateral given to Lender.  The provisions of this Section 10.1 shall not,
however, (i) constitute a waiver, release or impairment of any obligation
evidenced or secured by any Loan

 

88

--------------------------------------------------------------------------------



 

Document, (ii) impair the right of Lender to name Borrower as a party defendant
in any action or suit for foreclosure and sale under the Mortgage, (iii) affect
the validity or enforceability of any of the Loan Documents or any guaranty made
in connection with the Loan or any of the rights and remedies of Lender
thereunder, (iv) impair the right of Lender to obtain the appointment of a
receiver, (v) impair the enforcement of the Assignment of Leases and Rents,
(vi) constitute a prohibition against Lender to commence any other appropriate
action or proceeding in order for Lender to fully realize the security granted
by the Mortgage or to exercise its remedies against the Property or
(vii) constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
loss, damage, cost, expense, liability, claim or other obligation incurred by
Lender (including attorneys’ fees and costs reasonably incurred) arising out of
or in connection with the following (all such liability and obligation of
Borrower for any or all of the following being referred to herein as “Borrower’s
Recourse Liabilities”):

 

(a)           fraud, willful misconduct, misrepresentation or failure to
disclose a material fact by or on behalf of Borrower, Guarantor or any Affiliate
of Borrower or Guarantor, or any of their respective agents or representatives
in connection with the Loan, including by reason of any claim under the
Racketeer Influenced and Corrupt Organizations Act (RICO);

 

(b)           the forfeiture by Borrower of the Property, or any portion
thereof, because of the conduct or purported conduct of criminal activity by
Borrower or Guarantor or any of their respective agents or representatives in
connection therewith;

 

(c)           intentional physical waste of the Property or any portion thereof
(including the abandonment of the Property), or, after an Event of Default, the
removal or disposal of any material portion of the Property by Borrower or its
Affiliates;

 

(d)           any Proceeds paid by reason of any Insured Casualty or any Award
received in connection with a Condemnation or other sums or payments
attributable to the Property not applied in accordance with the provisions of
the Loan Documents (except to the extent that Borrower did not have the legal
right, because of a bankruptcy, receivership or similar judicial proceeding, to
direct disbursement of such sums or payments);

 

(e)           all Rents of the Property received or collected by or on behalf of
Borrower (but not the Rents collected or received by or on behalf of Lender)
after an Event of Default and not applied to payment of Principal and interest
due under the Note and to the payment of actual and reasonable operating
expenses of the Property, as they become due or payable (except to the extent
that such application of such funds is prevented by bankruptcy, receivership, or
similar judicial proceeding in which Borrower is legally prevented from
directing the disbursement of such sums);

 

(f)            misappropriation or conversion by or on behalf of Borrower
(including failure to turn over to Lender on demand following an Event of
Default) of any gross revenues (including Rents, advance deposits, any other
deposits, rents collected in advance, funds held by Borrower for the benefit of
another party and Lease Termination Payments);

 

89

--------------------------------------------------------------------------------



 

(g)           the failure to pay Property Taxes (unless, with respect to Real
Estate Taxes, Lender is paying such Real Estate Taxes pursuant to Section 3.3
hereof, sufficient funds are in the Tax Subaccount to make such payment, Lender
is otherwise obligated to (and has the right to) make such payments, and Lender
has failed to make such payments) except to the extent gross revenues made
available to Borrower are insufficient to pay such Property Taxes;

 

(h)           the breach of any representation, warranty, covenant or
indemnification in any Loan Document concerning Environmental Laws or Hazardous
Substances, including Sections 4.21 and 5.8 hereof, and clauses (h) through
(l) of Section 5.30 hereof;

 

(i)            the failure to pay any charges for labor or materials or other
charges that can create Liens on any portion of the Property, except to the
extent Borrower is contesting the same in accordance with the provisions hereof;

 

(j)            a breach of the representation set forth in Section 4.1(b) hereof
or a breach in the covenants set forth in Section 5.13 hereof or a breach by
Mezzanine Borrower of the “special purpose entity” covenants contained the
applicable Mezzanine Loan Documents, which failure or breach does not result in
the substantive consolidation of Borrowers’ assets with the assets of any other
Person;

 

(k)           any security deposits, advance deposits or any other deposits
collected with respect to the Property which are not delivered to Lender in
accordance with the provisions of the Loan Documents;

 

(l)            the failure to obtain and maintain the fully paid for Policies in
accordance with Section 7.1.1 hereof (unless, with respect to Insurance
Premiums, Lender is paying such Insurance Premiums pursuant to Section 3.4
hereof, sufficient funds are in the Insurance Subaccount to make such payment,
Lender is otherwise obligated to (and has the right to) pay for such Insurance
Premiums, and Lender has failed to make such payments) , except to the extent
gross revenues made available to Borrower are insufficient to pay such Insurance
Premiums;

 

(m)          Borrower’s indemnification of Lender set forth in Sections 5.30,
9.1 and 9.2 hereof;

 

(n)           the Overstock Lease is amended, modified or Borrower agrees to a
termination or accepts a surrender of the premises under the Overstock Lease
(except to the extent of the exercise of a right expressly set forth in the
Overstock Lease); and/or

 

(o)           if Guarantor, Borrower or any Affiliate of any of the foregoing,
in connection with any enforcement action or exercise or assertion of any right
or remedy by or on behalf of Lender under or in connection with the Note, the
Mortgage or any other Loan Document; and/or, seeks a defense, judicial
intervention or injunctive or other equitable relief of any kind or asserts in a
pleading filed in connection with a judicial proceeding any defense against
Lender or any right in connection with any security for the Loan which the court
in any such action or proceeding determines that Borrower’s defense or request
for judicial intervention or injunctive or other equitable relief was asserted
in bad faith.

 

90

--------------------------------------------------------------------------------



 

Notwithstanding anything to the contrary in this Agreement or any of the Loan
Documents, (A) Lender shall not be deemed to have waived any right which Lender
may have under Section 506(a), 506(b), 1111(b) or any other provisions of the
Bankruptcy Code to file a claim for the full amount of the Debt or to require
that all collateral shall continue to secure all of the Debt in accordance with
the Loan Documents, and (B) Lender’s agreement not to pursue personal liability
of Borrower as set forth above SHALL BECOME NULL AND VOID and shall be of no
further force and effect, and the Debt shall be fully recourse to Borrower in
the event that one or more of the following occurs (each, a “Springing Recourse
Event”):

 

(i)            an Event of Default described in Section 8.1(d) hereof shall have
occurred (other than with respect to entering into of Leases, easements,
restrictive covenants, licenses or occupancy agreements expressly permitted
pursuant to the terms of the Loan Documents);

 

(ii)           a breach of the representation set forth in Section 4.1(b) hereof
or a breach in the covenants set forth in Section 5.13 hereof or a breach by
Mezzanine Borrower of the “special purpose entity” covenants contained the
applicable Mezzanine Loan Documents, and in each case such breach results in the
substantive consolidation of Borrower with any other Person in connection with
any federal or state bankruptcy proceeding;

 

(iii)          Borrower files a voluntary petition under the Bankruptcy Code or
files a petition for bankruptcy, reorganization or similar proceeding pursuant
to any other Federal or state bankruptcy, insolvency or similar law;

 

(iv)          Borrower is substantively consolidated with any other Person or
Mezzanine Borrower is substantively consolidated with any other Person; unless
such consolidation was involuntary and not consented to by Borrower, Mezzanine
Borrower or Guarantor and is discharged, stayed or dismissed within sixty (60)
days following the occurrence of such consolidation;

 

(v)           the filing of an involuntary petition against Borrower under the
Bankruptcy Code or an involuntary petition for bankruptcy, reorganization or
similar proceeding pursuant to any other Federal or state bankruptcy, insolvency
or similar law by any other Person (other than Lender or a Servicer) in which
(x) Borrower or any Affiliate, officer, director or representative which,
directly or indirectly, Controls Borrower colludes with or otherwise assists
such Person, and/or (y) Borrower or any Affiliate, officer, director or
representative which, directly or indirectly, Controls Borrower solicits or
causes to be solicited petitioning creditors for any involuntary petition
against Borrower by any Person;

 

(vi)          Borrower or any Affiliate, officer, director or representative
which, directly or indirectly, Controls Borrower files an answer consenting to,
or otherwise acquiescing in, or joining in, any involuntary petition filed
against it by any other Person (other than Lender or a Servicer) under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;

 

91

--------------------------------------------------------------------------------



 

(vii)         Borrower or any Affiliate, officer, director or representative
which, directly or indirectly, Controls Borrower consents to, or acquiesces in,
or joins in, an application for the appointment of a custodian, receiver,
liquidator, trustee or examiner for Borrower or any portion of the Property by
any Person (other than Lender or a Servicer);

 

(viii)        Borrower makes an assignment for the benefit of creditors or
admits, in writing or in any legal proceeding, its insolvency or inability to
pay its debts as they become due; and/or

 

(ix)          if the Overstock Lease is amended, modified or terminated without
Lender’s prior written consent.

 

10.2        Brokers and Financial Advisors.

 

(a)           Borrower hereby represents that it has dealt with no financial
advisors, brokers, underwriters, placement agents, agents or finders in
connection with the Loan other than Northmarq Capital (“Broker”) whose fees
shall be paid by Borrower pursuant to a separate agreement.  Borrower shall
indemnify and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses (including attorneys’ fees, whether incurred in
connection with enforcing this indemnity or defending claims of third parties)
of any kind in any way relating to or arising from a claim by any Person
(including Broker) that such Person acted on behalf of Borrower in connection
with the transactions contemplated herein.  The provisions of this Section 10.2
shall survive the expiration and termination of this Agreement and the repayment
of the Debt.

 

(b)           Notwithstanding anything in Section 10.2(a) hereof to the
contrary, Borrower hereby acknowledges that (i) at Lender’s sole discretion,
Broker may receive further consideration from Lender relating to the Loan or any
other matter for which Lender may elect to compensate Broker pursuant to a
separate agreement between Lender and Broker and (ii) Lender shall have no
obligation to disclose to Borrower the existence of any such agreement or the
amount of any such additional consideration paid or to be paid to Broker whether
in connection with the Loan or otherwise.

 

10.3        Retention of Servicer.

 

(a)           At the option of Lender, the Loan may be serviced by the Servicer
and Lender may delegate all or any portion of its responsibilities under this
Agreement and the other Loan Documents to the Servicer pursuant to a servicing
agreement (the “Servicing Agreement”) between Lender and the Servicer.  Borrower
shall not be responsible for any set-up fees or any other initial costs relating
to or arising under the Servicing Agreement.  Borrower shall not be responsible
for payment of the regular ongoing master servicing fee due to the Servicer
under the Servicing Agreement.

 

(b)           Subject to the limitations set forth in the Loan Documents,
Borrower shall pay any fees and expenses of the Servicer and the customary and
reasonable out-of-pocket third-party fees and expenses in connection with a
prepayment, release of the Property, approvals under the Loan Documents
requested by Borrower, defeasance, assumption of Borrower’s

 

92

--------------------------------------------------------------------------------



 

obligations or modification of the Loan, as well as any fees and expenses in
connection with the special servicing or work-out of the Loan or enforcement of
the Loan Documents, including, special servicing fees, operating or trust
advisor fees (if the Loan is a specially serviced loan or in connection with a
workout), work-out fees, liquidation fees, reasonable attorneys’ fees and
expenses and other fees and expenses in connection with the modification or
restructuring of the Loan.

 

10.4        Survival.  This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as any of the Debt is unpaid or such longer period if expressly set
forth in this Agreement.  Whenever in this Agreement any of the parties hereto
is referred to, such reference shall be deemed to include the legal
representatives, successors and assigns of such party.  All of Borrower’s
covenants and agreements in this Agreement shall inure to the benefit of the
respective legal representatives, successors and assigns of Lender.

 

10.5        Lender’s Discretion; Rating Agency Review Waiver.

 

(a)           Whenever pursuant to this Agreement or any other Loan Document,
Lender exercises any right given to it to request, approve or disapprove, or
consent or withhold consent, or any arrangement or term is to be satisfactory to
Lender or is to be in Lender’s discretion, the decision of Lender to request,
approve or disapprove, to consent or withhold consent, or to decide whether
arrangements or terms are satisfactory or not satisfactory, or acceptable or
unacceptable or in Lender’s discretion shall (except as is otherwise
specifically herein provided) be in the sole and absolute discretion of Lender
and shall be final and conclusive.  Additionally, whenever in this Agreement or
any other Loan Document, Lender exercises any right given to it to approve or
disapprove, or consent or withhold consent, or any arrangement or term is to be
satisfactory to Lender in Lender’s reasonable discretion, or Lender agrees to
not withhold, condition or delay its consent, the decision of Lender to approve
or disapprove, to consent, condition, delay or withhold consent, or to decide
whether arrangements or terms are satisfactory or not satisfactory, or
acceptable or unacceptable or in Lender’s discretion shall (except as is
otherwise specifically herein provided) be in the sole and absolute discretion
of Lender while an Event of Default is continuing unless otherwise specifically
herein provided.

 

(b)           Whenever, pursuant to this Agreement or any other Loan Documents,
a Rating Comfort Letter is required from each applicable Rating Agency, in the
event that any applicable Rating Agency “declines review”, “waives review” or
otherwise indicates in writing or otherwise to Lender’s or Servicer’s
satisfaction that no Rating Comfort Letter will or needs to be issued with
respect to the matter in question (each, a “Review Waiver”), then the Rating
Comfort Letter requirement with respect to such Rating Agency shall be deemed to
be satisfied with respect to such matter.  It is expressly agreed and
understood, however, that receipt of a Review Waiver (i) from any one Rating
Agency shall not be binding or apply with respect to any other Rating Agency and
(ii) with respect to one matter shall not apply or be deemed to apply to any
subsequent matter for which Rating Comfort Letter is required.

 

93

--------------------------------------------------------------------------------



 

(c)           Prior to a Securitization or in the event that there is a Review
Waiver, if Lender does not have a separate and independent approval right with
respect to the matter in question, then the term Rating Agency Confirmation
shall be deemed instead to require the prior written consent of Lender.

 

10.6        Governing Law.

 

(a)           THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE
BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND
ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS CREATED
PURSUANT TO THE LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED ACCORDING TO,
THE LAW OF THE STATE, COMMONWEALTH OR DISTRICT, AS APPLICABLE, IN WHICH THE
PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED
BY THE LAW OF SUCH STATE, COMMONWEALTH OR DISTRICT, AS APPLICABLE, THE LAW OF
THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY
OF ALL LOAN DOCUMENTS AND THE DEBT.  TO THE FULLEST EXTENT PERMITTED BY LAW,
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS
AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK PURSUANT TO § 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

 

(b)           ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL
OR STATE COURT IN NEW YORK COUNTY, NEW YORK AND BORROWER WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.  BORROWER DOES
HEREBY DESIGNATE AND APPOINT CT CORPORATION SYSTEMS AT 111 EIGHTH AVENUE, 13TH
FLOOR, NEW YORK, NEW YORK 10005, AS ITS AUTHORIZED AGENT TO RECEIVE AND FORWARD
ON ITS BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK,

 

94

--------------------------------------------------------------------------------



 

AND BORROWER AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND
WRITTEN NOTICE OF SAID SERVICE OF BORROWER MAILED OR DELIVERED TO BORROWER IN
THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON BORROWER (UNLESS LOCAL LAW REQUIRES ANOTHER METHOD OF SERVICE), IN
ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  BORROWER
(i) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED
AGENT HEREUNDER, (ii) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A
SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (iii) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR.  NOTWITHSTANDING THE FOREGOING, LENDER SHALL HAVE
THE RIGHT TO INSTITUTE ANY LEGAL SUIT, ACTION OR PROCEEDING FOR THE ENFORCEMENT
OR FORECLOSURE OF ANY LIEN ON ANY COLLATERAL FOR THE LOAN IN ANY FEDERAL OR
STATE COURT IN ANY JURISDICTION(S) THAT LENDER MAY ELECT IN ITS SOLE AND
ABSOLUTE DISCRETION, AND BORROWER WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING,
AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN
ANY SUIT, ACTION OR PROCEEDING.

 

10.7        Modification, Waiver in Writing.  No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or of any other Loan Document, nor consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party or parties against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given.  Except as otherwise expressly provided herein, no
notice to or demand on Borrower shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.  Neither any
failure nor any delay on the part of Lender in insisting upon strict performance
of any term, condition, covenant or agreement, or exercising any right, power,
remedy or privilege hereunder, or under any other Loan Document, shall operate
as or constitute a waiver thereof, nor shall a single or partial exercise
thereof preclude any other future exercise, or the exercise of any other right,
power, remedy or privilege.  In particular, and not by way of limitation, by
accepting payment after the due date of any amount payable under any Loan
Document, Lender shall not be deemed to have waived any right either to require
prompt payment when due of all other amounts due under the Loan Documents, or to
declare an Event of Default for failure to effect prompt payment of any such
other amount.  Lender shall have the right to waive or reduce any time periods
that Lender is entitled to under the Loan Documents in its sole and absolute
discretion.

 

10.8        Trial by Jury.  BORROWER AND LENDER HEREBY AGREE NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION

 

95

--------------------------------------------------------------------------------



 

THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE.  EITHER PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE OTHER.

 

10.9        Headings/Schedules.  The Article and/or Section headings and the
Table of Contents in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.  The Schedules attached hereto, are hereby incorporated by reference as
a part of this Agreement with the same force and effect as if set forth in the
body hereof.

 

10.10      Severability.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

10.11      Preferences.  Upon the occurrence and continuance of an Event of
Default, Lender shall have the continuing and exclusive right to apply or
reverse and reapply any and all payments by Borrower to any portion of the
Debt.  To the extent Borrower makes a payment to Lender, or Lender receives
proceeds of any collateral, which is in whole or part subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party under any bankruptcy law, state or
federal law, common law or equitable cause, then, to the extent of such payment
or proceeds received, the Debt or part thereof intended to be satisfied shall be
revived and continue in full force and effect, as if such payment or proceeds
had not been received by Lender.  This provision shall survive the expiration or
termination of this Agreement and the repayment of the Debt.

 

10.12      Waiver of Notice.  Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or any other Loan Document specifically and expressly requires the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice.  Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which no Loan
Document specifically and expressly requires the giving of notice by Lender to
Borrower.

 

10.13      Remedies of Borrower.  If a claim or adjudication is made that Lender
or any of its agents, including Servicer, has acted unreasonably or unreasonably
delayed acting in any case where by law or under any Loan Document, Lender or
any such agent, as the case may be, has an obligation to act reasonably or
promptly, Borrower agrees that neither Lender nor its agents, including
Servicer, shall be liable for any monetary damages, and Borrower’s sole remedy
shall be to commence an action seeking injunctive relief or declaratory
judgment.  Any action or proceeding to determine whether Lender has acted
reasonably shall be determined by an action seeking declaratory judgment. 
Borrower specifically waives any claim against Lender and its agents, including
Servicer, with respect to actions taken by Lender or its agents on Borrower’s

 

96

--------------------------------------------------------------------------------



 

behalf.  Additionally, and without limiting any of the other provisions
contained herein, Borrower hereby unconditionally and irrevocably waives, to the
maximum extent permitted by applicable law, any rights it may have to claim or
recover against Lender in any legal action or proceeding any special, exemplary,
punitive or consequential damages.

 

10.14      Prior Agreements.  This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements,
understandings and negotiations among or between such parties, whether oral or
written, are superseded by the terms of this Agreement and the other Loan
Documents.

 

10.15      Offsets, Counterclaims and Defenses.  Borrower hereby waives the
right to assert a counterclaim, other than a compulsory counterclaim, in any
action or proceeding brought against it by Lender or its agents, including
Servicer, or otherwise offset any obligations to make payments required under
the Loan Documents.  Any assignee of Lender’s interest in and to the Loan
Documents shall take the same free and clear of all offsets, counterclaims or
defenses which Borrower may otherwise have against any assignor of such
documents, and no such offset, counterclaim or defense shall be interposed or
asserted by Borrower in any action or proceeding brought by any such assignee
upon such documents, and any such right to interpose or assert any such offset,
counterclaim or defense in any such action or proceeding is hereby expressly
waived by Borrower.

 

10.16      Publicity.  All news releases, publicity or advertising by Borrower
or its Affiliates through any media intended to reach the general public, which
refers to the Loan Documents, the Loan, Lender or any member of the Lender
Group, a Loan purchaser, the Servicer or the trustee in a Secondary Market
Transaction, shall be subject to the prior written approval of Lender.  Lender
shall have the right to issue any of the foregoing without Borrower’s approval.

 

10.17      No Usury.  Borrower and Lender intend at all times to comply with
applicable state law or applicable United States federal law (to the extent that
it permits Lender to contract for, charge, take, reserve or receive a greater
amount of interest than under state law) and that this Section 10.17 shall
control every other agreement in the Loan Documents.  If the applicable law
(state or federal) is ever judicially interpreted so as to render usurious any
amount called for under the Note or any other Loan Document, or contracted for,
charged, taken, reserved or received with respect to the Debt, or if Lender’s
exercise of the option to accelerate the maturity of the Loan or any prepayment
by Borrower results in Borrower having paid any interest in excess of that
permitted by applicable law, then it is Borrower’s and Lender’s express intent
that all excess amounts theretofore collected by Lender shall be credited
against the unpaid Principal and all other Debt (or, if the Debt has been or
would thereby be paid in full, refunded to Borrower), and the provisions of the
Loan Documents immediately be deemed reformed and the amounts thereafter
collectible thereunder reduced, without the necessity of the execution of any
new document, so as to comply with applicable law, but so as to permit the
recovery of the fullest amount otherwise called for thereunder.  All sums paid
or agreed to be paid to Lender for the use, forbearance or detention of the Loan
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Debt does not
exceed the

 

97

--------------------------------------------------------------------------------



 

maximum lawful rate from time to time in effect and applicable to the Debt for
so long as the Debt is outstanding.  Notwithstanding anything to the contrary
contained in any Loan Document, it is not the intention of Lender to accelerate
the maturity of any interest that has not accrued at the time of such
acceleration or to collect unearned interest at the time of such acceleration.

 

10.18      Conflict; Construction of Documents; Reliance.  In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control.  The parties hereto
acknowledge that each is represented by separate counsel in connection with the
negotiation, drafting, execution and delivery of the Loan Documents and that the
Loan Documents shall not be subject to the principle of construing their meaning
against the party that drafted them.  Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan, without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
affiliate of Lender.  Lender shall not be subject to any limitation whatsoever
in the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies.  Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

 

10.19      No Joint Venture or Partnership; No Third Party Beneficiaries.

 

(a)           Borrower and Lender intend that the relationships created under
the Loan Documents be solely that of borrower and lender.  Nothing herein or
therein is intended to create a joint venture, partnership, tenancy-in-common or
joint tenancy relationship between Borrower and Lender nor to grant Lender any
interest in the Property other than that of mortgagee, beneficiary or lender.

 

(b)           The Loan Documents are solely for the benefit of Lender and
Borrower and nothing contained in any Loan Document shall be deemed to confer
upon anyone other than Lender and Borrower any right to insist upon or to
enforce the performance or observance of any of the obligations contained
therein.

 

10.20      Yield Maintenance Premium.  Borrower acknowledges that (a) Lender is
making the Loan in consideration of the receipt by Lender of all interest and
other benefits intended to be conferred by the Loan Documents and (b) if
payments of Principal are made to Lender prior to the Stated Maturity Date, for
any reason whatsoever, whether voluntary, as a result of Lender’s acceleration
of the Loan after an Event of Default, by operation of law or otherwise, Lender
will not receive all such interest and other benefits and may, in addition,
incur costs.  For these reasons, and to induce Lender to make the Loan, Borrower
agrees that, except as expressly provided in Article 2 and Article 7 hereof, all
prepayments, if any, whether voluntary or involuntary, will be accompanied by
the Yield Maintenance Premium; provided, however, that the foregoing shall not
be deemed to imply that the Loan may be voluntarily prepaid in any manner or
under any circumstance other than as expressly set forth in this Agreement. 
Such

 

98

--------------------------------------------------------------------------------



 

Yield Maintenance Premium shall be required whether payment is made by Borrower,
by a Person on behalf of Borrower, or by the purchaser at any foreclosure sale,
and may be included in any bid by Lender at such sale.  Borrower further
acknowledges that:  (i) it is a knowledgeable real estate developer and/or
investor; (ii) it fully understands the effect of the provisions of this
Section 10.20, as well as the other provisions of the Loan Documents; (iii) the
making of the Loan by Lender at the Interest Rate and other terms set forth in
the Loan Documents are sufficient consideration for Borrower’s obligation to pay
a Yield Maintenance Premium (if required); and (iv) Lender would not make the
Loan on the terms set forth herein without the inclusion of such provisions. 
Borrower also acknowledges that the provisions of this Agreement limiting the
right of prepayment and providing for the payment of the Yield Maintenance
Premium and other charges specified herein were independently negotiated and
bargained for, and constitute a specific material part of the consideration
given by Borrower to Lender for the making of the Loan except as expressly
permitted hereunder.

 

10.21      Assignments and Participations.  In addition to any other rights of
Lender hereunder, the Loan, the Note, the Loan Documents and/or Lender’s rights,
title, obligations and interests therein may be sold, assigned, participated or
otherwise transferred by Lender and any of its successors and assigns to any
Person at any time in its sole and absolute discretion, in whole or in part,
whether by operation of law (pursuant to a merger or other successor in
interest) or otherwise without notice to or consent from Borrower or any other
Person.  Upon such assignment, all references to Lender in this Agreement and in
any Loan Document shall be deemed to refer to such assignee or successor in
interest and such assignee or successor in interest shall thereafter stand in
the place of Lender in all respects.  Except as expressly permitted herein,
Borrower may not assign its rights, title, interests or obligations under this
Agreement or under any of the Loan Documents.

 

10.22      Intentionally Omitted.

 

10.23      Waiver of Marshalling of Assets.  To the fullest extent permitted by
law, Borrower, for itself and its successors and assigns, waives all rights to a
marshalling of the assets of Borrower, Borrower’s members or partners, as
applicable, and others with interests in Borrower, and of the Property, and
shall not assert any right under any laws pertaining to the marshalling of
assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of the Property for the collection of the Debt without any prior or different
resort for collection, or of the right of Lender to the payment of the Debt out
of the net proceeds of the Property in preference to every other claimant
whatsoever.

 

10.24      Joint and Several Liability.  If more than one Person has executed
this Agreement as “Borrower,” the representations, covenants, warranties and
obligations of all such Persons hereunder shall be joint and several.

 

10.25      Creation of Security Interest.  Notwithstanding any other provision
set forth in this Agreement, the Note, the Mortgage or any of the other Loan
Documents, Lender may at any time create a security interest in all or any
portion of its rights under this Agreement, the Note, the Mortgage and any other
Loan Document (including the advances owing to it) in favor of any

 

99

--------------------------------------------------------------------------------



 

Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System.

 

10.26      Certain Additional Rights of Lender.  Notwithstanding anything to the
contrary which may be contained in this Agreement, Lender shall have:

 

(a)           the right to routinely consult with Borrower’s management
regarding the significant business activities and business and financial
developments of Borrower, provided, however, that such consultations shall not
include discussions of environmental compliance programs or disposal of
hazardous substances.  Consultation meetings should occur on a regular basis (no
less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times;

 

(b)           the right, in accordance with the terms of this Agreement, to
examine the books and records of Borrower at any time upon reasonable notice;

 

(c)           the right, in accordance with the terms of this Agreement, to
receive monthly, quarterly and year-end financial reports, including balance
sheets, statements of income, shareholders’ equity and cash flow, a management
report and schedules of outstanding indebtedness;

 

(d)           the right, without restricting any other rights of Lender under
this Agreement (including any similar right), to restrict financing to be
obtained with respect to the Property so long as any portion of the Debt remains
outstanding;

 

(e)           the right, without restricting any other right of Lender under
this Agreement or the other Loan Documents (including any similar right), to
restrict, upon the occurrence of an Event of Default, Borrower’s payments of
management, consulting, director or similar fees to Affiliates of Borrower from
the Rents;

 

(f)            the right, without restricting any other rights of Lender under
this Agreement (including any similar right), to approve any acquisition by
Borrower of any other significant property (other than personal property
required for the day to day operation of the Property ); and

 

(g)           the right, without restricting any other rights of Lender under
this Agreement (including any similar right), to restrict the transfer of
interests in Borrower held by its members, and the right to restrict the
transfer of interests in such member, except for any transfer that is a
Permitted Transfer.

 

The rights described above may be exercised directly or indirectly by any Person
that owns substantially all of the ownership interests in Lender.  The
provisions of this Section are intended to satisfy the requirement of management
rights for purposes of the Department of Labor “plan assets” regulation
29 C.F.R. Section 2510.3-101.

 

10.27      Set-Off.  In addition to any rights and remedies of Lender provided
by this Agreement and by law, Lender shall have the right in its sole
discretion, without prior notice to Borrower, any such notice being expressly
waived by Borrower to the extent permitted by

 

100

--------------------------------------------------------------------------------



 

applicable law, upon any amount becoming due and payable by Borrower hereunder
(whether at the stated maturity, by acceleration or otherwise) upon and during
the continuance of an Event of Default, to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by Lender or any
Affiliate thereof to or for the credit or the account of Borrower.  Lender
agrees promptly to notify Borrower after any such set-off and application made
by Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

 

10.28      Certain Payments from Mezzanine Lender.  Lender has advised Borrower
that, pursuant to the Intercreditor Agreement, Mezzanine Lender may be required
in certain circumstances to turn over to Lender certain payments received by
Mezzanine Lender from Mezzanine Borrower or from Guarantor.  If Mezzanine Lender
turns over any such payments to Lender, then, (a) upon notice to Borrower of any
such turn over and the amount thereof, the amount of such payments shall be
deemed to have been contributed as a capital contribution from Mezzanine
Borrower to Borrower and then paid by Borrower to Lender on account of the Loan,
and (b) Lender shall apply such amount as an optional prepayment in accordance
with the Section 2.3.3 hereof.

 

10.29      Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

 

10.30      Negation of Implied Right to Cure Events of Default.  Notwithstanding
anything contained in this Agreement or any of the other Loan Documents
providing that certain rights, remedies or privileges are only available to
Lender during the “continuance” of an Event of Default (or words of similar
import), Borrower expressly acknowledges and agrees that it does not have the
right to cure an Event of Default once the same has occurred under this
Agreement or any other Loan Document and Lender has delivered Borrower written
notice of such Event of Default, in each case without the consent of Lender,
which consent may be withheld, delayed or denied by Lender in its sole and
absolute discretion.

 

10.31      Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

 

(a)           Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the respective
parties thereto, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(i)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

101

--------------------------------------------------------------------------------



 

(ii)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(A)          a reduction in full or in part or cancellation of any such
liability;

 

(B)          a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(C)          the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

(b)           As used in this Section 10.31 the following terms have the
following meanings ascribed thereto:

 

(i)            “Bail-In Action” means the exercise of any Write-Down and
Conversion Powers by the applicable EEA Resolution Authority in respect of any
liability of an EEA Financial Institution;

 

(ii)           “Bail-In Legislation” means, with respect to any EEA Member
Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule;

 

(iii)          “EEA Financial Institution” means (A) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority; (B) any entity established in an EEA
Member Country which is a parent of an institution described in clause (A) of
this definition, or (C) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (A) or
(B) of this definition and is subject to consolidated supervision with its
parent;

 

(iv)          “EEA Member Country” means any of the member states of the
European Union, Iceland, Liechtenstein, and Norway;

 

(v)           “EEA Resolution Authority” means any public administrative
authority or any person entrusted with public administrative authority of any
EEA Member Country (including any delegee) having responsibility for the
resolution of any EEA Financial Institution;

 

(vi)          “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time; and

 

102

--------------------------------------------------------------------------------



 

(vii)         “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

10.32      Registered Obligations.

 

(a)           Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, the Note is, and any other promissory
notes issued under the Loan Documents shall be, registered as to both principal
and any stated interest.

 

(b)           If Lender sells a participation interest in the Loan, Lender
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loan or other obligations under the Loan Documents (the “Participant
Register”); provided that Lender shall not have any obligation to disclose all
or any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

(c)           Lender or its designee, acting for this purpose solely as a
non-fiduciary agent of Borrower, shall maintain a register (the “Register”) for
the recordation of the name and address of each Lender, the outstanding
Principal, accrued and unpaid interest and other fees due it hereunder (any such
amount a “Borrower Obligation”) and whether such Lender is the original Lender
or an assignee pursuant to an assignment under Section 10.21.  The Register
shall be made available for inspection by Borrower or Lender at any reasonable
time and from time to time upon reasonable prior notice. The entries in the
Register shall be conclusive, absent manifest error, and Borrower and Lender
shall treat the Person whose name is recorded in the Register pursuant to the
terms hereof as the owner of any Borrower Obligation held by such holder, as
indicated in the Register, for all purposes of this Agreement.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

103

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

 

BORROWER:

 

 

 

PEACE COLISEUM, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

OVERSTOCK.COM, INC.,

 

 

a Delaware corporation,

 

 

its Manager

 

 

 

 

By:

/s/ E. Glen Nickle

 

 

Name:

 E. Glen Nickle

 

 

Title:

Vice President, Legal and General Counsel

 

 

 

LOAN AGREEMENT – Signature Page

 

--------------------------------------------------------------------------------



 

 

LENDER:

 

 

 

LOANCORE CAPITAL MARKETS LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Jean M. Baker

 

 

Name:

Jean M. Baker

 

 

Title:

Managing Director

 

LOAN AGREEMENT – Signature Page

 

--------------------------------------------------------------------------------



 

Schedule 1

 

Required Repairs

 

1.              Repair CMU walls and allow for proper drainage, and repair
cracks on the upper concrete topping of such CMU wall

 

--------------------------------------------------------------------------------



 

Schedule 2

 

Exceptions to Representations and Warranties

 

None.

 

--------------------------------------------------------------------------------



 

Schedule 3

 

Rent Roll

 

[see attached page(s)]

 

--------------------------------------------------------------------------------



 

[g122861ks23i001.jpg]

 

--------------------------------------------------------------------------------



 

Schedule 4

 

Organization of Borrower

 

[see attached page(s)]

 

--------------------------------------------------------------------------------



 

Schedule 5

 

Definition of Special Purpose Bankruptcy Remote Entity

 

(I)            A “Special Purpose Bankruptcy Remote Entity” means (x) a limited
liability company that is a Single Member Bankruptcy Remote LLC or (y) a
corporation, limited partnership or limited liability company which at all times
since its formation and at all times thereafter:

 

(i)    was and will be organized solely for the purpose of (A) owning the
Property or (B) acting as a general partner of the limited partnership that owns
the Property or member of the limited liability company that owns the Property,
and all activities incidental thereto;

 

(ii)   has not engaged and will not engage in any business unrelated to (A) the
ownership of the Property, (B) acting as general partner of the limited
partnership that owns the Property or (C) acting as a member of the limited
liability company that owns the Property, as applicable;

 

(iii)  has not had and will not have any assets other than those related to the
Property or its partnership or member interest in the limited partnership or
limited liability company that owns the Property, as applicable;

 

(iv)  (A) has not engaged, sought or consented to and will not engage in, seek
or consent to any dissolution, division, winding up, liquidation, consolidation,
merger, asset sale (except as expressly permitted by this Agreement), transfer
of partnership or membership interests or the like, or amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation or operating agreement (as applicable) and (B) has not
been the product of, the subject of or otherwise involved in, in each case, any
limited liability company division (whether pursuant to a plan of division or
otherwise);

 

(v)   if such entity is a limited partnership, has and will have, as its only
general partners, Special Purpose Bankruptcy Remote Entities that are
corporations;

 

(vi)  if such entity is a corporation, has and will have at least two
(2) Independent Directors, and has not caused or allowed and will not cause or
allow the board of directors of such entity to take any action requiring the
unanimous affirmative vote of 100% of the members of its board of directors
unless all of the directors and all Independent Directors shall have
participated in such vote, and the organizational documents of such entity shall
provide that no Independent Director may be removed or replaced without Cause
and unless such entity provides Lender with not less than three (3) Business
Days’ prior written notice of (a) any proposed removal of an Independent
Director, together with a statement as to the reasons for such removal, and
(b) the identity of the proposed replacement Independent Director, together with
a certification that such replacement satisfies the requirements set forth in
the organizational documents for an Independent Director;

 

110

--------------------------------------------------------------------------------

 



 

(vii)  if such entity is a limited liability company, has and will have at least
one member that has been and will be a Special Purpose Bankruptcy Remote Entity
that has been and will be a corporation and such corporation is the managing
member of such limited liability company;

 

(viii)  if such entity is a limited liability company, has and will have
articles of organization, a certificate of formation and/or an operating
agreement, as applicable, providing that (A) such entity will dissolve only upon
the bankruptcy of the managing member, (B) the vote of a majority-in-interest of
the remaining members is sufficient to continue the life of the limited
liability company in the event of such bankruptcy of the managing member, (C) if
the vote of a majority-in-interest of the remaining members to continue the life
of the limited liability company following the bankruptcy of the managing member
is not obtained, the limited liability company may not liquidate the Property
without the consent of the applicable Rating Agencies for as long as the Loan is
outstanding and (D) such entity shall be prohibited from effectuating a division
(whether pursuant to Section 18-217 of the Act or otherwise);

 

(ix) has not, and without the unanimous consent of all of its partners,
directors or members (including all Independent Directors), as applicable, will
not, with respect to itself or to any other entity in which it has a direct or
indirect legal or beneficial ownership interest (A) file a bankruptcy,
insolvency or reorganization petition or otherwise institute insolvency
proceedings or otherwise seek any relief under any laws relating to the relief
from debts or the protection of debtors generally, (B) seek or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for such entity or for all or any portion of
such entity’s properties, (C) make any assignment for the benefit of such
entity’s creditors or (D) take any action that could reasonably be expected to
cause such entity to become insolvent;

 

(x)  has remained and intends to remain solvent and has maintained and intends
to maintain adequate capital in light of its contemplated business operations so
long as the Property is producing sufficient income; provided, the foregoing
will not require any member or manager to contribute additional funds to
Borrower or Sole Member;

 

(xi) has not failed and will not fail to correct any known misunderstanding
regarding the separate identity of such entity;

 

(xii) has maintained and will maintain its accounts, books and records separate
from any other Person and will file its own Tax returns, except to the extent
Borrower or Sole Member is a disregarded entity for tax purposes;

 

(xiii)      has maintained and will maintain its books, records, resolutions and
agreements as official records;

 

(xiv)     has not commingled and will not commingle its funds or assets with
those of any other Person, except as otherwise contemplated by the Loan
Agreement;

 

111

--------------------------------------------------------------------------------



 

(xv)      has held and will hold its assets in its own name;

 

(xvi)     has conducted and will conduct its business in its name,

 

(xvii)    has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person except as
permitted by GAAP or tax basis accounting; provided, however, that any such
consolidated financial statement shall contain a note indicating that its
separate assets and liabilities are neither available to pay the debts of the
consolidated Person nor constitute obligations of the consolidated Person;

 

(xviii)   has paid and will pay its own liabilities, including the salaries of
its own employees, out of its own funds and assets;

 

(xix)     has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;

 

(xx)      has maintained and will maintain an arm’s-length relationship with its
Affiliates;

 

(xxi)     (a) if such entity owns the Property, has no and will not have any
indebtedness other than Permitted Indebtedness, or (b) if such entity acts as
the general partner of a limited partnership which owns the Property, has not
and will not have any indebtedness other than unsecured trade payables in the
ordinary course of business relating to acting as general partner of the limited
partnership which owns the Property which (1) do not exceed, at any time,
$25,000 and (2) are paid within thirty (30) days of the date incurred, or (c) if
such entity acts as a managing member of a limited liability company which owns
the Property, has and will have no indebtedness other than unsecured trade
payables in the ordinary course of business relating to acting as a member of
the limited liability company which owns the Property which (1) do not exceed,
at any time, $25,000 and (2) are paid within sixty (60) days of the date
incurred;

 

(xxii)    has not and will not assume or guarantee or become obligated for the
debts of any other Person or hold out its credit as being available to satisfy
the obligations of any other Person and has not and will not permit any
Affiliate to assume or guarantee or become obligated for its debts other than,
with respect to Borrower, the Guarantor in connection with the Loan;

 

(xxiii)   has not and will not acquire obligations or securities of its
partners, members or shareholders;

 

(xxiv)   has allocated and will allocate fairly and reasonably shared expenses,
including shared office space, and uses separate stationery, invoices and
checks;

 

(xxv)    except in connection with the Loan, has not pledged and will not pledge
its assets for the benefit of any other Person;

 

112

--------------------------------------------------------------------------------



 

(xxvi)   has held itself out and identified itself and will hold itself out and
identify itself as a separate and distinct entity under its own name and not as
a division or part of any other Person;

 

(xxvii)  has maintained and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

 

(xxviii) has not made and will not make loans to any Person and has not
permitted and will not permit any Affiliate to make any loans to it;

 

(xxix)   has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it;

 

(xxx)    has not entered into or been a party to, and will not enter into or be
a party to, any transaction with its partners, members, shareholders or
Affiliates except in the ordinary course of its business and on terms which are
intrinsically fair and are no less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party;

 

(xxxi)   has and will have no obligation to indemnify its partners, officers,
directors, members or Special Members, as the case may be, or has such an
obligation that is fully subordinated to the Debt and will not constitute a
claim against it if cash flow in excess of the amount required to pay the Debt
is insufficient to pay such obligation;

 

(xxxii)  has and will have an express acknowledgment in its organizational
documents that Lender is an intended third-party beneficiary of the “special
purpose” provisions of such organizational documents; and

 

(xxxiii) will consider the interests of its creditors in connection with all
corporate, partnership or limited liability company actions, as applicable.

 

(II)          “Single Member Bankruptcy Remote LLC” means a limited liability
company organized under the laws of the State of Delaware which at all times
since its formation and at all times thereafter:

 

(i)    was and will be organized solely for the purpose of owning the Property
and all activities incidental thereto;

 

(ii)   has not engaged and will not engage in any business unrelated to the
ownership of the Property;

 

(iii)  has not had and will not have any assets other than those related to the
Property;

 

(iv) (A) has not engaged, sought or consented to and will not engage in, seek or
consent to any dissolution, division, winding up, liquidation, consolidation,
merger, asset sale (except as expressly permitted by this Agreement), transfer
of

 

113

--------------------------------------------------------------------------------



 

partnership or membership interests or the like, or amendment of its limited
liability company agreement or certificate of formation and (B) has not been the
product of, the subject of or otherwise involved in, in each case, any limited
liability company division (whether pursuant to a plan of division or
otherwise);

 

(v)  has not, and without the unanimous consent of all of directors (including
all Independent Directors), as applicable, will not, with respect to itself or
to any other entity in which it has a direct or indirect legal or beneficial
ownership interest (A) file a bankruptcy, insolvency or reorganization petition
or otherwise institute insolvency proceedings or otherwise seek any relief under
any laws relating to the relief from debts or the protection of debtors
generally, (B) seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian or any similar official for such
entity or for all or any portion of such entity’s properties, (C) make any
assignment for the benefit of such entity’s creditors or (D) take any action
that could reasonably be expected to cause such entity to become insolvent;

 

(vi) has remained and intends to remain solvent and has maintained and intends
to maintain adequate capital in light of its contemplated business operations;
provided, the foregoing will not require any member or manager to contribute
additional funds to Borrower or Sole Member;

 

(vii) has not failed and will not fail to correct any known misunderstanding
regarding the separate identity of such entity;

 

(viii)      has maintained and will maintain its books, records, resolutions and
agreements as official records;

 

(ix) has not commingled and will not commingle its funds or assets with those of
any other Person;

 

(x)  has held and will hold its assets in its own name;

 

(xi) has conducted and will conduct its business in its name;

 

(xii) has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person except as
permitted by GAAP or tax basis accounting; provided, however, that any such
consolidated financial statement shall contain a note indicating that its
separate assets and liabilities are neither available to pay the debts of the
consolidated Person nor constitute obligations of the consolidated Person;

 

(xiii)      has paid and will pay its own liabilities, including the salaries of
its own employees, out of its own funds and assets;

 

(xiv)     has observed and will observe all limited liability company
formalities;

 

114

--------------------------------------------------------------------------------



 

(xv)      has maintained and will maintain an arm’s-length relationship with its
Affiliates;

 

(xvi)     has not and will not have any indebtedness other than Permitted
Indebtedness;

 

(xvii)    has not and will not assume or guarantee or become obligated for the
debts of any other Person or hold out its credit as being available to satisfy
the obligations of any other Person and, except as contemplated by the Loan
Documents, will not permit any Affiliate to assume or guarantee or become
obligated for its debts;

 

(xviii)   has not and will not acquire obligations or securities of its
partners, members or shareholders;

 

(xix)     has allocated and will allocate fairly and reasonably shared expenses,
including shared office space, and uses separate stationery, invoices and
checks;

 

(xx)      except in connection with the Loan, has not pledged and will not
pledge its assets for the benefit of any other Person;

 

(xxi)     has held itself out and identified itself and will hold itself out and
identify itself as a separate and distinct entity under its own name and not as
a division or part of any other Person;

 

(xxii)    has maintained and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

 

(xxiii)   has not made and will not make loans to any Person and has not
permitted and will not permit any Affiliate to make any loans to it;

 

(xxiv)   has not identified and will not identify its members or any Affiliate
of any of them, as a division or part of it;

 

(xxv)    has not entered into or been a party to, and will not enter into or be
a party to, any transaction with its partners, members, shareholders or
Affiliates except in the ordinary course of its business and on terms which are
intrinsically fair and are no less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party;

 

(xxvi)   has and will have no obligation to indemnify its partners, officers,
directors, members or Special Members, as the case may be, or has such an
obligation that is fully subordinated to the Debt and will not constitute a
claim against it if cash flow in excess of the amount required to pay the Debt
is insufficient to pay such obligation;

 

115

--------------------------------------------------------------------------------



 

(xxvii)  has and will have an express acknowledgment in its organizational
documents that Lender is an intended third-party beneficiary of the “special
purpose” provisions of such organizational documents;

 

(xxviii) will consider the interests of its creditors in connection with all
limited liability company actions;

 

(xxix)   has maintained and will maintain its accounts, books and records
separate from any other person;

 

(xxx)    has and will have an operating agreement which provides that the
business and affairs of Borrower shall be managed by or under the direction of a
board of one or more directors designated by Sole Member, and at all times there
shall be at least two (2) duly appointed Independent Directors on the board of
directors, and the board of directors will not take any action requiring the
unanimous affirmative vote of 100% of the members of its board of directors
unless, at the time of such action there are at least two (2) members of the
board of directors who are Independent Directors, and all of the directors and
all Independent Directors shall have participated in such vote;

 

(xxxi)   has and will have an operating agreement which provides that, as long
as any portion of the Debt remains outstanding, (A) upon the occurrence of any
event that causes Sole Member to cease to be a member of Borrower (other than
(x) upon an assignment by Sole Member of all of its limited liability company
interest in Borrower and the admission of the transferee, if permitted pursuant
to the organizational documents of Borrower and the Loan Documents, or (y) the
resignation of Sole Member and the admission of an additional member of
Borrower, if permitted pursuant to the organizational documents of Borrower and
the Loan Documents), the person acting as an Independent Director of Borrower
shall, without any action of any Person and simultaneously with Sole Member
ceasing to be a member of Borrower, automatically be admitted as the sole member
of Borrower (the “Special Member”) and shall preserve and continue the existence
of Borrower without dissolution or division, (B) no Special Member may resign or
transfer its rights as Special Member unless (x) a successor Special Member has
been admitted to Borrower as a Special Member, and (y) such successor Special
Member has also accepted its appointment as an Independent Director, (C) no
Independent Director may be removed or replaced without Cause and unless the
company provides Lender with not less than three (3) Business Days’ prior
written notice of (a) any proposed removal of an Independent Director, together
with a statement as to the reasons for such removal, and (b) the identity of the
proposed replacement Independent Director, together with a certification that
such replacement satisfies the requirements set forth in the organizational
documents for an Independent Director except in the event of death or legal
incapacity of an Independent Director, (D) to the greatest extent permitted by
law, except for duties to Borrower (including duties to the members of Borrower
solely to the extent of their respective economic interest in Borrower and to
Borrower’s creditors), such Independent Director shall not owe any fiduciary
duties to, and shall not consider, in acting or otherwise voting on any matter
for which their approval is required, the interests of (i) the members of
Borrower, (ii) other Affiliates of Borrower, or (iii) any group of Affiliates of
which Borrower is a part;

 

116

--------------------------------------------------------------------------------



 

provided, however, the foregoing shall not eliminate the implied contractual
covenant of good faith and fair dealing and (E) except as expressly permitted
pursuant to the terms of this Agreement, Sole Member may not resign and no
additional member shall be admitted to Borrower; and

 

(xxxii)  has and will have an operating agreement which provides that, as long
as any portion of the Debt remains outstanding, (A) Borrower shall be dissolved,
and its affairs shall be wound up only upon the first to occur of the following:
(x) the termination of the legal existence of the last remaining member of
Borrower or the occurrence of any other event which terminates the continued
membership of the last remaining member of Borrower in Borrower unless the
business of Borrower is continued in a manner permitted by its operating
agreement or the Delaware Limited Liability Company Act (as the same may be
amended, modified or replaced, the “Delaware Act”) or (y) the entry of a decree
of judicial dissolution under Section 18-802 of the Delaware Act; (B) upon the
occurrence of any event that causes the last remaining member of Borrower to
cease to be a member of Borrower or that causes Sole Member to cease to be a
member of Borrower (other than (x) upon an assignment by Sole Member of all of
its limited liability company interest in Borrower and the admission of the
transferee, if permitted pursuant to the organizational documents of Borrower
and the Loan Documents, or (y) the resignation of Sole Member and the admission
of an additional member of Borrower, if permitted pursuant to the organizational
documents of Borrower and the Loan Documents), to the fullest extent permitted
by law, the personal representative of such member shall be authorized to, and
shall, within 90 days after the occurrence of the event that terminated the
continued membership of such member in Borrower, agree in writing to continue
the existence of Borrower and to the admission of the personal representative or
its nominee or designee, as the case may be, as a substitute member of Borrower,
effective as of the occurrence of the event that terminated the continued
membership of such member in Borrower; (C) the bankruptcy of Sole Member or a
Special Member shall not cause such member or Special Member, respectively, to
cease to be a member of Borrower and upon the occurrence of such an event, the
business of Borrower shall continue without dissolution; (D) in the event of
dissolution of Borrower, Borrower shall conduct only such activities as are
necessary to wind up its affairs (including the sale of the assets of Borrower
in an orderly manner), and the assets of Borrower shall be applied in the
manner, and in the order of priority, set forth in Section 18-804 of the
Delaware Act; (E) to the fullest extent permitted by law, each of Sole Member
and the Special Members shall irrevocably waive any right or power that they
might have to cause Borrower or any of its assets to be partitioned, to cause
the appointment of a receiver for all or any portion of the assets of Borrower,
to compel any sale of all or any portion of the assets of Borrower pursuant to
any applicable law or to file a complaint or to institute any proceeding at law
or in equity to cause the dissolution, division, liquidation, winding up or
termination of Borrower and (F) Borrower shall be prohibited from effectuating a
division (whether pursuant to Section 18-217 of the Delaware Act or otherwise).

 

(III)        “Cause” shall mean, with respect to an Independent Director or
Independent Manager, (i) acts or omissions by such Independent Director or
Independent Manager, as applicable, that constitute willful disregard of, or
gross negligence with respect to such Independent Director’s or

 

117

--------------------------------------------------------------------------------



 

Independent Manager’s, as applicable, duties, (ii) such Independent Director or
Independent Manager, as applicable, has engaged in or has been charged with or
has been indicted or convicted for any crime or crimes of fraud or other acts
constituting a crime under any law applicable to such Independent Director or
Independent Manager, as applicable, (iii) such Independent Director or
Independent Manager, as applicable, has breached its fiduciary duties of loyalty
and care as and to the extent of such duties in accordance with the terms of the
Borrower’s organizational documents, (iv) there is a material increase in the
fees charged by such Independent Director or Independent Manager, as applicable,
or a material change to such Independent Director’s or Independent Manager’s, as
applicable, terms of service, (v) such Independent Director or Independent
Manager, as applicable, is unable to perform his or her duties as Independent
Director or Independent Manager, as applicable, due to death, disability or
incapacity, (vi) such Person no longer meets the criteria provided in the
definition of Independent Director or Independent Manager, as applicable or
(vii) the death or legal incapacity of such Independent Director or Independent
Manager.

 

(IV)         “Independent Director” or “Independent Manager” means a natural
person selected by Borrower (a) with prior experience as an independent
director, independent manager or independent member, (b) with at least three
(3) years of employment experience, (c) who is provided by a Nationally
Recognized Service Company (defined below), (d) who is duly appointed as an
Independent Director or Independent Manager and is not, will not be while
serving as Independent Director or Independent Manager (except pursuant to an
express provision in Borrower’s operating agreement providing for the
appointment of such Independent Director or Independent Manager to become a
“special member” upon Sole Member ceasing to be a member of Borrower) and shall
not have been at any time during the preceding five (5) years, any of the
following:

 

(i)    a stockholder, director (other than as an Independent Director), officer,
employee, partner, attorney or counsel of Borrower, any Affiliate of Borrower or
any direct or indirect parent of Borrower;

 

(ii)   a customer, supplier or other Person who derives any of its purchases or
revenues from its activities with Borrower or any Affiliate of Borrower;

 

(iii)  a Person or other entity Controlling or under Common Control with any
such stockholder, partner, customer, supplier or other Person; or

 

(iv) a member of the immediate family of any such stockholder, director,
officer, employee, partner, customer, supplier or other Person.

 

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (i) by reason of being the Independent Director or Independent
Manager of a “special purpose entity” affiliated with Borrower shall be
qualified to serve as an Independent Director or Independent Manager of
Borrower, provided that the fees that such individual earns from serving as
Independent Director or Independent Manager of affiliates of Borrower in any
given year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year.

 

118

--------------------------------------------------------------------------------



 

A natural person who satisfies the foregoing definition other than
clause (ii) shall not be disqualified from serving as an Independent Director or
Independent Manager of Borrower if such individual is an independent director,
independent manager or special manager provided by a Nationally Recognized
Service Company that provides professional independent directors, independent
managers and special managers and also provides other corporate services in the
ordinary course of its business.

 

(V)          “Nationally Recognized Service Company” means any of CT
Corporation, Corporation Service Company, National Registered Agents, Inc.,
Wilmington Trust Company, National Corporate Research, Ltd. or such other
nationally recognized company that provides independent director, independent
manager or independent member services and that is reasonably satisfactory to
Lender, in each case that is not an Affiliate of Borrower and that provides
professional independent directors and other corporate services in the ordinary
course of its business.

 

119

--------------------------------------------------------------------------------



 

Schedule 6

 

Intellectual Property/Websites

 

None.

 

--------------------------------------------------------------------------------



 

Schedule 7

 

REA

 

1.             Declaration for Bingham Junction recorded March 10, 2006 as Entry
No. 9659801 in Book 9265 at Page 4714, as affected by Assignment of Founder
Development Rights executed by Littleson, Inc., a Delaware corporation in favor
of Mercer Bingham Junction, LLC, a Utah limited liability company and Arbor
Gardner Bingham Junction Holdings, L.C., a Utah limited liability company, dated
November 20, 2007 and recorded November 20, 2007 as Entry No. 10281121 in Book
9539 at Page 6908 and as amended by Amended and Restated Declaration for Bingham
Junction, recorded November 20, 2007 as Entry No. 10281123 in Book 9539 at
Page 6921.

 

2.             Amended & Restated Declaration of Covenants, Restrictions and
Easements recorded July 11, 2014 as Entry No. 11879615 in Book 10244 at
Page 8362.

 

3.             Declaration and Grant of Reciprocal Access Easements by and
between O.com Land, LLC, a Utah limited liability company and Arbor Gardner
Bingham Junction Holdings, L.C., a Utah limited liability company, dated
September 19, 2014 and recorded September 22, 2014 as Entry No. 11916667 in Book
10261 at Page 6933.

 

4.             Declaration of Easements, Covenants and Restrictions (View
Corridor Easements) recorded September 22, 2014 as Entry No. 11916665 in Book
10261 at Page 6919.

 

5.             Easement Agreement by O.com Land, LLC, a Utah limited liability
company in favor of Midvale City Corporation, a Utah municipal corporation,
dated February 19, 2015 and recorded March 13, 2015 as Entry No. 12009654 in
Book 10304 at Page 3792, as amended by Amendment to Easement Agreement, dated
June 3, 2016 and recorded October 14, 2016 as Entry No. 12389444 in Book 10487
at Page 9367.

 

6.             Public Easement Agreement by and between O.Com Land, LLC, a Utah
limited liability company and the City of Midvale, Utah, a political subdivision
of the State of Utah, dated June 3, 2016 and recorded October 14, 2016 as Entry
No. 12389443 in Book 10487 at Page 9357.

 

7.             Notice and Grant of Easement executed by Littleson, Inc., a
Delaware corporation, dated December 7, 2004 and recorded December 8, 2004 as
Entry No. 9243601 in Book 9070 at Page 3938 and of that certain Consent Decree
entered by the United States District Court for the District of Utah on
November 6, 2004, in the matter of ‘‘Littleson, Inc. v. Metals Reserve Company,
et. al., Case No. 2:99CV0757TS and United States v. Littleson, Inc., et. al.,
consolidated’’, which Consent Decree (excluding Appendices) is attached to and
made part of said Notice and Grant of Easement.

 

8.             Master Development Agreement for the Bingham Junction Project
recorded March 10, 2006 as Entry No. 9659803 in Book 9265 at Page 4838.

 

2

--------------------------------------------------------------------------------



 

9.             Agreement, Grant of Access to UDEQ, and Covenant Not to Sue,
recorded March 10, 2006 as Entry No. 9659804 in Book 9265 at Page 4877, as
amended by Amendment to Agreement a Memorandum of which is recorded May 1, 2008
as Entry No. 10415892 in Book 9601 at Page 8611.

 

10.          Declaration for South Bingham Junction recorded November 20, 2007
as Entry No. 10281127 in Book 9539 at Page 7037.

 

11.          Closing Agreement by and between Littleson, Inc., a Delaware
corporation, Arbor Gardner, L.C. and Arbor Gardner Bingham Junction Holdings,
L.C., dated November 20, 2007 and recorded March 14, 2008 as Entry No. 10373379
in Book 9582 at Page 2582.

 

12.          Development Agreement for The Junction at Midvale Project by and
between Midvale City Corporation, a Utah municipal corporation and Arbor Gardner
Bingham Junction Holdings, L.C., a Utah limited liability company, dated
November 14, 2007 and recorded March 16, 2012 as Entry No. 11351482 in Book 9999
at Page 8618; Amendment to the Open Space Exhibits in the Development Agreement
for The Junction at Midvale Project, recorded October 12, 2012 as Entry
No. 11490167 in Book 10065 at Page 5397; Second Amendment to the Open Space
Exhibits in the Development Agreement for The Junction at Midvale Project,
recorded September 26, 2014 as Entry No. 11919579 in Book 10262 at Page 9657;
Resolution 2015-R-23 Authorizing the Mayor to Enter Into an Agreement to Amend
the Development Agreement for The Junction at Midvale Project, recorded June 4,
2015 as Entry No. 12064265 in Book 10330 at Page 9370; Fourth Amendment to the
Open Space Exhibits in the Development Agreement for The Junction at Midvale
Project, recorded September 26, 2019 as Entry No. 13084029 in Book 10836 at
Page 6167.

 

13.          Restated Development Agreement for View 72 Retail Project by and
among Arbor Gardner Bingham Junction Retail, L.C., a Utah limited liability
company, its successors and assigns and Midvale City Corporation, a Utah
municipal corporation, dated June 27, 2012 and recorded October 12, 2012 as
Entry No. 11490166 in Book 10065 at Page 5376.

 

14.          Development Agreement (Overstock Project) by and between O.com
Land, LLC, a Utah limited liability company and Midvale City Corporation, a Utah
municipal corporation, dated February 19, 2015 and recorded March 13, 2015 as
Entry No. 12009653 in Book 10304 at Page 3731.

 

3

--------------------------------------------------------------------------------



 

Schedule 8

 

Intentionally Omitted

 

--------------------------------------------------------------------------------



 

Schedule 9

 

Intentionally Omitted

 

--------------------------------------------------------------------------------



 

Schedule 10

 

Intentionally Omitted

 

--------------------------------------------------------------------------------



 

Schedule 11

 

Intentionally Omitted

 

--------------------------------------------------------------------------------



 

Schedule 12

 

Intentionally Omitted

 

--------------------------------------------------------------------------------



 

Schedule 13

 

Schedule of Up-Front Reserves

 

Reserve:

 

Up-Front Reserve
Amount:

 

Property Taxes

 

$

290,000.00

 

Insurance Premiums

 

$

170,000.00

 

 

--------------------------------------------------------------------------------



 

Schedule 14-1

 

Annual Reports Officer’s Certificate

 

[Borrower’s Letterhead]

 

OFFICER’S CERTIFICATE

 

Date:

To:

From:     Name, Title

Re:          [Loan Name and Loan Number Dated xx/xx/xx)]

 

Dear [Servicer Name]:

 

Reference is hereby made for all purposes to that certain Loan Agreement (the
“Agreement”) dated as of March 6, 2020, between LoanCore Capital Markets LLC
(“Lender”) and Peace Coliseum, LLC (“Borrower”).  Capitalized terms used herein
and not otherwise defined shall have the definition attributed to such term in
the Agreement.

 

Borrower hereby submits certain financial reports required under the terms and
conditions set forth in the Agreement.

 

Borrower certifies that financial reports delivered herewith to Lender pursuant
to Section 6.3.2 of the Agreement (collectively, the “Financial Reports”) are
satisfactory to Borrower and each of the following conditions are true, correct
and complete:

 

1.                                      The Financial Reports are true, correct,
accurate and complete in all material respects and fairly present the financial
condition and results of the operations of Borrower and the Property in
accordance with GAAP as of the respective dates thereof.

 

2.                                      [No Default or Event of Default exists
or remains uncured as of this date][The following Defaults and/or Events of
Default exist as of the date hereof and attached hereto is a description of the
nature thereof, the period of time it has existed and the action then being
taken to remedy it];

 

3.                                      As of the date hereof, no litigation
exists involving Borrower or the Property in which the amount involved is
$500,000 (in the aggregate) or more or in which all or substantially all of the
potential liability is not covered by insurance[, or, if so, specifying such
litigation and the actions being taken in relation];

 

4.                                      Operating expenses incurred by Borrower
for the period covered by this certificate were [greater than] [less than] the
operating expenses reflected in the applicable Annual Budget in the amount of
$[        ].

 

5.                                      All representations and warranties of
Borrower as set forth in the Loan Documents remain true and complete as of this
date;

 

129

--------------------------------------------------------------------------------



 

6.                                      Each vendor has been paid in full as of
this date; and

 

7.                                      No indebtedness has been incurred other
than an indebtedness permitted under the terms and conditions set forth in the
Agreement.

 

Please contact the undersigned if you have any questions regarding this matter.

 

 

PEACE COLISEUM, LLC,

 

a Delaware limited liability company

 

 

 

By:

OVERSTOCK.COM, INC.,

 

 

a Delaware corporation,

 

 

its Manager

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

130

--------------------------------------------------------------------------------



 

Schedule 14-2

 

Monthly/Quarterly Reports Officer’s Certificate

 

[Borrower’s Letterhead]

 

OFFICER’S CERTIFICATE

 

Date:

To:

From:     Name, Title

Re:          [Loan Name and Loan Number Dated xx/xx/xx)]

 

Dear [Servicer Name]:

 

Reference is hereby made for all purposes to that certain Loan Agreement (the
“Agreement”) dated as of March 6, 2020, between LoanCore Capital Markets LLC
(“Lender”) and Peace Coliseum, LLC (“Borrower”).  Capitalized terms used herein
and not otherwise defined shall have the definition attributed to such term in
the Agreement.

 

Borrower hereby submits certain financial reports required under the terms and
conditions set forth in the Agreement.

 

Borrower certifies that financial reports delivered herewith to Lender pursuant
to Section 6.3.3 of the Agreement (collectively, the “Financial Reports”) are
satisfactory to Borrower and each of the following conditions are true, correct
and complete:

 

1.                                      To Borrower’s knowledge, the Financial
Reports are true, correct, accurate and complete in all material respects and
fairly present the financial condition and results of the operations of Borrower
and the Property in accordance with GAAP as of the respective dates thereof
(subject to normal year-end adjustments).

 

2.                                      [No Default or Event of Default exists
or remains uncured as of this date][The following Defaults and/or Events of
Default exist as of the date hereof and attached hereto is a description of the
nature thereof, the period of time it has existed and the action then being
taken to remedy it];

 

3.                                      As of the date hereof, no litigation
exists involving Borrower or the Property in which the amount involved is
$500,000 (in the aggregate) or more or in which all or substantially all of the
potential liability is not covered by insurance[, or, if so, specifying such
litigation and the actions being taken in relation];

 

4.                                      Operating expenses incurred by Borrower
for the period covered by this certificate were [greater than] [less than] the
operating expenses reflected in the applicable Annual Budget in the amount of
$[        ].

 

5.                                      All representations and warranties of
Borrower as set forth in the Loan Documents remain true and complete as of this
date;

 

131

--------------------------------------------------------------------------------



 

6.                                      Each vendor has been paid in full as of
this date; and

 

7.                                      No indebtedness has been incurred other
than an indebtedness permitted under the terms and conditions set forth in the
Agreement.

 

Please contact the undersigned if you have any questions regarding this matter.

 

 

PEACE COLISEUM, LLC,

 

a Delaware limited liability company

 

 

 

By:  OVERSTOCK.COM, INC.,

 

a Delaware corporation,

 

its Manager

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

132

--------------------------------------------------------------------------------



 

Schedule 14-3

 

Compliance Certificate

 

Sample Form of Compliance Certificate

 

Quarterly Debt Service Coverage Calculation

 

 

 

 

 

 

 

 

 

 

 

 

 

1st preceding quarter
ending:

 

2nd preceding quarter
ending:

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Revenue

 

 

 

 

 

 

 

Less:

 

 

 

 

 

 

 

Rents from BK Tenants

 

 

 

 

 

 

 

Rents from Dark Tenants

 

 

 

 

 

 

 

Non-recurring Income

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Revenue

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

Approved Management Fees
(Based on Management Fee Cap set forth in Loan Agreement.)

 

 

 

 

 

 

 

Expenses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOI
(NOI for purposes of this certificate only, shall be as reasonably calculated by
Borrower.)

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

CapEx Reserve Deposits

 

 

 

 

 

 

 

TI/LC Reserve Deposits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NCF
(NOI minus deposits.)

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

Debt Service

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

DSCR

 

0.00

 

0.00

 

 

 

Outstanding Loan Balance

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

Debt Yield

 

0.0

%

0.0

%

 

 

 

 

 

 

 

 

 

133

--------------------------------------------------------------------------------



 

** The corresponding operating statements must be attached **

 

 

 

 

 

 

 

 

 

 

 

The above statement is true, correct, complete and accurate:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Insert Following Definitions (or functional equivalents) and defined terms used
therein:

 

 

 

 

 

 

 

 

 

 

 

·   Debt Service

·   Debt Yield

·   Management Fee Cap

·   Net Operating Income

 

 

 

 

 

 

134

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Secondary Market Transaction Information

 

(A)                               Any proposed program for the renovation,
improvement or development of the Property, or any part thereof, including the
estimated cost thereof and the method of financing to be used.

 

(B)                               The general competitive conditions to which
the Property is or may be subject.

 

(C)                               Management of the Property.

 

(D)                               Occupancy rate expressed as a percentage for
each of the last five years.

 

(E)                                Principal business, occupations and
professions carried on in, or from the Property.

 

(F)                                 Number of tenants occupying 10% or more of
the total rentable square footage of the Property and principal nature of
business of such tenant, and the principal provisions of the leases with those
tenants including, but not limited to: rental per annum, expiration date, and
renewal options.

 

(G)                               The average effective annual rental per square
foot or unit for each of the last three years prior to the date of filing.

 

(H)                              Schedule of the lease expirations for each of
the ten years starting with the year in which the registration statement is
filed (or the year in which the prospectus supplement is dated, as applicable),
stating:

 

(1)                                 The number of tenants whose leases will
expire.

 

(2)                                 The total area in square feet covered by
such leases.

 

(3)                                 The annual rental represented by such
leases.

 

(4)                                 The percentage of gross annual rental
represented by such leases.

 

135

--------------------------------------------------------------------------------